
EXHIBIT 10.1

 
SECOND AMENDED AND RESTATED
LOAN AGREEMENT
 


 
dated effective as of
October 31, 2007


 
among


 
GMX RESOURCES INC.,
as Borrower,


 
AND
 


 
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent,
 
 
AND
 
THE BANKS LISTED ON THE SIGNATURE PAGE,
as Banks
 

 

 

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED LOAN AGREEMENT
 
THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated
effective as of October 31, 2007, is made among GMX RESOURCES INC., an Oklahoma
corporation  (the “Borrower”), the BANKS (as defined below), CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Banks (and individually as a Bank), who agree as follows:
 
PRELIMINARY STATEMENT
 
WHEREAS, the Borrower and Capital One, National Association (under its former
name Hibernia National Bank, the "Initial Bank"), were parties to the Loan
Agreement dated effective as of July 29, 2000, as amended by the Interim
Agreement dated as of November 3, 2005, and the Second Amendment thereto dated
as of December 20, 2005 (as so amended, the “Initial Loan Agreement”).
 
WHEREAS, the Borrower and the Initial Bank amended the line of credit under said
Initial Loan Agreement, to provide for the participation by other banks in said
line of credit on an agented credit basis, to reflect the joinder of Union Bank
of California as a Bank and an increase in the Borrowing Base, and to permit
certain subordinated borrowing by the Borrower, and in connection therewith
amended and restated said Initial Loan Agreement in its entirety as provided in
the following paragraph.
 
WHEREAS, the Borrower, the Agent and the Banks are parties to the Amended and
Restated Loan Agreement dated effective as of June 7, 2006, as amended by the
First Amendment dated as of August 4, 2006, the Second Amendment dated as of
August 14, 2006, the Third Amendment dated as of December 21, 2006, the Fourth
Amendment dated as of March 13, 2007 (but effective as of December 31, 2006),
and the Fifth Amendment dated as of July 31, 2007 (as so amended, the “Prior
Loan Agreement”).
 
WHEREAS, the Borrower, the Agent and the Banks desire to renew the line of
credit under said Prior Loan Agreement, and in connection therewith to amend and
restate said Prior Loan Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the premises, and the mutual agreements
contained herein, the Borrower, the Agent and the Banks do hereby (i) agree that
nothing in this Second Amended and Restated Loan Agreement shall constitute the
satisfaction or extinguishment of the amount owed under the line of credit
promissory notes issued under said Prior Loan Agreement, nor shall it be a
novation of the amount owed under such line of credit promissory notes, and (ii)
amend and restate said Prior Loan Agreement in its entirety as follows:
 

--------------------------------------------------------------------------------


ARTICLE 1
 


 
GENERAL TERMS
 
Section 1.1  Terms Defined Above. As used in this Agreement, the terms
“Agreement”, “Borrower”, "Initial Bank", “Initial Loan Agreement”, and “Prior
Loan Agreement” shall have the meanings indicated above.
 
Section 1.2  Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings indicated (and as provided in Section 10.14),
unless the context otherwise requires:
 
“Advances” shall mean the borrowings on the Closing Date under the Loan and all
or any portion of such borrowings and other or subsequent reborrowings under the
Loan so long as same remain outstanding and unpaid.
 
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified (and the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person through the
ability to exercise voting power) (and the terms “controlling” and “controlled”
have meanings correlative thereto).
 
“Agent” shall mean Capital One, National Association in its capacity as
administrative agent of the Banks pursuant to Article 9 and any successor
administrative agent pursuant to Section 9.1.
 
 “Amount” shall mean one hundred twenty five million ($125,000,000.00)
dollars.  Although the aggregate notional amount of the Notes under this
Agreement is the Amount, the Commitment Limit is acknowledged by Borrower to be
a lesser number, subject to one or more future increases by the Banks in their
sole discretion and the Borrower’s request in conjunction with any future
increases in the Borrowing Base and further bank management approvals, and
subject to the fee payable on the incremental increased portion under Section
2.5.
 
“Applicable LIBO Rate Margin” shall have the meaning set forth in the definition
of “LIBO Rate”.
 
- 2 -

--------------------------------------------------------------------------------


“Banks” shall mean the lenders listed on Schedule 1 hereto and on the signature
pages of this Agreement, and their respective successors and assigns in
accordance with Section 9.6.
 
“Base Rate” shall mean, for any day, an interest rate per annum equal to the
Prime Rate in effect on such day.  Without notice to the Borrower, the Base Rate
shall change automatically from time to time as and in the amount by which the
Prime Rate shall fluctuate, with each such change in the Base Rate to be
effective as of the date of each change in the Prime Rate, adjusted daily.
 
“Borrowing Base” shall mean, at any time, the dollar amount calculated as the
maximum loan value of the Collateral as determined by the Agent, in each case
with the consent of the Required Banks or all the Banks, as applicable, as
provided below in this definition, in their sole discretion, but based upon
their respective customary standards and practices from time to time in effect
with respect to secured oil and gas property lines of credit in determining the
discounted present value of the Collateral’s production and the Borrower’s cash
flows.  Any good faith determination by the Agent and the Banks of the Borrowing
Base shall be final and conclusive as to the Borrower.  The Borrowing Base may
be revised by Agent and the Banks at any time to reflect changes in the
Collateral or the occurrence of events or economic conditions or otherwise
pursuant to Agent’s and the Banks' customary standards and practices as such
exist at that particular time, and further will be subject to scheduled
semi-annual redeterminations (approximately April 1 and October 1) during the
term of this Loan.  Additionally, the Borrower may request once per any six
month period between scheduled redeterminations that an unscheduled
redetermination be done by Agent and the Banks, subject to Borrower’s payment to
Agent for distribution to the Banks of a fee in accordance with Section
2.5.  The Agent shall notify the Borrower of the result of each Borrowing Base
redetermination at least fifteen (15) days before its effective date.  Each
determination of the Borrowing Base shall be effective until redetermined by the
Agent in accordance with this Agreement (or until the Maturity Date). Such
redetermination may lead to increased or decreased credit availability to the
Borrower under the revised Borrowing Base schedule, and any increase shall be
subject to Banks' credit approval process.  The Borrowing Base after any
redetermination may be subject to automatic Periodic Reductions (with notice to
Borrower) as provided and defined in Subsection
 
- 3 -

--------------------------------------------------------------------------------


2.4 (c).  Without limiting the foregoing, the Agent may exclude, in its sole and
absolute discretion, any property or portion of production therefrom from the
Borrowing Base, at any time, because title information on, or the status of
title to, such property is not reasonably satisfactory to Agent, such property
is not Collateral, the Agent’s Lien therein is not first and prior to all
others, such property is subject to contractual agreements or commitments not
reasonably satisfactory to Agent, or such property is not assignable.  The
Borrower acknowledges that the determination of the Borrowing Base contains an
equity cushion (market value in excess of loan value), which is acknowledged by
the Borrower to be essential for the adequate protection of the Agent and the
Banks.  On the Closing Date, the Borrowing Base is $90,000,000.00.  Thereafter,
the Agent shall make a preliminary redetermination of the Borrowing Base each
March 1 and September 1 of each year (assuming timely delivery of requested
information from the Borrower), and otherwise at such times as deemed
appropriate by the Agent or the Required Banks (including as may be provided by
Section 3.3).  The Agent promptly shall notify the Banks in writing of each such
preliminary redetermination.  Each Bank shall notify the Agent in writing of
either its approval or disapproval of any such preliminary redetermination of
the Borrowing Base within ten (10) Business Days after its receipt of such
notice.  Each re-determination of the Borrowing Base which results in an
increase shall require the consent of all of the Banks; each other
redetermination of the Borrowing Base (which results in no change or a decrease)
shall require the consent of the Required Banks.  Upon approval of all the Banks
or the Required Banks, as applicable, of each redetermination, the Agent shall
notify the Borrower as provided above.
 
“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) of this definition, a day other than a Saturday, Sunday or legal holiday for
commercial banks in either New Orleans, Louisiana, or New York, New York, and
(b) with respect to all requests, notices and determinations in connection with
LIBO Rate Loans, a day which is a Business Day described in clause (a) of this
definition and which is a day for trading by and between banks for dollar
deposits in the London interbank market.
 
“Closing Date” shall mean the date on which the Notes are executed and delivered
by the Borrower to the Banks and all the
 
- 4 -

--------------------------------------------------------------------------------


other conditions in Section 7.1 are met or waived (temporarily or otherwise).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral” shall mean the properties and property rights described in the
Collateral Documents described in Section 3.1 as primary security for the
Indebtedness.
 
“Collateral Documents” shall mean collectively the documents from time to time
required by the Agent and the Banks to obtain the security interest in the
Collateral, or otherwise guarantee or secure the Indebtedness, or otherwise
pertaining to this Agreement (including without limitation the letter of credit
applications described in Subsection 2.1(f) below), such documents which exist
on the Closing Date being described in Article 3 hereof, as all such documents
are amended, restated or renewed from time to time.
 
“Commitment Limit” shall mean, at any particular date, the lesser of (x) the
Amount (as it may be increased by the Banks from time to time) or (b) the
Borrowing Base as most recently determined and in effect (including the effect
of any Periodic Reductions).
 
“Commitments” shall mean the commitments of each of the Banks for the Loan set
forth on Schedule 1 hereto as amended from time to time.
 
“Companies” shall mean collectively, on the Closing Date, the Borrower,
Endeavor, and Diamond, and thereafter all such Persons plus any Subsidiary
formed or acquired after the Closing Date, and “Company” shall mean any one of
the Companies.
 
“Contracts” shall mean those agreements, contracts and other instruments to
which the Borrower’s interest in the oil, gas and mineral leases comprising the
Collateral are subject.
 
“Debt” shall mean any and all amounts and/or liabilities owing from time to time
by a Company to any Person, including any Secured Party, direct or indirect,
liquidated or contingent, now existing or hereafter arising, including without
limitation (i) indebtedness for borrowed money or the deferred purchase price of
property; (ii) unfunded portions of commitments for money to be borrowed; (iii)
the amounts of all standby and commercial letters
 
- 5 -

--------------------------------------------------------------------------------


of credit and bankers acceptances, matured or unmatured, issued on behalf of
such Company, and (without duplication) all drafts drawn thereon; (iv)
guaranties of the obligations of any other Person, whether direct or indirect,
whether by agreement to purchase the indebtedness of any other Person or by
agreement for the furnishing of funds to any other Person through the purchase
or lease of goods, supplies or services (or by way of stock purchase, capital
contribution, advance or loan) for the purpose of paying or discharging the
indebtedness of any other Person, or otherwise; (v) indebtedness of the types
described above secured by any Lien on any property owned by such Company, to
the extent attributable to such Company’s interest in such property, even though
such Company has not assumed or become liable for the payment thereof
personally; (vi) the present value of all obligations for the payment of rent or
hire of property of any kind (real or personal) under leases or lease agreements
required to be capitalized under generally accepted accounting principles, (vii)
trade payables and operating leases incurred in the ordinary course of business
or otherwise; (viii) Hedging Obligations; (ix) obligations of such Company owing
in respect of redeemable preferred stock; and (x) obligations of such Company
owing in connection with production payments.
 
“Deed of Trust” shall mean the Texas Deed of Trust described in Section 3.1(i),
as amended, supplemented or restated from time to time.
 
“Default” shall mean the occurrence of any of the events specified in Article 8
hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.
 
“Default Rate” shall mean, on any particular date, the Base Rate plus five (5%)
percent per annum, but in no event to exceed the Maximum Rate.
 
“Diamond” shall mean Diamond Blue Drilling Co., an Oklahoma corporation and a
wholly owned Subsidiary of the Borrower.
 
 “EBITDA” shall mean, for each period of four preceding fiscal quarters, the sum
of the Borrower’s (i) net income for that period, plus (ii) any extraordinary
loss and other expenses not considered to be operating in nature reflected in
such net income, minus (iii) any extraordinary gain, interest income and other
income not
 
- 6 -

--------------------------------------------------------------------------------


considered operating in nature reflected in such net income, plus (iv)
depreciation, depletion, amortization and all other non-cash expenses for that
period, plus (v) all interest, fees, charges and related expenses paid or
payable (without duplication) for that period to a lender in connection with
borrowed money or the deferred purchase price of assets that are considered
“interest expense” under generally accepted accounting principles, together with
the portion of rent paid or payable (without duplication) for that period under
capital lease obligations that should be treated as interest in accordance with
Financial Accounting Standards Board Statement No. 13, plus (vi) the aggregate
amount of federal and state taxes on or measured by income for that period
(whether or not payable during that period).
 
“Endeavor” shall mean Endeavor Pipeline Inc., an Oklahoma corporation, and a
wholly owned Subsidiary of the Borrower.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Event of Default” shall mean the occurrence of any of the events specified in
Article 8 hereof, provided that any requirement for notice or lapse of time or
any other condition precedent has been satisfied.
 
“Expedition” shall mean Expedition Natural Resources Inc., an Oklahoma
corporation, formerly a wholly owned Subsidiary of the Borrower, merged into the
Borrower on or about July 29, 2005.
 
“Hedge Agreement” shall mean any agreement or arrangement providing for payments
which are related to, or the value of which is dependent upon, fluctuations of
interest rates, currency exchange rates or forward rates, or fluctuations of
commodity prices, including without limitation any swap agreement, cap, collar,
floor, exchange transaction, forward agreement or exchange or protection
agreement or similar futures contract or swap or other derivative agreement
related to interest rates, currency exchange rates or hydrocarbons or other
commodities, or any option with respect to such transaction.
 
“Hedging Obligations” of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising or evidenced (including all renewals, extensions and modifications
thereof and
 
- 7 -

--------------------------------------------------------------------------------


substitutions therefor), under any and all Hedge Agreements and any and all
cancellations, buybacks, reversals, terminations or assignments of any Hedge
Agreement.
 
“Indebtedness” shall mean any and all amounts, liabilities or obligations owing
from time to time by the Borrower to the Agent or to all or any of the Banks
pursuant to this Agreement, the Notes and the Collateral Documents (including
attorneys’ fees incurred in connection with the execution, enforcement or
collection of the Borrower’s obligations hereunder or thereunder or any part
thereof and all fees payable in connection herewith to the Agent or to the
Banks), whether such amounts, liabilities or obligations be liquidated or
unliquidated, now existing or hereafter arising.
 
“Indemnified Parties” shall have the meaning provided in Section 5.14.
 
"Intercreditor Agreement" shall mean the Intercreditor Agreement among the Agent
and the Banks, on the one hand, and the Subordinated Holders, on the other,
setting forth terms of subordination substantially as set forth on Addendum II.
 
“Interest expense” shall mean, for each period, the sum of all interest, fees,
charges and related expenses payable (without duplication) for that period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are considered “interest expense” under generally accepted
accounting principles, plus the portion of rent paid or payable (without
duplication) for that period under capital lease obligations that should be
treated as interest in accordance with Financial Accounting Standards Board
Statement No. 13.
 
“Issuing Bank” shall mean Capital One, National Association, and any successor
issuing bank pursuant to Section 9.1.
 
“Letter of Credit Sublimit” shall mean ten million ($10,000,000.00) dollars.
 
“LIBO Rate” shall mean, during any Interest Period (as defined below) for any
Advance, an interest rate per annum equal to the Reserve Adjusted LIBO Rate (as
defined below) plus the Applicable LIBO Rate Margin (as defined
below).  “Reserve Adjusted LIBO Rate” shall mean with respect to each Interest
Period for a LIBO Rate Advance, an interest rate per annum equal
 
- 8 -

--------------------------------------------------------------------------------


to the quotient (converted to a percentage, rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) of (i) the rate per annum as determined by
the Agent at or about 10:00 a.m. Central Time (or as soon thereafter as
practicable) on the second Business Day prior to the first day of each Interest
Period, to be the annual rate of interest for deposits in United States dollars
for the selected Interest Period as shown on the Dow Jones Telerate Matrix page
for British Bankers Association Interest Settlement Rates as of two Business
Days prior to the first day of such Interest Period, divided by (ii) the amount
by which 1.00 exceeds the LIBOR Reserve Requirement (as defined below),
expressed as a decimal, for such Interest Period.  “LIBOR Reserve Requirement”
shall mean for any day during an Interest Period for any LIBO Rate Advance, that
percentage (expressed as a decimal) which is specified by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, but not limited to, any marginal reserve
requirement) for the Banks with respect to liabilities consisting of or
including “Eurocurrency liabilities” (as defined in Regulation D of the Board of
Governors of the Federal Reserve System) with a maturity equal to such Interest
Period.  In determining this percentage, the Agent may use any reasonable
averaging and attribution method.  “Interest Period” shall mean the period
between the Business Day on which the LIBO Rate shall begin and the day on which
the LIBO Rate shall end.  The duration of each Interest Period for a LIBO Rate
Advance shall be one (1) month, two (2) months, or three (3) months, at the
Borrower’s election, subject to the following: (i) no Interest Period shall
extend past the Maturity Date; (ii) whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
except that if the next succeeding Business Day would occur in the next
following calendar month, the last day of such Interest Period shall be
shortened to occur on the next preceding Business Day; (iii) whenever the first
day of any Interest Period occurs on a day of an initial calendar month for
which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and (iv) if the Borrower fails to designate an
Interest Period, the Interest Period for a LIBO Rate Advance (recognizing that
under Subsection 2.1(b) below the Banks are not obligated to make such
 
- 9 -

--------------------------------------------------------------------------------


a LIBO Rate Advance in the absence of such designation by the Borrower) shall be
deemed to be one month until a different designation is made for a subsequent
Interest Period.  No Interest Period for a LIBO Rate Advance shall have a
duration of less than one month, and if any such Interest Period would otherwise
be a shorter period, the relevant Advance shall be a Base Rate Advance during
such period.  The “Applicable LIBO Rate Margin” shall mean the following per
annum interest rate from time to time, determined for each fiscal quarter by
reference to the Percentage Outstanding for the immediately prior fiscal
quarter, in accordance with the following schedule:
 
 
Percentage Outstanding
 
Applicable LIBO
Rate Margin 
     
0 to 50%
 
1.50%
above 50% to 90%
 
1.75%
above 90%
 
2.25%

 
The Applicable LIBO Rate Margin shall remain fixed during each fiscal quarter of
the Borrower’s fiscal year, determined on the first day of each fiscal quarter
depending upon the Percentage Outstanding for the immediately prior
quarter.  (During the first partial quarter of this Agreement, commencing on the
Closing Date, the Applicable LIBO Rate Margin shall be set using the Percentage
Outstanding under the Prior Loan Agreement for the period from October 1, 2007,
through the Closing Date.)  No more than four (4) LIBO Rate tranches at any one
time are permitted for the Notes.  The Borrower will comply with the provisions
of Addendum I hereto, relating to the LIBO Rate, which is an integral part of
this Agreement.  The LIBO Rate shall remain fixed for the duration of the LIBO
Rate Interest Period selected.  The Borrower shall not have the right to
voluntarily prepay Advances outstanding at the LIBO Rate prior to the end of the
applicable LIBO Rate Interest Period unless the Borrower includes payment of
amounts, if any, required to be paid pursuant to paragraph 6 of Addendum I.
 
“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on jurisprudence, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security
 
- 10 -

--------------------------------------------------------------------------------


agreement, production payment, conditional sale, bond for deed or trust receipt
or a lease, consignment or bailment for security purposes.  The term “Lien”
shall include reservations, exceptions, encroachments, easements, servitudes,
usufructs, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting property.  For the purposes of this
Agreement, the Borrower shall be deemed to be the owner of any property which it
has accrued or holds subject to a conditional sale agreement, financing lease or
other arrangement pursuant to which title to the property has been retained by
or vested in some other Person for security purposes.
 
“Loan” shall mean the line of credit and standby letters of credit as described
in Article 2 hereof.
 
“Loan Excess” shall mean, at any point in time, the amount, if any, by which the
outstanding principal balance of the Advances plus the undisbursed amount of all
outstanding standby letters of credit issued pursuant to this Agreement exceeds
the Commitment Limit then in effect.
 
“Maturity Date” shall mean July 15, 2011, or such earlier date on which the Loan
is accelerated pursuant to Section 8.2 hereof.
 
"Maximum Rate" shall mean the maximum nonusurious interest rate permitted under
applicable law (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs), as such laws are presently in effect, or, to the extent
allowed by applicable law, as such laws may hereafter be in effect and which
allow a higher maximum non-usurious interest rate than such laws now allow.
 
“Maximum Subordinated Amount” shall mean eighty million ($80,000,000.00)
dollars, consisting of fifty million ($50,000,000.00) dollars of Qualified
Redeemable Preferred Equity and thirty million ($30,000,000.00) dollars of
Qualified Subordinated Debt.
 
 “Notes” shall mean the promissory notes executed by the Borrower, each
substantially in the form of Exhibit A hereto, initially dated the Closing Date
(and subsequently dated on the date that additional Banks become a party to this
Agreement),
 
- 11 -

--------------------------------------------------------------------------------


payable to the order of each Bank in the amount of the Bank’s Commitment, in
representation of the Advances available to be made under the line of credit
Loan, together with any and all amendments, modifications, extensions, renewals,
increases or rearrangements thereof or therefor.  (The Notes dated the Closing
Date payable to the order of each Bank in the amount of the Bank’s Commitment as
shown on Schedule 1 hereto have been given in renewal, extension and increase of
the indebtedness previously evidenced by those certain two Line of Credit Notes,
each dated June 7, 2006, issued under the Prior Loan Agreement, which were in
turn given in renewal, extension and increase of the Indebtedness previously
evidenced by that certain Line of Credit Note dated  July 29, 2005, issued under
the Initial Loan Agreement.)
 
“Operator” shall mean each Person which is an operator of any of the Borrower’s
properties.
 
“Patriot Act” shall have the meaning set forth in Section 4.22.
 
“Participation Agreement” shall mean the Participation Agreement dated December
29, 2003, by and among Penn Virginia Oil & Gas Corporation, the Borrower, and
Expedition and Endeavor, as amended by the First Amendment dated February 27,
2004, the Second Amendment dated March 9, 2004, the Third Amendment dated April
6, 2004, the Amendment No. 4 dated August 11, 2004, the Amendment No. 5 dated
February 25 and March 2, 2005, the Amendment No. 6 entered January 3 and 13,
2006, and as further amended after the Closing Date in accordance with this
Agreement.  PVOG is the successor to Penn Virginia Oil and Gas Corporation under
the Participation Agreement.
 
“Percentage Outstanding” shall mean, for any fiscal quarter (or lesser time
period as applicable), the fraction (expressed as a percentage) obtained by
dividing (x) the average unpaid and outstanding aggregate principal balance of
the Advances under the Notes plus the undisbursed amount of all standby letters
of credit during such quarter, by (y) the average of the Commitment Limit for
such quarter.
 
“Periodic Reduction” shall have the meaning provided in Subsection 2.4(c).
 
- 12 -

--------------------------------------------------------------------------------


“Permitted Commodity Hedge” shall mean non-speculative transactions in futures,
forwards, swaps or option contracts (including both physical and financial
settlement transactions), engaged in by the Borrower or any Subsidiary as part
of its normal business operations with the purpose and effect of hedging prices
as a risk management strategy or hedge against adverse changes in the prices of
natural gas or oil (including without limitation commodity price hedges, swaps,
caps, floors, collars and similar agreements designed to protect the Borrower or
such Subsidiary against fluctuations in commodity prices or any option with
respect to any such transaction) and not intended primarily as a borrowing of
funds, provided that all times: (1) no such contract fixes a price for a term of
more than thirty six (36) months without the prior written consent of the
Required Banks; (2) the aggregate monthly production covered by all such
contracts (considered both individually and in the aggregate) by the Borrower
and all its Subsidiaries (determined, in the case of contracts that are not
settled on a monthly basis, by a monthly proration acceptable to the Agent) for
any single month during the next six (6) month period (on a rolling basis) does
not exceed (x) for oil, one hundred (100%) percent of the Borrower’s aggregate
Existing Production (as defined below) of oil sold for the immediately preceding
month, and (y) for gas, one hundred (100%) of Borrower’s aggregate Existing
Production of gas sold for the immediately preceding month; (3) the aggregate
production covered by all such contracts (considered both individually and in
the aggregate) by the Borrower and all its Subsidiaries does not in the
aggregate exceed (x) for oil, eighty (80%) percent of the Borrower’s aggregate
Projected Production (as defined below) of oil anticipated to be sold in the
ordinary course of the Borrower’s business for the time period(s) covered by
such contracts, and (y), for gas, eighty (80%) percent of the Borrower’s
aggregate Projected Production of gas anticipated to be sold in the ordinary
course of the Borrower’s business for the time period(s) covered by such
contracts; (4) no such contract requires the Borrower or such Subsidiary to put
up money, assets, letters of credit or other security against the event of its
nonperformance prior to actual default by the Borrower or such Subsidiary in
performing its obligations thereunder, other than letters of credit issued under
this Agreement; and (5) each such contract shall be either with any Bank or an
Affiliate of any Bank (without restriction as to rating), or with a counterparty
who (or have a guarantor of the obligation of the counterparty who), at the time
the contract is made, has
 
- 13 -

--------------------------------------------------------------------------------


long-term obligations rated AA or Aa2 or better, respectively, by Standard &
Poor’s Corporation or Moody’s Investors Services, Inc. (or a successor credit
rating agency) or with a counterparty otherwise approved in advance by the
Required Banks.  As used herein, the term “Existing Production” means the actual
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price), as applicable, sold in the ordinary course of the Borrower’s business
for a particular month from properties and interests owned by the Borrower which
are Collateral and which have attributable to them proved developed oil or gas
reserves as reflected in the most recent engineering report delivered pursuant
to Subsection 5.2(c), after deducting production from any properties or
interests sold that had been included in such report and after adding actual
production from any properties or interests owned by the Borrower which have
become Collateral and have not been reflected in such report that are reflected
in a separate or supplemental report meeting requirements of such Subsection
5.2(c) or otherwise satisfactory to the Agent.  As used herein, the term
“Projected Production” means the projected production of oil or gas (measured by
volume unit or BTU equivalent, not sales price), as applicable, for the term of
the contracts or a particular month, as applicable, from properties and
interests owned by the Borrower which are Collateral and which have attributable
to them proved developed producing oil or gas reserves as reflected in the most
recent engineering report delivered pursuant to Subsection 5.2(c), after
deducting projected production from any properties or interests sold or under
contract for sale that had been included in such report and after adding
projected production from any properties or interests owned by the Borrower
which have become Collateral and had not been reflected in such report that are
reflected in a separate or supplemental report meeting requirements of such
Subsection 5.2(c) and otherwise satisfactory to the Agent.
 
“Permitted Hedge Agreement” shall mean any Hedge Agreement which is a Permitted
Commodity Hedge or a Permitted Interest Hedge.
 
"Permitted Hedge Obligations” shall mean any and all present and future amounts,
obligations and liabilities, contingent or otherwise, of the Borrower and its
Subsidiaries under, collectively, all Permitted Commodity Hedges and all
Permitted Interest Hedges.
 
- 14 -

--------------------------------------------------------------------------------


“Permitted Interest Hedge” shall mean any forward contract, futures contract,
swap, option or other financial agreement or arrangement (including without
limitation caps, floors, collars, puts and similar agreements or any option with
respect to any such transaction) relating to, or the value of which is dependent
upon, interest rates, entered into by the Borrower with one or more financial
institutions or one or more futures exchanges as part of its normal business
operations (recognizing that Borrower has not done so in the past) with the
purpose and effect of hedging interest rates on a principal amount of the
Borrower’s Debt that is accruing interest at a variable rate as a
risk-management strategy, and not for purposes of speculation and not intended
primarily as a borrowing of funds, and which are designed to protect the
Borrower against fluctuations in interest rates with respect to Debt, provided
that at all times: (1) the aggregate notional amount of such contracts never
exceeds one hundred (100%) percent of the anticipated outstanding principal
balance of the Debt of the Borrower to be hedged by such contracts or an average
of such principal balances calculated using a generally accepted method of
matching interest swap contracts to declining principal balances; (2) the
floating rate index of each such contract generally matches the index used to
determine the floating rates of interest on the corresponding Debt of the
Borrower to be hedged by such contract; and (3) each such contract shall be
either with any Bank or any Affiliate of any Bank (without restriction as to
rating), or with a counterparty who (or have a guarantor of the obligation of
the counterparty who), at the time the contract is made, has long-term
obligations rated AA or Aa2 or better, respectively, by Standard & Poors
Corporation or Moody’s Investors Services, Inc. (or a successor credit rating
agency), or with a counterparty otherwise approved in advance by the Required
Banks.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.
 
“Plan” shall mean any plan subject to Title IV of ERISA and maintained by the
Borrower, or any such plan to which the Borrower is required to contribute on
behalf of its employees.
 
“Prime Rate” shall mean, at any particular date, the prime or base rate as
reflected in The Wall Street Journal (or if such rate is not
 
- 15 -

--------------------------------------------------------------------------------


published or is no longer available, such other index satisfactory to the
Agent).  Without notice to the Borrower, the Prime Rate shall change
automatically from time to time as and in the amount by which said index rate
shall fluctuate, with each such change in the Prime Rate to be effective as of
the date of each change in such index rate.  The Wall Street Journal index rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Agent or any Bank (or by such
institutions comprising said index).
 
“Prior Loan Agreement” shall have the meaning provided in the Preliminary
Statement of this Agreement.
 
"Qualified Redeemable Preferred Equity" shall mean redeemable preferred stock
issued by the Borrower which (i) does not exceed in total consideration paid to
or for the account of the Borrower in connection therewith, when added to the
total principal amount of all Qualified Subordinated Debt issued by the
Borrower, the Maximum Subordinated Amount, (ii) is not redeemable in any part
earlier than five (5) years after its issuance date, except only at the
voluntary option of the Borrower and except for mandatory redemption following a
change of ownership or control or management (as contemplated by Sections 6.13
or 6.12, respectively), (iii) has a stated interest or dividend rate of less
than ten (10%) percent per annum, except for a default dividend rate not
exceeding twelve (12%) percent per annum, (iv) sets forth covenants that in the
judgment of the Agent and Agent's counsel are no more restrictive on the
Companies and their operations and affairs than the covenants contained in this
Agreement, and (v) is unsecured by any Liens.
 
"Qualified Subordinated Debt" shall mean Debt of Borrower to any one or more
Subordinated Holders which (i) does not exceed in aggregate principal amount,
when added to the total consideration paid to or for the account of the Borrower
in connection with all Qualified Redeemable Preferred Equity issued by the
Borrower, the Maximum Subordinated Amount, (ii) has a maturity date of greater
than one year after the Maturity Date, (iii) sets forth covenants that in the
judgment of the Agent and Agent's counsel are no more restrictive on the
Companies and their operations and affairs than the covenants contained in this
Agreement, and (iv) is subordinated to the Indebtedness and the Secured Hedge
Obligations both as to payment and as to liens and
 
- 16 -

--------------------------------------------------------------------------------


collateral pursuant to a written Intercreditor Agreement in favor of and
satisfactory to the Agent and the Banks duly authorized and executed by each
applicable Subordinated Holder.
 
“Required Banks” shall mean Banks in the aggregate holding at least sixty-six
and two-thirds (66 2/3%) percent of the aggregate unpaid principal amount of the
Notes (or if no Advances are outstanding then 66 2/3% of the aggregate
Commitments).
 
“PVOG” shall mean Penn Virginia Oil & Gas, L.P., a wholly owned subsidiary of
Penn Virginia Corporation.
 
“PVOG Production Payment” shall mean the dollar denominated production payment
purchased by PVOG from the Borrower in the original amount of $2,233,435.76,
repayable solely from 75% of the Borrower’s share of production revenues from
only four certain wells (Bryant #2, Bryant #3, Richardson #3 and Scott #1),
without interest.  On October 31, 2007, the balance owed was $1,781,000.00.
 
“Secured Hedge Agreements” shall mean all Hedging Agreements, whether now in
existence or hereafter arising, which establish Secured Hedge Obligations by the
Borrower or any Subsidiary in favor of a Secured Hedge Provider.
 
“Secured Hedge Obligations” shall mean any Permitted Hedge Obligations of the
Borrower or any Subsidiary owing to any one or more of the (present and future)
Secured Hedge Providers, and includes the due performance and compliance by the
Borrower or any Subsidiary with all the terms, conditions and agreements
contained in the Secured Hedge Agreement pertaining thereto.
 
“Secured Hedge Provider” shall mean any one or more of the (present and future)
Banks under this Agreement, or any Affiliate of such Bank which is a party to
one or more Secured Hedge Agreements with the Borrower or any Subsidiary, so
long as any such Bank is a “Bank” under this Agreement at the time such Secured
Hedge Obligation is entered into with such Bank or Affiliate of such Bank (even
if such Bank subsequently ceases to be a “Bank” under this Agreement for any
reason).
 
“Secured Liabilities” shall mean collectively the Indebtedness and the Secured
Hedge Obligations.
 
- 17 -

--------------------------------------------------------------------------------


“Secured Parties” shall mean the Agent, the Banks and the Secured Hedge
Providers.
 
“Shared Collateral” shall have the meaning provided in Section 3.4.
 
"Subordinated Holder" shall mean each Person which is owed any portion of
Qualified Subordinated Debt.
 
“Subsidiary” shall mean each corporation of which the Borrower owns, directly or
indirectly, fifty percent or more of the outstanding capital stock, and each
partnership, limited liability company or other Person of which the Borrower
owns, directly or indirectly, fifty percent (50%) or more of the outstanding
partnership, membership or other ownership or voting interest.
 
Section 1.3  Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with generally accepted accounting
principles as in effect from time to time (except for changes in accounting
principles or practice approved by independent certified public accountants for
the Borrower) on a basis consistent with the most recent financial statements of
the Borrower.
 
ARTICLE 2
 
THE CREDIT
 
Section 2.1  Line of Credit and Letters of Credit.  (a)  Line of
Credit.  Subject to and upon the terms and conditions contained in this
Agreement, and relying on the representations and warranties contained in this
Agreement, on the Closing Date each Bank, severally, agrees to make a revolving
line of credit available to the Borrower in the maximum aggregate principal
amount equal to such Bank's Commitment set forth in Schedule I hereto.  The
aggregate amount of all Advances, plus the face amount of all standby letters of
credit permitted to be issued under this Agreement, cannot exceed the Commitment
Limit.  The line of credit is represented by the Notes in the aggregate
principal amount of one hundred twenty-five million ($125,000,000.00) dollars,
payable to the order of the Banks.  Principal and all accrued and unpaid
interest on the line of credit shall be payable in full on the Maturity Date,
after which no further Advances will be made.  Payments may be debited from the
Borrower’s accounts with the Agent as provided in this Agreement.
 
(b)           Interest.  The interest rate applicable to each Loan Advance
beginning on the date such Advance is made shall be either (i) the Base Rate,
adjusted daily, or (ii) the LIBO Rate, adjusted on the first day of each LIBO
Rate Interest Period and remaining fixed for the
 
- 18 -

--------------------------------------------------------------------------------


duration of the LIBO Rate Interest Period, selected at the Borrower’s option by
written notice to Agent in accordance with the terms hereof, but in no event
shall the interest rate applicable to any Loan Advance exceed the Maximum
Rate.  Effective on the first day following the end of any LIBO Rate Interest
Period, the Borrower may from time to time change the interest rate which is to
apply to the Advances or a portion thereof (including any yet to be made Advance
which is made on the effective date of the interest rate change) by notifying
the Agent of the Borrower’s desire to change the interest rate not less than
three (3) Business Days prior to the date on which such change shall be
effective.  No more than four (4) LIBO Rate tranches and one Base Rate tranche
(all Base Rate Advances constituting one tranche) shall be permitted for the
Notes at any one time.  In the absence of any timely specific interest rate
election by the Borrower (as provided above in this Subsection 2.1(b) and in the
definition of LIBO Rate), unless otherwise agreed by the Agent, an Advance (if
outstanding as a LIBO Rate Advance) will be automatically converted into a Base
Rate Advance on the last day of the then current LIBO Rate  Interest Period for
such Advance or (if not then outstanding) an Advance shall bear interest at the
Base Rate.  The Borrower further will comply with the provisions of Addendum I
hereto, relating to the LIBO Rate, which is an integral part of this
Agreement.  Interest on the Notes shall be payable (x) on Advances bearing
interest at the Base Rate monthly in arrears on the last day of each month, and
(y) on LIBO Rate Advances on the last day of each applicable LIBO Rate Interest
Period for each LIBO Rate Advance. Interest on (i) Base Rate Advances and all
other Indebtedness except for LIBO Rate Advances shall be calculated on the
basis of a 365 (or in a leap year 366) day year and the actual number of days
elapsed, and (ii) on LIBO Rate Advances shall be calculated on the basis of a
360-day year by applying the ratio of the annual interest rate over a year of
360 days, times the applicable principal balance, times the actual number of
days such applicable principal balance is outstanding. Payments may be debited
from the Borrower’s accounts with the Agent as provided in this Agreement.  The
Maximum Rate shall be calculated based on a 365-day or 366-day year, as is
applicable.
 
(c)           Draw Requests.  In accordance with the provisions in this Section,
the Banks will make Advances to the Borrower from time to time on any Business
Day on and after the Closing Date until and including the last Business Day
before the Maturity Date in such amounts as the Borrower may request, up to the
Commitment Limit, and the Borrower may make borrowings, repayments and
reborrowings in respect thereof.  Requests for Advances must be made by written
notice from the Borrower sent to the Agent by mail, courier or facsimile in
accordance with Section 10.1, specifying the amount of the Advance, subject to
Section 2.12.  A request shall be fully authorized by the Borrower if made by
any one of Ken Kenworthy Sr. or Ken Kenworthy Jr. or other individual designated
by the Borrower as an authorized person in accordance with resolutions of the
Board of Directors of the Borrower certified to the Agent.  The Agent and the
Banks may rely fully and completely upon the authority of the signatory of such
request or confirmation unless such authority is terminated by written notice to
the Agent, and any such termination shall be effective only prospectively.  The
request for any Advance by the Borrower shall constitute a certification by the
Borrower that all of the representations and warranties contained in Article 4
(other than those representations and warranties, if any, that are
 
- 19 -

--------------------------------------------------------------------------------


by their specific terms limited in application to a specific date) are true and
correct as of the date of such request and also as of the date of the Advance.
 
(d)           Timing.  Requests for Advances at the Base Rate shall be made on
written notice from the Borrower to the Agent, received by the Agent no later
than 10:00 a.m. (Central Time) on the first Business Day before such Base Rate
Advance specifying the amount thereof.  Request for Advances at the LIBO Rate
shall be made on written notice from the Borrower to the Agent received by the
Agent no later than 11:00 a.m. (Central Time) on the third (3rd) Business Day
before such LIBO Rate Advance, specifying the amount thereof (including the
amount of each tranche, if more than one) and the LIBO Rate Interest Period (or
Interest Periods, if more than one tranche).  Each such written notice by the
Borrower shall be irrevocable by the Borrower.  The Agent shall promptly give
each Bank notice of such proposed Advance.
 
(e)           Funding.  Not later than 12:00 noon (Central Time) on the date of
any Advance, each of the Banks shall make available to the Agent, in immediately
available funds, the amount of such Bank’s prorata portion (i.e., the percentage
of its Commitment as compared to the aggregate of the Commitments) of the amount
of the requested Advance.  Upon receipt from each Bank of such amount, and upon
fulfillment of the applicable conditions set forth in this Agreement in Article
7, the Agent (on behalf of the Banks) will make available to the Borrower the
aggregate amount of such Advance in accordance with the further terms of this
Section 2.1.  The failure or refusal of any Bank to make available to the Agent
at the aforesaid time and place on any date of an Advance the amount of its
portion of the requested Advance shall not relieve any other Bank from its
several obligation hereunder to make available to the Agent the amount of such
other Bank’s portion of any requested Advance (but no Bank shall be responsible
for the failure of any Bank to make available to the Agent such other Bank’s
portion of any requested Advance).
 
The Agent may, unless notified to the contrary by any Bank prior to the date of
an Advance, assume that each Bank has made available to the Agent on such date
of the applicable Advance the amount of each Bank’s portion of the Advance to be
made on such date, and the Agent shall, in reliance upon such assumption, make
available to Borrower a corresponding amount.  If any Bank makes available to
the Agent such amount on a date after the date of the applicable Advance, such
Bank shall pay to the Agent on demand an amount equal to the product of (i) the
average computed for the period referred to in clause (iii) below, of the
weighted average interest rate paid by the Agent for federal funds acquired by
the Agent during each day included in such period, times (ii) the amount of such
Bank’s portion of such Advance, times (iii) a fraction, the numerator of which
is the number of days that elapse from and including such date of the Advance to
the date on which the amount of such Bank’s portion of such Advance shall become
immediately available to the Agent, and the denominator of which is 365;
provided, that if such Bank has not paid to the Agent such Bank’s portion of the
Advance by 12:00 noon (Central Time) on the third (3rd) Business Day after the
Advance was made to the Borrower, then the interest rate in clause (i) above
shall be the Prime Rate (adjusted daily) from and after such second (2nd)
Business Day after the Advance was made until and including the date such
 
- 20 -

--------------------------------------------------------------------------------


Bank makes available to the Agent such Bank’s portion of the Advance; provided,
further, that if such Bank has not paid to the Agent such Bank’s portion of the
Advance by 12:00 noon (Central Time) on the fifth (5th) Business Day after the
Advance was made to Borrower, then the interest rate in clause (i) above shall
be the Prime Rate (adjusted daily) plus three (3.0%) percent per annum from and
after such fifth (5th) Business Day after the Advance was made until and
including the date such Bank makes available to the Agent such Bank’s portion of
the Advance.  A statement of the Agent submitted to each Bank with respect to
any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to the Agent by such Bank.  If any Bank fails to pay to
Agent its portion of any Advance within thirty (30) days after an Advance or if
any Bank twice fails to timely make its portion of Advances to be made to the
Borrower available to the Agent before 12:00 noon (Central Time) on the dates
Advances are made to the Borrower (counting failures in reimbursement under
Subsection 2.1(g) as a failure hereunder), then, if requested to do so by the
Borrower or any other Bank or the Agent, such Bank shall sell all of its
interests, rights and obligations under this Agreement (including all of its
Commitment and its portion of the Loan at the time owing to it) and the Note
held by it to another Bank or bank under Section 9.6 hereof, provided such a
willing, qualified assignee is identified by the requesting party.
 
Not later than 3:00 p.m. (Central Time) on the date properly and timely
requested for the Advance and upon fulfillment of the applicable conditions set
forth in Article 7 of this Agreement, the Agent will make such Advance available
to the Borrower in same day funds in the account maintained by the Borrower with
the Agent and the credit advice resulting therefrom shall be mailed by the Agent
to the Borrower.    The Borrower irrevocably agrees that the deposit of the
proceeds of any Advance in any account of Borrower with the Agent, or the
Agent's copy of any cashier's check representing all or any part of the proceeds
of the disbursements, shall be deemed prima facie evidence of the Borrower’s
Indebtedness to the Banks under the Loan.
 
(f)           Minimum.  Notwithstanding anything in this Agreement to the
contrary, the aggregate principal amount of all LIBO Rate Advances having the
same LIBO Rate Interest Period shall be at least equal to $100,000.00; and if
any LIBO Rate tranche would otherwise be in a lesser principal amount for any
period, such tranche shall bear interest at the Base Rate during such period.
 
(g)           Letters of Credit. As a portion of the line of credit availability
up to the Letter of Credit Sublimit (and subject to the Borrowing Base and the
other terms and conditions contained in this Agreement), the Issuing Bank will
issue standby letters of credit for the account of the Borrower (including for
the commercial needs of any one or more of the Borrower’s wholly-owned
Subsidiaries from time to time in existence, so long as such entity is wholly
owned directly or indirectly) from time to time.  The expiration of such letters
of credit shall be on a Business Day not later than one year after issuance, and
further shall not extend  beyond the Maturity Date of the line of credit.  The
expiration date of a letter of credit may not be extended on or after the
Maturity Date and no letter of credit may be renewed, replaced or increased on
or after the Maturity Date.  The Borrower shall pay to the Agent, for
disbursement to the Banks in
 
- 21 -

--------------------------------------------------------------------------------


accordance with Subsection 9.1(a) except as provided in the next sentence, a fee
for each standby letter of credit at the per annum rate equal to the Applicable
LIBO Rate Margin then in effect on the face amount of the letter of credit for
the period from the date of issuance to the expiration date, payable quarterly
in arrears on each June 30, September 30, December 31 and March 31 (and on the
Maturity Date).  From the fee for each standby letter of credit the Agent shall
retain as a fronting fee, for its own account as letter of credit Issuing Bank,
one-quarter of one (0.25%) percent on the face amount (i.e., the first 0.25% of
the Applicable LIBO Rate Margin).  The Borrower also shall pay to the Agent, for
the account solely of the Issuing Bank, additional amounts customarily charged
by the Issuing Bank for the issuance and processing of letters of credit.  Each
letter of credit shall be issued not later than the close of the Issuing Bank’s
business (Central Time) on the third (3rd) Business Day after receipt (including
by facsimile pursuant to Section 10.1 hereof) by the Issuing Bank of the
Borrower’s written application in substantially the form of the Issuing Bank’s
then standard Application for Irrevocable Standby Letter of Credit and Letter of
Credit Agreement, executed by the Borrower (by any one of the persons designated
by the Borrower in writing to the Agent in accordance with the terms of
Subsection 2.1(d) below).  Such application and agreement shall be Collateral
Documents under this Agreement, supplemental to and not in replacement of this
Agreement and the other Collateral Documents, provided that in the event of a
conflict between such application and agreement and this Agreement then this
Agreement shall prevail (even if such application or agreement is executed
later).  In the event such written application is telecopied to the Issuing
Bank, the Issuing Bank may but need not confirm such application before acting
thereupon.  The Issuing Bank may rely fully and completely upon the authority of
the signatory of such written application and the contents thereof unless such
authority is terminated by written notice to the Issuing Bank, and any such
termination of authority shall be effective only prospectively.  Such letters of
credit will be documented on the Issuing Bank’s standard forms.  No letter of
credit will be issued (x) if the face amount thereof plus the aggregate
undisbursed amount of all standby letters of credit then outstanding would
exceed the Letter of Credit Sublimit, or (y) if the face amount thereof plus the
aggregate of all Advances then outstanding plus the aggregate undisbursed amount
of all standby letters of credit then outstanding would exceed the Commitment
Limit.  Payment by the Issuing Bank of a draw on a standby letter of credit, if
not reimbursed in full on the same day by the Borrower, automatically
(notwithstanding the limitation in Subsection 2.1(a) above) shall be an Advance
as a part of the Loan bearing interest from the date of such draw at the Base
Rate.  Upon its issuance of any such letter of credit, the Issuing Bank shall
promptly notify each other Bank of such issuance.  Immediately upon the issuance
by the Issuing Bank of any letter of credit, the Issuing Bank shall be deemed to
have sold and transferred to each other Bank and each such other Bank shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation in such letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.  The amount of such other
Bank’s participation shall be such other Bank’s prorata portion (i.e., such
Bank’s Commitment as compared to the aggregate of the Commitments).
 
- 22 -

--------------------------------------------------------------------------------


In the event that the Issuing Bank makes any payment under any letter of credit
and the Borrower shall not have reimbursed such amount in full to the Issuing
Bank on the date of such payment, the Issuing Bank shall promptly notify the
Agent, which shall promptly notify each other Bank of such failure, and each
other Bank shall promptly and unconditionally pay to the Issuing Bank the amount
of such other Bank’s prorata portion (i.e., such Bank’s Commitment as compared
to the aggregate of the Commitments) of such unreimbursed payment in immediately
available funds.  If the Agent so notifies, prior to 11:00 a.m. (Central Time)
on any Business Day, each Bank shall make such payment on such Business
Day.  The failure or refusal by any Bank to make reimbursement to the Issuing
Bank at the aforesaid time and place in the amount of its portion of such
reimbursement shall not relieve any other Bank from its several obligation
hereunder to make reimbursement to the Issuing Bank in the amount of such other
Bank’s portion of such requested reimbursement (but no Bank shall be responsible
for the failure of any Bank to make reimbursement to the Issuing Bank of such
other Bank’s portion of such requested reimbursement).  If any Bank makes
reimbursement to the Issuing Bank of such amount on a date after the aforesaid
date for reimbursement, such Bank shall pay to the Issuing Bank on demand an
amount computed on the basis set forth in Subsection 2.1(e) above (substituting
such reimbursement due date for the Advance Date), which Subsection 2.1(e) shall
be fully applicable to such failure.
 
The obligations of the other Banks to make reimbursement payments to the Issuing
Bank with respect to letters of credit issued by it shall be irrevocable and not
subject to any qualification or exception whatsoever.  In determining whether to
pay under any letter of credit, the Issuing Bank shall have no obligation
relative to the other Banks other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such letter of
credit.  Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any letter of credit if taken or omitted in the absence of gross
negligence or willful misconduct shall not create for the Issuing Bank any
resulting liability to the Borrower or any Bank.
 
Letters of credit issued under the Prior Loan Agreement and still outstanding on
the Closing Date shall hereafter be counted under and governed by this
Agreement.
 
Section 2.2  Business Days.  If the date for any payment, prepayment, Periodic
Reduction, or fee payment hereunder falls on a day which is not a Business Day,
then for all purposes of this Agreement (unless otherwise provided herein) the
same shall be deemed to have fallen on the next following Business Day, and such
extension of time shall in such case be included in the computation of payments
of interest.
 
Section 2.3  Payments.    The Borrower shall make each payment hereunder and
under the Notes and any Collateral Documents in lawful money of the United
States of America in same day funds to the Agent at its main office in New
Orleans, Louisiana, not later than 11:00 a.m. (Central Time) on the day when
due, or such other place in the United States as designated in writing by the
Agent.  The Agent shall promptly send to each Bank by federal wire
 
- 23 -

--------------------------------------------------------------------------------


transfer its respective proportionate share of all amounts to which the Banks
are entitled in accordance with Subsection 9.1(a).  The Borrower hereby
authorizes the Agent to charge from time to time against the Borrower’s accounts
with the Agent any amount which is then so due, and acknowledges that such
accounts will be established for that purpose (among other purposes) under
Section 5.16 and Section 5.17 and may be so used even in the absence of an Event
of Default.
 
Section 2.4  Prepayment.  (a)  Voluntary.  The Borrower may prepay the Loan in
full or in part at any time without payment of premium or penalty; provided,
however, that (i) the Borrower shall give the Agent notice of each such
prepayment of all or any portion of a LIBO Rate Advance no less than three (3)
Business Days prior to prepayment, (ii) any LIBO Rate Advance may be prepaid
only on the last day of the Interest Period for such LIBO Rate Advance, unless
the Borrower includes payment of amounts, if any, required to be paid pursuant
to paragraph 6 of Addendum I, (iii) the Borrower shall give the Agent notice of
each such prepayment of all or any portion of a Base Rate Advance no less than
one (1) Business Day prior to prepayment, (iv) the Borrower shall pay all
accrued and unpaid interest on the amounts prepaid, and (v) no such prepayment
shall serve to postpone the repayment when due of any other Indebtedness.  Each
such notice of a prepayment under this Section shall be irrevocable and the
amounts specified in each such notice shall be due and payable on the date
specified.  Upon receipt of such notice, the Agent shall promptly notify each
Bank thereof.  Each partial prepayment shall be in an aggregate principal amount
of (x) $100,000.00 or an integral multiple of $50,000.00 in excess thereof or
(y) if the outstanding principal balance of the Loan is less than the minimum
amount set forth in the preceding clause (x) of this sentence, then such lesser
outstanding principal balance, as the case may be.
 
(b)           Mandatory.  The Agent shall notify the Borrower of the result of
each Borrowing Base redetermination in accordance herewith.  If at any time the
Agent determines that a Loan Excess exists, then within ninety (90) days of
receipt by the Borrower of notice of such Loan Excess the Borrower shall (x)
prepay the Advances (together with accrued interest on the amount to be prepaid
to the date of payment) in an amount sufficient to reduce the Advances plus the
face amount of all standby letters of credit then outstanding to the then
Commitment Limit, and/or (y) execute, deliver and record or cause to be executed
and delivered such additional Collateral Documents pursuant to Section 3.1,
sufficient to induce the Agent and the Banks to make an increased
redetermination of the Borrowing Base to an amount not less than the outstanding
principal balance of the Advances plus the face amount of all standby letters of
credit then outstanding.  The Borrower specifically acknowledges that no
additional grace period (beyond the period stated in the preceding sentence) is
applicable under this Agreement to any failure to make such mandatory prepayment
before such failure is an Event of Default hereunder.
 
(c)           Periodic Reductions in Borrowing Base.  As part of a Borrowing
Base redetermination, the Agent may include as part of the Borrowing Base an
automatic reduction schedule, monthly or quarterly, in an amount determined by
the Agent in its sole discretion, but based upon the Agent’s customary standards
and practices from time to time in effect with
 
- 24 -

--------------------------------------------------------------------------------


respect to secured oil and gas property lines of credit, and with the approval
of the Required Banks.  Such automatic reductions, each in the amounts so
determined and so scheduled (each a “Periodic Reduction”), shall cause an
automatic reduction to the Borrowing Base on the dates set in the schedule so
determined by the Agent, which shall be the last day of a month or
quarter.  Each reduction to the Borrowing Base by a Periodic Reduction shall be
permanent, subject to any increase agreed to as part of a subsequent Borrowing
Base redetermination.  As part of the notification by the Agent to the Borrower
of the result of a Borrowing Base redetermination, the Agent shall notify the
Borrower of the terms and schedule of any Periodic Reductions included
therein.  Notwithstanding the foregoing provisions of Subsection 2.4(b), the
Borrower shall pay the amount of any Loan Excess that results from the
application of each Periodic Reduction to the Borrowing Base on the day that
such Periodic Reduction takes effect.  The Borrower specifically acknowledges
that the ninety (90) day grace period set forth in Subsection 2.4(b) pertaining
to a Loan Excess resulting from a Borrowing Base redetermination is not
applicable to any failure to make such mandatory prepayment triggered by a Loan
Excess due to a Periodic Reduction as provided in this Subsection
2.4(c).  However, any changes in the Periodic Reduction schedule shall not
increase the amount of a Periodic Reduction which is to take effect sooner than
ninety (90) days after the effective date of that Borrowing Base redetermination
which includes such change in the Periodic Reduction schedule as a part
thereof.  On the Closing Date no Periodic Reduction is in effect, subject to
change as part of a subsequent Borrowing Base redetermination.
 
Section 2.5  Fees.  (a)  The Borrower shall pay on the Closing Date to the
Agent, for disbursement pro rata in accordance with Subsection 9.1(a) hereof to
the Banks, an upfront commitment/origination fee equal to seventy thousand
($70,000.00) dollars, being one-quarter of one percent (0.25%) percent of the
$28,000,000.00 incremental increase in the Commitment Limit from the Prior Loan
Agreement (i.e., the increase to the Closing Date’s new Borrowing Base of
$90,000,000.00 from the previous Borrowing Base of $62,000,000.00).  Further,
the Borrower shall pay the Agent, for disbursement pro rata to the Banks in
accordance with Subsection 9.1(a) of the Prior Loan Agreement, on the Closing
Date an unused facility fee under the Prior Loan Agreement in an amount equal to
one-quarter of one percent (0.25%) per annum on (x) the Commitment Limit under
the Prior Loan Agreement less (y) the average outstanding aggregate principal
balance under the Advances under the Prior Loan Agreement plus the undisbursed
amount of all standby letters of credit outstanding, during the period from
October 1, 2007 through the Closing Date.
 
(b)           The Borrower shall pay the Agent, for disbursement in accordance
with Subsection 9.1(a) hereof to the Banks, an unused facility fee quarterly in
arrears beginning December 31, 2007 (for the period from the Closing Date
through such date) and on the last day of each succeeding March, June, September
and December and on the Maturity Date of the Loan, in an amount equal to
one-quarter of one percent (0.25%) per annum on (x) the Commitment Limit less
(y) the average outstanding aggregate principal balance of the Advances under
the Notes plus the undisbursed amount of all standby letters of credit then
outstanding  during such quarter (or lesser time period, as applicable.)
 
- 25 -

--------------------------------------------------------------------------------


(c)           Letter of credit fees are owed and paid as provided in Subsection
2.1(g).
 
(d)           The Borrower shall pay to the Agent, for its own account, such
fees as are agreed to in a separate agreement between the Borrower and the Agent
with respect to the Agent's services provided hereunder and in connection
herewith.
 
(e)           The Borrower shall pay the Agent, for disbursement to the Banks
(equally, not pro rata), a Borrowing Base redetermination fee in the amount
equal to $7,500.00 for each Bank for each unscheduled redetermination requested
by the Borrower at the time of such request.  (For the avoidance of doubt, the
Agent receives one fee under this subsection in its capacity as a Bank, but not
as Agent.)
 
(f)           The Borrower acknowledges that any subsequent increases in the
Commitment Limit after the Closing Date (which will require the Borrower’s and
the Banks' unanimous mutual agreement) shall be subject to the payment of an
appropriate upfront commitment fee, not to exceed one-quarter of one percent
(0.25%), determined by the Banks on the incremental increased portion of the new
Commitment Limit in excess of its previous highest level.
 
(g)           All fees shall be paid on the dates due in immediately available
funds.  Fees paid shall not be refundable under any circumstances.
 
Section 2.6  Use of Proceeds.  The Borrower shall use the proceeds of the Loan
(i) in connection with the acquisition and development of oil and gas properties
as well as general corporate and working capital purposes (including letters of
credit hereunder) and (ii) to loan funds to Diamond in accordance with
Subsection 6.3(h).
 
Section 2.7  Default Rate.  Anything in the Notes or in any other agreement,
document or instrument to the contrary notwithstanding, effective upon an Event
of Default or upon the Maturity Date, the Agent and the Required Banks shall
have the right to prospectively increase the interest rate under the Notes to
the Default Rate until the Notes are paid in full.  Upon the acceleration of the
principal amount of the Indebtedness represented by the Notes, the accelerated
principal balance of the Loan shall bear interest from the date of acceleration
up to the actual payment (as well after as before judgment) at the Default
Rate.  All such interest at the Default Rate shall be payable upon demand.
 
Section 2.8  Additional Regulatory Costs.  If any governmental authority,
central bank, or other comparable authority shall at any time impose, modify or
deem applicable any reserve (including without limitation any imposed by the
Board of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Agent or any Bank, or shall impose on the Agent or any Bank any
other condition affecting an Advance or the obligation of the Agent or any Bank
to make an Advance; and the result of any of the foregoing is to increase the
cost to the Agent or such Bank of making or maintaining the Advances to the
Borrower, or to reduce the amount of
 
- 26 -

--------------------------------------------------------------------------------


any sum received or receivable by the Agent or any Bank under this Agreement or
under the Notes by an amount deemed by the Agent or such Bank to be material,
then, within sixty (60) days after demand by the Agent or such Bank, the
Borrower shall pay to the Agent or such Bank, for its own account, such
additional amount or amounts as will compensate the Agent or such Bank for such
increased cost or reduction.  The Agent or such Bank will promptly notify the
Borrower of any event of which it has knowledge, occurring after the date
hereof, which will entitle the Agent or such Bank to compensation pursuant to
this Section.  A certificate of the Agent or such Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error.
 
Section 2.9  Application of Payments to Indebtedness.  Payments made under this
Agreement, the Notes or the Collateral Documents, whether made when due or after
foreclosure on Collateral, for application to the Indebtedness shall be applied
to the Indebtedness as follows:
 
(i)           To the Agent, with respect to fees and expenses accrued and
outstanding (including without limitation reasonable attorneys’ fees and
expenses);
 
(ii)           To the Banks, ratably according to their Commitments, with
respect to fees, expenses and late charges accrued and outstanding;
 
(iii)           To the Banks, ratably according to their Commitments, with
respect to interest accrued and outstanding; and
 
(iv)           To the Banks, ratably according to their Commitments, with
respect to principal amounts of the Loan due and payable.
 
Payments made pursuant to realization under the Collateral Documents are also
subject to the Section 3.4.
 
Section 2.10  Sharing of Payments among Banks.  If any Bank, whether by setoff
or otherwise, has payment made to it upon its portion of the Loan, other than
pursuant to Section 2.8 or Addendum 1, in a greater proportion than that
received by any other Bank, such Bank agrees, promptly upon demand, to purchase
a portion of the Loan held by the other Banks so that after such purchase each
Bank will hold its ratable proportion of the Loan.  If any Bank, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Indebtedness or such amounts
which may be subject to setoff, such Bank agrees, promptly upon demand, to take
such action necessary such that all Banks share in the benefits of such
Collateral ratable in proportion to their Commitment.  In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustment
shall be made.  However, nothing in this Section 2.10 is intended, or shall be
construed, to amend the provisions of or alter the application of Section 3.4.
 
- 27 -

--------------------------------------------------------------------------------


Section 2.11  Hedge Agreement Quotes.  Upon the Borrower’s request from time to
time, the Agent will provide to Borrower interest rate swap quotes for interest
rate Hedge Agreements pertaining to the Loan, not to exceed the Commitment Limit
or the Maturity Date.
 
Section 2.12  Telephonic or Electronic Notice to Agent.  Without in any way
limiting the obligation of the Borrower to confirm in writing any telephonic
notice of borrowing or the like given to the Agent, the Agent may act without
liability upon the basis of telephonic notice of such request believed by the
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation.  In each such case, the Agent’s records with
regard to any such telephone notice shall be presumptive correct, absent
manifest error.  Additionally, the Borrower may transmit notices of borrowing or
letter of credit requests or the like by electronic communication, if
arrangements for doing so have been approved by the Agent.
 
Section 2.13  Lost Interest Recapture; Usury Savings.
 
(i)           If, with respect to the Banks, the effective rate of interest
contracted for under this Agreement, the Notes and the Collateral Documents (the
“Loan Documents”), including the stated rates of interest and fees contracted
for hereunder and any other amounts contracted for under the Loan Documents
which are deemed to be interest, at any time exceeds the Maximum Rate, then the
outstanding principal amount of the loans made by the Banks hereunder shall bear
interest at a rate which would make the effective rate of interest for the Banks
under the Loan Documents equal the Maximum Rate until the difference between the
amounts which would have been due at the stated rates and the amounts which were
due at the Maximum Rate (the "Lost Interest") has been recaptured by the Banks.


(ii)           If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by a Bank pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Bank the interest rates charged under Section 2.1 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Bank the amount of the Lost Interest remaining to be recaptured by such
Bank.


(iii)           NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF THE
BANKS AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY
LAWS.  ACCORDINGLY, IF A BANK CONTRACTS FOR, CHARGES, OR RECEIVES (INCLUDING
WITHOUT LIMITATION FOLLOWING ACCELERATION OR PREPAYMENT) ANY CONSIDERATION WHICH
CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL
BE CANCELED
 
- 28 -

--------------------------------------------------------------------------------


AUTOMATICALLY WITHOUT THE NECESSITY OF THE EXECUTION OF ANY NEW DOCUMENT AND, IF
PREVIOUSLY PAID, SHALL AT SUCH BANK'S OPTION BE APPLIED TO THE OUTSTANDING
AMOUNT OF THE LOAN MADE HEREUNDER BY SUCH BANK OR BE REFUNDED TO THE BORROWER.


(iv)           All sums paid or agreed to be paid to Banks for the use,
forbearance or detention of the Indebtedness shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the Indebtedness until payment in full so that the rate or amount of
interest on account of the Indebtedness does not exceed the applicable usury
limit allowed by applicable law through the full term hereof.


Section 2.14  Business Loans.  The Borrower warrants and represents that the
Loan and Advances evidenced by the Notes are and shall be for business,
commercial, investment, or other similar purposes and not primarily for
personal, family, household, or agricultural use, as such terms are used in
Chapter 306 of the Texas Finance Code.  At all such times, if any, as Chapter
303 of the Texas Finance Code shall establish a Maximum Rate, the Maximum Rate
shall be determined in accordance with Chapter 303 of the Texas Finance Code
based on the "weekly ceiling" (as such term is defined in Chapter 303 of the
Texas Finance Code) from time to time in effect.
 
ARTICLE 3
 
SECURITY FOR THE OBLIGATIONS
 
Section 3.1  Security. (a)  The Loan shall be primarily secured by the
following:
 
(i)           Texas Deed of Trust, Mortgage, Assignment, Security Agreement and
Financing Statement, executed by the Borrower, granting a first priority
mortgage, security interest and assignment of production in the Borrower’s
interests in various oil and gas properties in North Carthage Field in Harrison
and Panola Counties, State of Texas (and after the Closing Date in future
locations as Borrower and Agent and Required Banks may agree from time to time)
and collateral relating thereto, together with UCC Financing Statements
pertaining thereto.
 
(ii)           New Mexico Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement, executed by the Borrower,
granting a first priority mortgage, security interest and assignment of
production in the Borrower’s interests in various oil and gas properties in Lea
and Roosevelt Counties, New Mexico, and collateral relating thereto, together
with UCC Financing Statements pertaining thereto.
 
(iii)           Certain deposit accounts (and funds therein) maintained with the
Agent.
 
(iv)           Security Agreement executed by the Borrower, granting a first
priority security interest in 100% of the outstanding shares of each of Endeavor
and of Diamond,
 
- 29 -

--------------------------------------------------------------------------------


together with a UCC financing statement pertaining thereto, and together with
the original stock certificates for the shares of Endeavor and Diamond, each
duly endorsed in blank and delivered to the Agent with an executed stock power.
 
(v)           Guaranty Agreement executed by Endeavor.
 
(vi)           Collateral documents executed by Endeavor, granting a first
priority lien and security interest in its gas gathering system, together with a
UCC Financing Statement pertaining thereto.
 
(vii)           Guaranty Agreement executed by Diamond.
 
(viii)                      Security Agreement executed by Diamond, granting a
first priority lien and security interest in its personal property, together
with a UCC Financing Statement pertaining thereto.
 
(ix)           Liens assigned by IBC Bank to the Agent.
 
(x)           Such additional deeds of trust, mortgage and other collateral
documents executed after the Closing Date encumbering such properties as the
Borrower and the Agent and Required Banks may agree from time to time.
 
(xi)           Undated letters (in lieu of division or transfer orders) executed
by Borrower, in form and substance satisfactory to the Agent, to each purchaser
of production or disburser of the proceeds of production from or attributable to
the Collateral, together with additional letters with the addressees left blank,
authorizing and directing that payment of all production proceeds attributable
to the Collateral and other properties in the Borrowing Base be made directly to
the Agent.  Such letters shall be held by Agent and not delivered, as provided
in Subsection 8.2(c), until the occurrence of an Event of Default.
 
(b)           The Borrower confirms that the Collateral Documents secure all of
the Indebtedness to the Agent and to each of the Banks.  The Borrower, the Agent
and the Banks acknowledge that the Collateral Documents described in Section 3.1
above secure both such Indebtedness and the Secured Hedge Obligations.  The
Banks confirm the application of Section 3.4 to govern the Collateral Documents,
the Indebtedness and the Secured Hedge Obligations.
 
Section 3.2  Confirmation.  (a)  The Borrower hereby reaffirms its original
intention as stated in the Collateral Documents executed prior to the Closing
Date that said existing Collateral Documents secure the Indebtedness as extended
and renewed from time to time, including without limitation this Agreement and
the Notes executed by the Borrower pursuant to this Agreement.  The Borrower
confirms and agrees that said existing Collateral Documents securing the
Indebtedness, this Agreement and the Notes include without limitation the
documents described in Section 3.1 above.  The Borrower hereby ratifies and
confirms in all respects the existing Collateral Documents executed by it, which
remain in full force and effect
 
- 30 -

--------------------------------------------------------------------------------


in accordance with all of their terms, conditions and provisions in favor of the
Agent, for the ratable benefit of the Banks, and are hereby renewed and carried
forward to secure the Indebtedness under this Agreement.  To the extent
necessary, the Borrower hereby grants anew all liens and security interests set
forth in such Collateral Documents executed by it to Agent, for the ratable
benefit of the Banks, as security for the Indebtedness.
 
(b)           The Borrower will confirm the application of any Intercreditor
Agreement to the Collateral.  The Borrower hereby confirms that the
Intercreditor Agreement dated July 31, 2007 continues in full force and effect
and application after this restated Agreement.
 
Section 3.3  Acquisition Collateral.  (a)  After each acquisition by the
Borrower or any Subsidiary of any interest in oil, gas and other mineral
properties (wherever located) involving an expenditure (in money or property)
the total amount of which (whether in one transaction or a series of related
transactions) either (x), when added to the total consideration paid by the
Borrower or any Subsidiary to or for the account of any Person in connection
with all such acquisitions during the six months immediately preceding such
acquisition date, exceeds two million five hundred thousand ($2,500,000.00)
dollars, or (y) when added to the total consideration paid by the Borrower and
any Subsidiary to or for the account of any Person in connection with all such
acquisitions during the period from the Closing Date through and including such
acquisition date, exceeds five million ($5,000,000.00) dollars, the Borrower at
its expense will promptly, and in no event later than ninety (90) days after
such acquisition, complete the execution and recordation of appropriate
Collateral Documents in favor of the Agent, for the ratable benefit of the
Secured Parties, and the submission of Title Opinions in favor of the Agent
reasonably acceptable to the Agent, covering all such acquired properties.
 
(b)           In connection with and at the time of each redetermination of the
Borrowing Base, the Borrower at its expense will promptly, and in no event later
than ninety (90) days after such redetermination, complete the execution and
recordation of appropriate Collateral Documents in favor of the Agent, for the
ratable benefit of the Secured Parties, covering all rights of way, easements,
surface leases or other property rights utilized in the operation of the
pipeline and gathering systems which are material to the operation and sale of
the Collateral (including without limitation the production, transportation or
marketing of Collateral hydrocarbons).  As part of the foregoing requirement,
the Borrower shall cause such rights of way and other interests to be recorded
in the appropriate land title records.


(c)     In connection with and at the time of each redetermination of the
Borrowing Base, the Borrower at its expense will promptly, and in no event later
than ninety (90) days after such redetermination, (i)  complete the execution
and recordation of appropriate Collateral Documents in favor of the Agent, for
the  ratable benefit of the Secured Parties,  covering any property included
within the Borrowing Base which is not already encumbered as Collateral, and
(ii) submit title opinions in favor of the Agent reasonably acceptable to the
Agent covering any wells within the Borrowing Base not previously covered by
accepted title opinions, provided that clause (ii) is subject to the exception
set forth in the following sentence.  Upon the
 
- 31 -

--------------------------------------------------------------------------------


Borrower’s request and demonstration of good cause satisfactory to the Agent and
the Required banks (in their sole and absolute discretion, as part of the
process of the Borrowing Base redetermination), a portion of the property within
the Borrowing Base may be exempted from this covenant for acceptable title
opinions.   The continuing justification for each such exemption shall be
reconsidered as part of each redetermination of the Borrowing
Base.   Nonetheless,  the Borrower expressly acknowledges that, as provided in
the definition of the Borrowing Base, the Agent may exclude, in its sole and
absolute discretion, any property or portion of production therefrom from the
Borrowing Base, at any time, because title information on, or the status of
title to, such property is not reasonably satisfactory to Agent, such property
is not collateral, the Agent’s lien or security interest therein is not first
and prior to all others, or such property is not assignable.


Section 3.4  Sharing among Secured Liabilities.  (a)   The Agent and the Banks
hereby agree that upon the foreclosure, sale, set-off or other realization
against any of the Collateral which secures the Secured Liabilities (and not
securing by its terms just the Indebtedness) (the “Shared Collateral”), the
Secured Parties shall share in all of the proceeds of such Shared Collateral on
a pari passu basis, ratably according to the Secured Liabilities owing to each
Secured Party as specified in the following sentence.  Proceeds from realization
against such Shared Collateral shall be applied by the Agent as follows:
 
(i)           To the Agent, with respect to fees and expenses accrued and
outstanding (including without limitation reasonable attorneys’ fees and
expenses); and
 
(ii)           To the Secured Parties, ratably according to the Secured
Liabilities owing to the Secured Parties.
 
The Banks by unanimous consent may determine from time to time whether any, and
which portions, of the Collateral is to be Shared Collateral beyond the
Collateral described in Section 3.1.
 
(b)           If any Secured Party has payment made to it of proceeds arising
from the foreclosure, sale, set-off or other realization on any of the Shared
Collateral pursuant to the remedies provided by the Collateral Documents in a
greater proportion than that received by any other Secured Party (except for the
Agent as specified in Subsection (a) above), such Secured Party shall (and each
Bank agrees to cause any of its Affiliates which are such a Secured Party to)
take such action as is necessary such that all Secured Parties shall share in
the benefits of such Shared Collateral ratably in proportion to the Secured
Liabilities owing to each Secured Party.  In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be
made.  The foregoing sharing pertains solely to the realization against the
Shared Collateral and the proceeds therefrom, and is not a general sharing
arrangement regarding the Secured Hedge Providers and the Agent and the Banks
for other purposes (including without limitation payments by the Borrower and
Subsidiaries from the Borrower’s and Subsidiaries’ general funds, including
funds derived from the Shared Collateral or the other Collateral).  The
 
- 32 -

--------------------------------------------------------------------------------


Agent and the Banks shall have the right to receive, and the Borrower and
Subsidiaries shall have the right and obligation to pay, all amounts owing as
part of the Indebtedness to be paid by the Borrower and Subsidiaries to the
Agent and the Banks as and when due.  The Secured Hedge Providers shall have the
right to receive, and the Borrower and Subsidiaries shall have the right and
obligation to pay, all amounts owing as part of the Secured Hedge Obligations to
be paid by the Borrower and Subsidiaries to the Secured Hedge Providers as and
when due.  The foregoing sharing arrangement pertains only to the proceeds
arising from the foreclosure, sale, set-off or other realization pursuant to the
remedies provided by the applicable Collateral Documents by the Agent, the Banks
and the Secured Hedge Providers on any of the Collateral which secures all the
Secured Liabilities.
 
(c)           Should any payment or distribution from any such realization upon
any Shared Collateral or proceeds thereof (except payments permitted by
Subsection (b) above) be received by any Secured Party before either the
Indebtedness has, or the Secured Hedge Obligations have, as the case may be,
been paid and satisfied in full and terminated such that no further liabilities
will be incurred thereunder, that Secured Party shall (and each Bank shall cause
any of its Affiliates which is a Secured Party to) deliver the same to the Agent
in precisely the form received (except for the endorsement, without recourse, or
assignment of that Secured Party where necessary), for application on the
Secured Liabilities ratably as provided in Subsection (a) above, and, until so
delivered, the same shall be held in trust by that Secured Party as property of
the Agent.
 
(d)           The agreement by the Agent and the Banks to so share the Shared
Collateral with the Secured Hedge Providers is expressly conditioned upon and
limited by (i) the right of the Agent and the Banks, at any time and from time
to time, to enter into such agreement or agreements with the Borrower and
Subsidiaries as the Agent and the Banks may deem proper extending the time of
payment or increasing or renewing or otherwise altering the terms of all or any
of the Indebtedness without notice to the Secured Hedge Providers and without in
any way impairing or affecting this Agreement, (ii) the right of the Agent to
release any portion or portions of the Collateral (including the Shared
Collateral) from to time as the Agent and the Banks may agree, and in connection
therewith for the Agent to have the express power to release any Secured Hedged
Provider’s lien on the Shared Collateral under the Collateral Documents insofar
as it secures the Secured Hedge Obligations, without notice to or such Secured
Hedge Provider’s consent, so long as such Collateral is simultaneously released
insofar as it secures the Indebtedness; and (iii) the right of the Agent and the
Banks holding the Indebtedness to control all decisions and determinations in
enforcing the Collateral Documents so long as any portion of the Indebtedness
remains outstanding, and decisions and determinations of the Required Banks in
enforcing the Collateral Documents and in guiding the Agent in such matters
shall be binding upon the Secured Hedge Providers, including without limitation
when and whether to realize upon the Collateral (including the Shared
Collateral), and when and whether to authorize the Agent at the pro rata expense
of all the Secured Parties (to the extent not reimbursed by the Borrower) to
retain attorneys to seek judgment on the Collateral Documents.  This Section 3.4
is expressly limited by the requirements and definitions in this Agreement for
the creation of a
 
- 33 -

--------------------------------------------------------------------------------


Secured Hedge Obligation, and notwithstanding any provision in any commodity,
interest rate or currency rate protection agreement to the contrary, liabilities
thereunder which do not meet the requirements and definitions in this Agreement
for the creation of a Secured Hedge Obligations shall not be secured by the
Collateral or otherwise entitled to the benefits of this Section 3.4.
 
(e)           This sharing of the Shared Collateral with respect to the Secured
Liabilities shall remain in full force and effect not withstanding any filing of
a petition for relief by or against the Borrower under the Federal Bankruptcy
Code or similar laws from time to time in effect and shall apply with full force
and effect with respect to all such Shared Collateral covered by the Collateral
Documents acquired by the Borrower or any Grantor after the date of such
petition and all Indebtedness and Secured Hedge Obligations incurred after the
date of such petition.  Such sharing shall apply with full force and effect with
respect to all Shared Collateral covered by the Collateral Documents from time
to time, including without limitation pursuant to supplements or amendments to
the Collateral Documents after the date hereof, subject to the foregoing
preserved right of the Agent and the Banks for partial releases.  In the event
of any liquidation, dissolution, receivership, insolvency or bankruptcy
proceeding, any payment or distribution of any kind or character, either in cash
or other property, which shall be payable or deliverable upon or with respect to
any or all of the Shared Collateral shall be paid or delivered directly to the
Agent for application as provided in Subsection (a).
 
(f)           Neither the Agent nor any of its directors, officers, agents or
employees shall be liable to any Secured Hedge Provider for any action taken or
omitted to be taken by it under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct.  Without limiting the
generality of the foregoing, the Agent (i) may treat a Secured Hedge Provider as
the payee of its Secured Hedge Obligations until the Agent receives written
notice of the assignment or transfer thereof, signed by such Secured Hedge
Provider in a form satisfactory to the Agent; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Secured Hedge Provider and shall not be responsible to any Secured Hedge
Provider for any statements, warranties or representations made in or in
connection with this Agreement or the Collateral Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the Collateral
Documents, or to inspect any property (including the books and records) of the
Borrower and Subsidiaries; (v) shall not be responsible to any Secured Hedge
Provider for the due execution, legality, validity, enforce ability,
genuineness, sufficiency or value of this Agreement or the Collateral Documents;
and (vi) shall incur no liability under or in respect to this Agreement or the
Collateral Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or
parties.  The Agent shall not have a fiduciary relationship in respect of any
Secured Hedge Provider by reason of this Agreement.  The Agent shall not have
any implied duties to the Secured Hedge Providers, or any obligation to the
Secured Hedge
 
- 34 -

--------------------------------------------------------------------------------


Providers to take any action under this Agreement or the Collateral Documents
except any actions specifically provided by such documents to be taken by
it.  The Agent shall have the same rights and privileges under this Agreement as
any other Secured Hedge Provider and may exercise the same as though it were not
the Agent; and the term “Secured Hedge Provider” shall, unless otherwise
expressly indicated, include the Agent in its individual capacity when
applicable.  The granting of benefits under this Agreement and the Collateral
Documents to the Secured Hedge Providers is expressly conditioned upon the
benefits and protections provided to the Agent under Article 9 of this Agreement
applying with each force and effect to the Secured Hedge Providers.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agent and the Banks to enter into this Agreement, the
Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the extensions of credit under this
Agreement) that:
 
Section 4.1  Existence.  (a)  The Borrower is a corporation duly organized,
legally existing, duly registered and in good standing under the laws of its
state of formation (Oklahoma) and is duly qualified in all other jurisdictions
wherein the property it owns or the business it transacts make such
qualification necessary and the failure to so qualify would have a material
adverse effect on its financial condition, business or operations.
 
(b)           Each of Endeavor, Diamond and any other Subsidiary is a
corporation duly organized, legally existing and in good standing under the laws
of the state of incorporation (Oklahoma) and is duly qualified as a foreign
corporation in all other jurisdictions wherein the property it owns or the
business it transacts makes such qualification necessary and the failure to so
qualify would have a material adverse effect on its financial condition,
business or operations.
 
Section 4.2  Names, Numbers and Offices of Borrower.  (a)  The Borrower is not
doing business under any name (including trade names) other than the exact name
of the Borrower set forth above, and has never done business previously under
any other name.  The Borrower’s Subsidiaries do business only under their exact
names as provided in this Agreement.
 
 (b)           Each Company’s location of its state of organization are
accurately set forth in the Collateral Documents.  Each Company’s chief
executive office has been continuously located in the State of Oklahoma on and
after its respective formation.
 
Section 4.3  Power and Authorization.  Each Company is duly authorized and
empowered to execute, deliver and perform this Agreement, the Notes and the
Collateral Documents executed by it.  All corporate action on the part of each
Company (including all shareholder action) requisite for the due creation and
execution of the Loan and this Agreement, the Notes and Collateral Documents
have been duly and effectively taken.
 
- 35 -

--------------------------------------------------------------------------------


Section 4.4  Review of Documents; Binding Obligations.  Each Company has
reviewed this Agreement, the Notes and the Collateral Documents with counsel for
the Companies and has had the opportunity to discuss the provisions thereof with
the Agent prior to execution.  This Agreement, the Notes and the Collateral
Documents constitute valid and binding obligations of the Companies which are
party thereto, enforceable in accordance with their terms (except that
enforcement may be subject to any applicable bankruptcy, insolvency or similar
laws generally affecting the enforcement of creditors’ rights).  Each Company
further represents and warrants that it is in compliance with all of the
affirmative and negative covenants contained in this Agreement and the
Collateral Documents.
 
Section 4.5  No Legal Bar or Resultant Lien.  This Agreement, the Notes and the
Collateral Documents do not and will not violate any provisions of any Company’s
articles of incorporation or bylaws, will not violate any contract, agreement,
law, regulation, order, injunction, judgment, decree or writ to which any
Company is subject, and will not result in the creation or imposition of any
Lien upon any property of any Company other than as contemplated by this
Agreement.
 
Section 4.6  No Consent.  The Companies’ execution, delivery and performance of
this Agreement, the Notes and the Collateral Documents do not require the
consent or approval of any other Person, including without limitation any
regulatory authority or governmental body of the United States or any state
thereof or any political subdivision of the United States or any state thereof.
 
Section 4.7  Financial Condition.  All financial statements of the Borrower and
any affiliates delivered to the Agent and the Banks fairly and accurately
present the financial condition of the parties for whom such statements are
submitted and the financial statements of the Borrower and any affiliates have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, and there are no
contingent liabilities not disclosed thereby which would adversely affect the
financial condition of Borrower or any affiliates.  Since the close of the
period covered by the latest financial statement delivered to the Agent and the
Banks with respect to Borrower and any affiliates, there has been no material
adverse change in the assets, liabilities, or financial condition of Borrower or
any affiliates.  No event has occurred (including, without limitation, any
litigation or administrative proceedings) and no condition exists or, to the
knowledge of Borrower, is threatened, which (i) might render Borrower unable to
perform its obligations under this Agreement, the Notes or the Collateral
Documents, or (ii) would constitute a Default hereunder, or (iii) might
adversely affect the financial condition of the Borrower or any affiliates or
the validity or priority of the Lien of the Collateral Documents. Each Company
is solvent and has the ability to pay its Debts when and as due.
 
Section 4.8  Taxes and Governmental Charges. Each Company has filed all tax
returns and reports required to be filed and have paid all taxes, assessments,
fees and other governmental charges levied upon it or upon its property or
income which are due and payable,
 
- 36 -

--------------------------------------------------------------------------------


including interest and penalties, or is contesting the same in good faith by
appropriate proceedings and has provided adequate reserves for the payment
thereof.
 
Section 4.9  Defaults.  The Companies are not in default under any indenture,
mortgage, deed of trust, agreement or other instrument to which such Company is
a party or by which it or any of its property is bound.
 
Section 4.10  Liabilities and Litigation.  (a) Except for liabilities incurred
in the normal course of business, the Borrower and its Subsidiaries have no
material (individually or in the aggregate) liabilities, direct or contingent,
except as disclosed in the most recent financial statements furnished to the
Agent.  Except as disclosed in the most recent financial statements furnished to
the Agent, there is no litigation, legal or administrative proceeding,
investigation or other action of any nature pending or, to the knowledge of
Borrower, threatened against or affecting any Company which involves the
possibility of any judgment or liability not fully covered by insurance which
may materially and adversely affect the business or the property of the Borrower
or such Subsidiary or its ability to carry on business as now conducted.
 
(b)           Without limiting the foregoing, on the Closing Date there is no
litigation, legal or administrative proceeding, investigation or other action
pending or, to the knowledge of Borrower, threatened against or affecting the
Borrower involving non-compliance by the Borrower or its properties with any
Applicable Environmental Laws (as defined in Section 4.17).
 
(c)           Without limiting the foregoing, there is no litigation, legal or
administrative proceeding, investigation or other action pending, or to the
knowledge of Borrower, threatened against or affecting the Borrower involving
allegations that Borrower has failed to adequately develop its properties.
 
Section 4.11  Federal Regulations.  None of the Loan proceeds will be used for
the purpose of, and the Borrower is not engaged in the business of extending
credit for the purpose of, purchasing or carrying any “margin stock” as defined
in Regulation U of the Board of Governors of the Federal Reserve System (12
C.F.R. Part 221), or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry a margin stock or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulation U.  The Borrower is not engaged principally, or
as one of the Borrower’s important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stocks.  Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take
any action which might cause this Agreement to violate Regulation U or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Exchange Act of 1934 or any rule or regulation thereunder, in
each case as now in effect or as the same may hereinafter be in effect.  No part
of the proceeds of the Loan will be used, directly or indirectly, to fund a
personal loan to or for the benefit of a director or executive officer of the
Borrower or any Subsidiary.
 
- 37 -

--------------------------------------------------------------------------------


Section 4.12  Utility or Investment Company.  No Company is engaged in the
generation, transmission, or distribution and sale of electric power; operation
of a local distribution system for the sale of natural or other gas for
domestic, commercial, industrial, or other use; ownership or operation of a
pipeline for the transmission or sale of natural or other gas, crude oil or
petroleum products (except for ownership of interests in gathering line
systems); provision of telephone or telegraph service to others; production,
transmission, or distribution and sale of steam or water; operation of a
railroad; or provision of sewer service to others; or any other activity which
cause such Company to be subject to regulation as a utility.  The Borrower is
not an “investment company” within the meaning of the Investment Company Act of
l940, as amended.
 
Section 4.13  Compliance with the Law.  Each Company (i) is not in violation of
any law, judgment, decree, order, ordinance, or governmental rule or regulation
to which such Company or any of its property is subject; and (ii) has not failed
to obtain any license, permit, franchise or other governmental authorization
necessary to the ownership of any of its property or the conduct of its
business; in each case, which violation or failure could reasonably be
anticipated to materially and adversely affect the business, prospects, profits,
property or condition (financial or otherwise) of such Company.
 
Section 4.14  ERISA.  The Borrower is in compliance in all material respects
with the applicable provisions of ERISA, and no “reportable event”, as such term
is defined in Section 4043 of ERISA, has occurred with respect to any Plan of
the Borrower.
 
Section 4.15  Other Information.  All information, reports, papers and data
given to the Agent and the Banks by the Borrower  pursuant to this Agreement and
in connection with the Borrower’s application for the Loan and the Agent’s
commitment letter are accurate and correct in all material respects, and
together constitute a complete and accurate presentation of all facts material
thereto.  All financial projections given to the Agent were prepared in good
faith based on facts and circumstances existing at the time of preparation and
were believed by the Borrower  to be accurate in all material respects.  No
information, exhibit or report furnished by the Borrower to the Agent in
connection with the negotiation of this Agreement contains any material
misstatement of fact or fails to state a material fact or any fact necessary to
make the statement contained therein not materially misleading.
 
Section 4.16  Collateral.  (a)  Each of the Borrower, Endeavor and Diamond has
good and marketable title to the Collateral granted by it, and the Collateral
Documents constitute the legal, valid and perfected Liens on the Collateral,
free of all Liens except those permitted by this Agreement in Section 6.2.
 
(b)           The Borrower has, with respect to the Collateral, the working
interests and net revenue interests therein as reported to the Agent in
connection with the negotiation of this Agreement.  Without limiting the
preceding sentence, except as otherwise specifically disclosed to the Agent in
writing, all of the proved reserves (whether producing or not, and whether
proved
 
- 38 -

--------------------------------------------------------------------------------


developed or proved undeveloped) included in the reserve reports covering the
Borrower’s properties in the States of Texas and New Mexico most recently
delivered to the Agent (on the Closing Date, the updated report by MHA Petroleum
Consultants, Inc., dated effective as of October 1, 2007, and the third party
engineering report prepared by MHA Petroleum Consultants, Inc., in  association
with Sproule Associates Inc., dated effective as of January 1, 2007) are owned
as so reported, are encumbered Collateral in favor of the Agent, and are
properly described in the Collateral Documents.  Except as otherwise
specifically disclosed to the Agent in writing with respect to any particular
part of the Borrower’s properties, (i) the Borrower is not obligated, whether by
virtue of any payment under any contract providing for the sale by the Borrower
of hydrocarbons which contains a “take or pay” clause or under any similar
arrangement or by virtue of any production payment or otherwise, to deliver
hydrocarbons produced or to be produced from the Borrower’s properties at any
time after the Closing Date without then or thereafter receiving full payment
therefor, except for Permitted Hedge Agreements; (ii) none of the Borrower’s
properties is subject to any contractual or other arrangement whereby payment
for production is to be deferred for a substantial period after the month in
which such production is delivered; (iii) none of the Borrower’s properties is
subject to an arrangement or agreement under which any purchaser or other Person
is currently entitled to “make-up” or otherwise receive material deliveries of
hydrocarbons at any time after the Closing Date without paying at such time the
full contract price therefor; and (iv) no Person is currently entitled to
receive any material portion of the interest of the Borrower in any hydrocarbons
or to receive cash or other payments from the Borrower to “balance” any
disproportionate allocation of hydrocarbons under any operating agreement, cash
balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.  For purposes of this paragraph, “material” shall mean
two hundred ($200,000.00) dollars (or more) or an amount of property with an
equivalent value.
 
(c)           None of the Collateral is subject to any calls on production of
hydrocarbons or any gathering or transportation dedications or commitments of
any kind.
 
(d)           Endeavor has good and marketable title to the gas gathering system
servicing the Collateral in East Texas.
 
(e)           On the Closing Date all of the natural gas produced by the
Borrower from (and as) Collateral in East Texas for which the Borrower is the
operator is sold by the Borrower to Endeavor at the wellhead.
 
Section 4.17  Environmental Matters. No friable asbestos, or any substance
containing asbestos deemed hazardous by federal or state regulations on the date
of this Agreement, has been installed in any Collateral constituting real
property.  Such real property and the Companies are not in violation of or
subject to any existing, pending, or threatened investigation or inquiry by any
governmental authority or to any remedial obligations under any applicable laws
pertaining to health or the environment (hereinafter sometimes collectively
called “Applicable Environmental Laws”), including without limitation the
Comprehensive
 
- 39 -

--------------------------------------------------------------------------------


Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (as amended,
hereinafter called “CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal
Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of 1984 (as
amended, hereinafter called “RCRA”), and this representation and warranty would
continue to be true and correct following disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances, if
any, pertaining to such property and known to the Borrower.  No hazardous
substances or solid wastes have been disposed of or otherwise released on or to
such property.  The terms “hazardous substance” and “release” as used in this
Agreement shall have the meanings specified in CERCLA, and the terms “solid
waste” and “disposal” (or “disposed”) shall have the meanings specified in RCRA;
provided, in the event that the laws of any applicable state establish a meaning
for “hazardous substance,” “release,” “solid waste,” or “disposal” which is
broader than that specified in either CERCLA or RCRA, such broader meaning shall
apply.
 
Section 4.18  Governmental Requirements.  Any Collateral constituting real
(immovable) property is in compliance with all current governmental requirements
affecting such property, including, without limitation, all current coastal zone
protection, zoning and land use regulations, building codes and all restrictions
and requirements imposed by applicable governmental authorities with respect to
the construction of any improvements on such property and the contemplated use
of such property.
 
Section 4.19  Contracts.  (a)  The Contracts when considered as a whole do not
materially affect the rights, benefits or security of the Agent and the Banks
under the Collateral Documents and the Contracts do not contain any provision
which would prevent the Agent’s practical realization of the benefits of the
Collateral Documents as to the Collateral.  After giving effect to the
Contracts, the net revenue interests of the Borrower in the Collateral are not
less than those set forth in the Collateral Documents.
 
(b)           The Borrower has provided to the Agent true, accurate and complete
copies of the Participation Agreement (including all amendments).
 
Section 4.20  Affiliates.  (a)  On the Closing Date, the Borrower has no
Subsidiaries other than Endeavor and Diamond, and each of those Subsidiaries has
no Subsidiary.  None of the Companies has an ownership (direct or beneficial)
interest in any Person (whether stock, partnership interest, membership interest
or otherwise) other than as stated in the preceding sentence or as disclosed to
the Agent in writing .  The Borrower owns and controls 100% of the ownership and
voting rights in Endeavor and Diamond.  The Borrower has furnished to the Agent
true, accurate and complete copies of the organizational documents (articles of
incorporation and bylaws) of the Companies.
 
- 40 -

--------------------------------------------------------------------------------


(b)           None of the Collateral is owned by, or has record title to it in
the name of, another company than Borrower, and as to the gathering system
Endeavor, and as to the drilling rigs and related equipment Diamond.
 
Section 4.21  Debt and Preferred Stock.  (a)  The Borrower has no Debt for
borrowed money from any Person (other than this new Loan), except the PVOG
Production Payment (on the terms described in the definition thereof) and the
Qualified Subordinated Debt (on terms meeting the definition thereof) described
in the Intercreditor Agreement dated as of July 31, 2007, among the Agent, the
Banks, The Bank of New York Trust Company, N.A., as Noteholder Collateral Agent,
and The Prudential Insurance Company of America.  The Borrower has no material
accounts payable more than sixty days old.  The only documents evidencing the
PVOG Production Payment are the Participation Agreement (including all
amendments).
 
 (b)           On the Closing Date, the Borrower has no preferred stock issued
and outstanding except the 9.25% Series B Cumulative Preferred Stock issued in
August 2006.
 
Section 4.22  Patriot Act.  To the extent applicable, each Company is in
compliance, in all material respects, with the (i) federal Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
Federal Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
“Patriot Act”).  No part of the proceeds of any Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for office or any one use acting
in an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
Section 4.23  Operations.  On the Closing Date, the Operators of the Borrower’s
Texas properties are as follows:
 

Operator Field     PVOG Participation Agreement Areas I and II Borrower
Participation Agreement Area III Hunt Petroleum Corporation  Joe Roberson Units

 
Section 4.24  Continuing Accuracy.  All of the representations and warranties
contained in this Article or elsewhere in this Agreement shall be true through
and until the date on which all obligations of Borrower under this Agreement,
the Notes and the Collateral Documents and any other documents executed in
connection therewith are fully satisfied.
 
- 41 -

--------------------------------------------------------------------------------


ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
Unless the Agent's and the Required Banks' (or if required by Section 10.4
hereof, all of the Banks') prior written consent to the contrary is obtained,
the Borrower will at all times comply with the covenants contained in this
Article 5 (including where applicable, without the necessity of expressly so
stating in each instance, causing its Subsidiaries to comply with such
covenant), from the date hereof and for so long as any part of the Indebtedness
is outstanding.
 
Section 5.1  Performance of Obligations.  The Borrower will repay the
Indebtedness according to the reading, tenor and effect of the Notes and this
Agreement.  The Borrower will do and perform every act required of it by this
Agreement, the Notes or in the Collateral Documents at the time or times and in
the manner specified.
 
Section 5.2  Financial Statements and Reports.  The Borrower will furnish or
cause to be furnished to the Agent from time to time: (and the Agent shall
furnish promptly to each Bank from time to time copies of all such documents
received by the Agent from the Borrower, except that documents under paragraphs
(e), (i) and (n) below shall be forwarded by Agent only upon request by a Bank).
 
(a)  Borrower’s Annual Reports - as soon as available and in any event within
120 days after the close of each fiscal year of the Borrower, the consolidated
audited balance sheet of the Borrower as of the end of such year, the
consolidated audited statement of income of the Borrower for such year, the
consolidated audited statement of changes in shareholder equity of the Borrower
for such year, and the consolidated audited statement of cash flow of Borrower
for such year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, accompanied by a report of the Borrower’s
independent certified public accountants acceptable to the Agent.  Such annual
reports shall be accompanied by the certificates of compliance required by
Section 5.3.
 
(b)  Borrower’s Quarterly Reports - as soon as available and in any event within
60 days after the end of each fiscal quarter in each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower as of the end
of such fiscal quarter, the unaudited consolidated statement of income of the
Borrower for the period from the beginning of the fiscal year to the close of
such fiscal quarter, the unaudited consolidated statement of changes in
shareholders equity of the Borrower for the period from the beginning of the
fiscal year to the close of such fiscal quarter, and the unaudited consolidated
statement of cash flow of Borrower for the period from the beginning of the
fiscal year to the close of such fiscal quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year (and showing without limitation any over or under produced
imbalances of production).  Such internally prepared quarterly reports shall be
accompanied by the certificates of compliance required by Section 5.3.
 
- 42 -

--------------------------------------------------------------------------------


(c)  Semi-Annual Engineering Reports - as soon as available and in any event by
April 1 and October 1 of each year, a semi-annual engineering report covering
the Borrowing Base properties, with an effective date of December 31 for the
April 1 report and no more than 60 days earlier for the October 1 report, in
form and substance acceptable to the Agent.  The report for the April 1
determination shall be reviewed by an independent third party petroleum
engineers firm acceptable to the Agent.  The report for the October 1
determination may be an internal update report furnished by the Borrower with
technical review in a meeting between the Borrower and Agent’s Energy Technical
Services.  Without limiting the foregoing sentences, such reports shall include
a discussion of assumptions as to engineering, pricing and expenses, and an
economic evaluation together with the reserve value of each well of each
property in the Borrowing Base, and further categorized as Collateral or
non-Collateral and as Proved Developed Producing Reserves, Proved Developed
Non-Producing Reserves, or Proved Undeveloped Reserves.  (The Borrower
acknowledges that the Agent reserves the right to determine the Borrowing Base
based on the provisions hereof and Agent’s own evaluations of rates, volumes,
prices, assumptions and other factors regardless of this outside engineering
data or then market prices.)
 
(d)  Quarterly Reports - within 60 days after the end of each calendar quarter,
three production and price tracking monthly reports pertaining to the Borrowing
Base properties on a well by well basis in form acceptable to the Agent’s Energy
Technical Services, including production volumes, sales volume, sales revenues,
production taxes, operating expenses, capital expenditures, and revenue and
expense statements.  Such report shall include the status of all gas balancing
(if any) affecting any of the Borrowing Base properties.
 
(e)  Periodic Title Information– periodically as available and in any event no
later than the date for the delivery of the semi-annual engineering reports
under Subsection 5.2(c), copies of drill site title opinions or division order
title opinions covering newly drilled wells included in the Collateral which are
not covered by title opinions previously delivered to the Agent (i.e., wells
drilled within the preceding period); and in addition promptly upon the Agent’s
request, detailed information concerning any and all requirements or exceptions
set forth in any title opinions concerning any of the Collateral.
 
(f)  Environmental - (I) promptly upon receipt thereof, complete documentation
pertaining to any fines levied during the prior year against the Borrower, or to
the extent known and available to the Borrower against an Operator of any
Collateral, for non-compliance with all applicable federal, state and local
environmental laws and regulations; and (II) promptly upon learning thereof,
notice of Borrower’s acquisition of actual knowledge of the presence of any
hazardous materials or solid waste (as defined elsewhere in this Agreement) on
or under any Collateral.
 
(g)  Notices - when required by the terms thereof, the notices required under
Section 5.11.
 
- 43 -

--------------------------------------------------------------------------------


(h)  Audit Reports–promptly upon receipt thereof, one copy of each report (if
any) submitted to the Borrower by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower.
 
(i)  Insurance Report - within 30 days after the end of each fiscal year of the
Borrower, an annual insurance coverage report detailing the insurance program
maintained by or for the Borrower.
 
(j)  S.E.C. Reports–promptly upon becoming available, copies of all (i) regular,
periodic or special reports, schedules and other material which the Borrower may
be required to file with or deliver to any securities exchange or the Securities
and Exchange Commission (or any other governmental authority succeeding to the
functions thereof) and (ii) material news releases and annual reports relating
to the Borrower.  Such documents shall be deemed to have been delivered on the
date such document is included in materials otherwise filed with the Securities
and Exchange Commission electronically so as to be publicly available on an
internet website to which the Agent has access.
 
(k)  Hedge Agreements– promptly after entering into such contract if requested
by the Agent but in any event at the end of each fiscal quarter, written notice
of the fact that the Borrower or a Subsidiary has entered into a Hedge
Agreement, together with a list of all Hedge Agreements of the Borrower and its
Subsidiaries describing the material terms thereof.  Absent a specific request,
this information may be provided as part of the Borrower’s Form 10-Q.
 
(l)  Participation Agreement– promptly after execution thereof, copies of each
amendment or supplement to or replacement of the Participation Agreement.
 
(m)  Other Information - promptly upon the request of the Agent or any Bank, all
regular budgets and such other financial, technical or other information
regarding the business and affairs and financial condition of the Borrower as
the Agent or such Bank may reasonably request (for review and copying).
 
All balance sheets and other financial reports referred to above shall be in
such detail as the Agent or the Required Banks may reasonably request and shall
conform to the standards described in Section 1.3.
 
Section 5.3  Certificates of Compliance.  (a)  So long as not contrary to the
then current rules, regulations or recommendations of the American Institute of
Certified Public Accountants or similar body, concurrently with the furnishing
of the annual financial statements described above, the Borrower will cause to
be furnished to the Agent a certificate from the independent certified public
accountants for the Borrower stating that in the ordinary course of their audit
of the Borrower, insofar as it relates to accounting matters, their audit has
not disclosed the existence of any condition which constitutes a Default, or if
their audit has disclosed the existence of any such condition, specifying the
nature, period of existence and
 
- 44 -

--------------------------------------------------------------------------------


status thereof; provided, however, that the independent certified public
accountants shall not be liable to the Agent and the Banks for their failure to
discover a Default.
 
(b)  Concurrently with the furnishing of the annual and quarterly financial
statements described above, the Borrower will furnish to the Agent, for
distribution to the Banks, a certificate signed by the principal financial
officer of the Borrower, stating either that no Default occurred during such
quarter (or if it did but no longer exists, the nature and duration thereof) and
that no Default then exists, or if a Default exists, the nature, period of
existence and status thereof, and specifically setting forth the calculations
showing the Borrower’s compliance with the financial covenants in Section 5.15.
 
Section 5.4  Taxes and Other Liens.  Each Company will file all tax returns and
reports required to be filed and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon income or
upon any of its property (including production, severance, windfall profit,
excise and other taxes assessed against or measured by the production of, or the
value or proceeds of production of, the Collateral) as well as all claims of any
kind (including claims for labor, materials, supplies and rent) which, if
unpaid, might become a Lien upon any or all of its property; provided, however,
such Company shall not be required to pay any such tax, assessment, charge, levy
or claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings diligently conducted and if
the contesting party shall have set up reserves therefor adequate under
generally accepted accounting principles (provided that such reserves may be set
up under generally accepted accounting principles) and so long as the payment of
same is not a condition to be met in order to maintain an oil, gas or mineral
lease in force.
 
Section 5.5  Maintenance and Compliance.  The Borrower will, and will cause each
Subsidiary to, (i) maintain its corporate existence and rights and its current
business operations; (ii) observe and comply (to the extent necessary so that
any failure will not materially and adversely affect the business of such
Person) with all valid existing and future laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
certificates, franchises, permits, licenses, authorizations, directions and
requirements (including without limitation applicable statutes, regulations,
orders and restrictions relating to environmental standards or controls or to
energy regulations) of all federal, state, county, municipal and other
governments, departments, commissions, boards, courts, authorities, officials
and officers, domestic or foreign; and (iii) maintain its properties (and any
property leased by or consigned to it or held under title retention or
conditional sales contracts) in generally good and workable condition at all
times and make all repairs, replacements, additions, betterments and
improvements to its properties to the extent necessary so that any failure will
not materially and adversely affect the business of such Person.
 
Section 5.6  Further Assurances.  The Borrower at its expense will, and will
cause each Subsidiary to, promptly (and in no event later than 30 days after
written notice from the Agent is received) cure any defects, errors or omissions
in the creation, execution, delivery or
 
- 45 -

--------------------------------------------------------------------------------


contents of this Agreement, the Notes or the Collateral Documents, and execute
and deliver to the Agent upon request all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of the Companies in this Agreement, the Notes or in the
Collateral Documents or to further evidence and more fully describe the
Collateral (including without limitation any renewals, additions, substitutions,
replacements or accessions to the Collateral), or to correct any omissions in
the Collateral Documents, or more fully state the security obligations set out
herein or in any of the Collateral Documents, or to perfect, protect or preserve
any Liens and the priority thereof created pursuant to any of the Collateral
Documents, or to make any recordings, to file any notices, or obtain any
consents as may be necessary or appropriate in connection with the transactions
contemplated by this Agreement.
 
Section 5.7  Reimbursement of Expenses.  The Borrower will pay all reasonable
legal fees and expenses incurred by the Agent and the Banks in connection with
the preparation or administration of this Agreement, the Notes and the
Collateral Documents.  The Borrower will upon request promptly reimburse the
Agent and the Banks for all amounts expended, advanced or incurred by the Agent
and the Banks to satisfy any obligation of the Borrower under this Agreement, or
to protect the property or business of any Company or to collect the Secured
Liabilities, or to enforce the rights of the Agent and the Banks under this
Agreement, the Notes, the Collateral Documents or the Secured Hedge Agreements,
which amounts will include all court costs, attorneys’ fees and expenses, fees
and expenses of engineers, auditors and accountants, travel expenses and
investigation expenses reasonably incurred by the Agent and the Banks in
connection with any such matters, together with interest at the Default Rate on
each such amount from the date that is thirty (30) days after demand by the
Agent and the Banks therefor until the date of reimbursement to the Agent or
such Bank.  The Borrower also agrees to pay, and to hold the Agent and the Banks
harmless from any failure or delay in paying, all recording taxes, documentary
stamp taxes or other similar taxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of this Agreement,
the Notes, the Collateral Documents, the Secured Hedge Agreements, or any
modification or supplement thereof or thereto.
 
Section 5.8  Insurance.  Each Company will maintain with financially sound and
reputable insurers, insurance with respect to its properties and businesses
against such liabilities, casualties, risks and contingencies and in such types
and amounts as are reasonably satisfactory to the Agent and customary in
accordance with standard industry practice or as more specifically provided in
the Collateral Documents.  Upon request of the Agent, the Borrower will furnish
or cause to be furnished to the Agent from time to time a summary of the
insurance coverage of the Companies in form and substance satisfactory to the
Agent and if requested will furnish the Agent original certificates of insurance
and/or copies of the applicable policies.
 
Section 5.9  Accounts and Records.  The Borrower will keep books of record and
accounts in which true and correct entries will be made as to all material
matters of all dealings or transactions in relation to the Companies’ business
and activities.
 
- 46 -

--------------------------------------------------------------------------------


Section 5.10  Right of Inspection.  The Borrower will permit any officer,
employee or agent of the Agent or any Bank at such Person’s risk to visit and
inspect any of the property of the Companies, examine the books of record and
accounts of the Companies, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of the Companies with the Borrower’s officers,
accountants and auditors, and the Borrower will furnish information concerning
the Collateral, including schedules of all internal and third party information
identifying the Collateral (such as, for example, lease and well names and
numbers assigned by the Borrower or the Operator of any mineral properties,
division orders and payment names and numbers assigned by purchasers of the
hydrocarbons, and internal identification names and numbers used by the Borrower
in accounting for revenues, costs and joint interest transactions attributable
to the mineral properties), all on reasonable notice, at such reasonable times
without hindrance or delay and as often as the Agent or any Bank may reasonably
desire.  The Borrower will furnish to the Agent promptly upon request and in the
form and content specified by the Agent lists of purchasers of hydrocarbons and
other account debtors, schedules of equipment and other data concerning the
Collateral as the Agent may from time to time specify.
 
Section 5.11  Notice of Certain Events.  (a) The Borrower shall promptly notify
the Agent if the Borrower learns of the occurrence of any event which
constitutes a Default, together with a detailed statement by a responsible
officer of the Borrower of the steps being taken to cure the effect of such
Default.
 
(b)           The Borrower shall promptly notify the Agent of any change in
location of any Company’s principal place of business or the office where it
keeps its records concerning accounts and contract rights or a change in its
name, state of organization or organizational status.
 
(c)           The Borrower shall promptly notify the Agent of the arising of any
litigation or dispute threatened against or affecting the Borrower or any
Subsidiary which, if adversely determined, would have a material adverse effect
upon the financial condition or business of the Borrower or such Subsidiary.  In
the event of such litigation, the Borrower will cause such proceedings to be
vigorously contested in good faith and, in the event of any adverse ruling or
decision, the Borrower shall prosecute all allowable appeals.  The Agent may
(but shall not be obligated to), after prior notice to Borrower, commence,
appear in, or defend any action or proceeding purporting to affect the Loan, or
the respective rights and obligations of Agent and the Banks and Borrower
pursuant to this Agreement, and the Borrower agrees to repay the Agent upon
demand all necessary expenses, including reasonable attorneys’ fees and
expenses, incurred by the Agent in connection with such proceedings or actions.
 
(d)           The Borrower shall promptly notify the Agent of the occurrence of
any material adverse change in the value of any oil or gas property or
properties which is or are included in and in the aggregate represents at least
five (5%) percent of the Borrowing Base, or from which any Company otherwise
derives at least five (5%) percent of its revenue.  Without
 
- 47 -

--------------------------------------------------------------------------------


limiting the foregoing, the Borrower shall promptly notify the Agent of any
notice of default or cancellation from any lessor of any mineral lease in the
Collateral.  This paragraph does not apply to changes in value resulting from
market price changes affecting the oil and gas industry generally.
 
(e)           The Borrower shall promptly notify the Agent of the creation,
incurrence, assumption, existence or filing of any Lien on any Borrowing Base
property now owned or hereafter acquired, except for Liens permitted under
Section 6.2.
 
(f)           The Borrower shall promptly notify the Agent of each creation,
acquisition, disposition, dissolution, merger or other change in the status of
or addition or removal of any Subsidiary, and of each other investment in or
acquisition of any ownership (direct or beneficial) interest in any Person
(whether stock, partnership interest, membership interest or otherwise by any
Company).
 
(g)           The Borrower shall promptly notify the Agent (if possible in
advance) of any change in the identity of the Operator of any of the Borrower’s
properties.
 
(h)           The Borrower shall promptly notify the Agent of any notice of
default received from or sent to (i) PVOG under the Participation Agreement or
(ii) any Operator.
 
(i)           The Borrower shall promptly notify the Agent of any event which
would render any of the representations and warranties set forth in Article 4
untrue or misleading in any material respect, except as such representations and
warranties relate to matters as are changed as permitted by this Agreement.
 
(j)           The Borrower shall promptly notify the Agent of the occurrence of
any event which constitutes a default under the Qualified Subordinated Debt or
the Qualified Redeemable Preferred Equity.
 
(k)           The Borrower shall promptly furnish the Agent with a copy of any
notice of default or waiver (retroactive or prospective) pertaining to the
Qualified Subordinated Debt or the Qualified Redeemable Preferred Equity.
 
(l)           The Borrower shall promptly furnish the Agent with copies of each
amendment, modification or waiver pertaining to the Qualified Subordinated Debt
or the Qualified Redeemable Preferred Equity or any new agreement pertaining to
either.
 
The foregoing requirements of notice shall not be construed to imply permission
or consent by the Agent and the Banks as to such events or to waive any
representations, covenants and defaults set forth in this Agreement.
 
Section 5.12  ERISA Information and Compliance.  The Borrower will promptly
furnish to the Agent (i)  promptly after the filing thereof with the United
States Secretary of
 
- 48 -

--------------------------------------------------------------------------------


Labor or the Pension Benefit Guaranty Corporation, copies of each annual and
other report with respect to each Plan or any trust created by the Borrower, and
(ii) immediately upon becoming aware of the occurrence of any “reportable
event,” as such term is defined in Section 4043 of ERISA, or of any “prohibited
transaction,” as such term is defined in Section 4975 of the Code, in connection
with any Plan or any trust created by the Borrower, a written notice signed by
the president or the principal financial officer of the Borrower specifying the
nature thereof, what action the Borrower is taking or proposes to take with
respect thereto, and, when known, any action taken by the Internal Revenue
Service with respect thereto.  The Borrower will comply with all of the
applicable funding and other requirements of ERISA as such requirements relate
to the Plans of the Borrower.
 
Section 5.13  Indemnification.  (a) The Borrower will indemnify the Agent and
the Banks and other Indemnified Parties and hold the Agent and the Banks and
other Indemnified Parties harmless from claims of brokers with whom the Borrower
has contracted in the execution hereof or the consummation of the transactions
contemplated hereby.  The Agent and each Bank, severally, will indemnify the
Borrower and hold the Borrower harmless from claims of brokers with whom the
Agent or such Bank, respectively, has contracted in connection with the
transactions contemplated hereby.
 
(b)           The Borrower will indemnify the Agent and the Banks and other
Indemnified Parties and hold the Agent and the Banks and other Indemnified
Parties harmless from any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses of whatever kind or nature
which may be imposed on, incurred by or asserted at any time against the
Indemnified Parties in any way relating to, or arising in connection with, the
use or occupancy of any of the Collateral or any breach of any representation,
warranty or covenant under the terms of this Agreement or the Collateral
Documents.
 
Section 5.14  Environmental Indemnity.  The Borrower shall defend, indemnify and
hold the Agent and each Bank and its respective shareholders, directors,
officers, agents, employees, subsidiaries and Affiliates (collectively the
"Indemnified Parties", and each as "Indemnified Party") harmless from and
against all claims, demands, causes of action, liabilities, losses, costs and
expenses (including, without limitation, costs of suit, reasonable attorneys’
fees and fees of expert witnesses) arising from or in connection with (i) the
presence on or under all Collateral constituting real (immovable) property of
any hazardous substances or solid wastes (as defined elsewhere in this
Agreement), or any releases or discharges of any hazardous substances or solid
wastes on, under or from such property, or (ii) any activity carried on or
undertaken on or off such property, whether prior to or during the term of this
Agreement, and whether by Borrower or any predecessor in title or any officers,
employees, agents, contractors or subcontractors of Borrower or any predecessor
in title, or any third persons at any time occupying or present on such
property, in connection with the handling, use, generation, manufacture,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any hazardous substances or solid wastes at any time located or present on or
under such property.  The foregoing indemnity shall further apply to any
residual contamination on or under such
 
- 49 -

--------------------------------------------------------------------------------


property, or affecting any natural resources, and to any contamination of any
property or natural resources arising in connection with the generation, use,
handling, storage, transport or disposal of any such hazardous substances or
solid wastes, and irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances.  Without prejudice to the survival of any other agreements of the
Borrower hereunder, the provisions of this Section shall survive the final
payment of all Indebtedness and the termination of this Agreement and shall
continue thereafter in full force and effect.
 
Section 5.15  Financial Covenants.  The Borrower shall comply with the following
financial covenants (determined in accordance with Section 1.3), except as
specifically stated otherwise:
 
(a)  Minimum Current Ratio.  The Borrower shall maintain, on a quarterly basis
as of the last day of each fiscal quarter, a current ratio in an amount not less
than 1.00 to 1.00.  For purposes of this Section,  “current ratio” shall mean
the ratio of (x) current assets plus the unused and available portion of the
Commitment Limit (being the amount, if any, by which the Commitment Limit then
in effect exceeds the sum of the principal balance of unpaid and outstanding
Advances and the total undisbursed amount of all letters of credit outstanding
as of such date of determination) to (y) current liabilities (excluding
therefrom the outstanding balance on the Loan).  This calculation will not
include the effects, if any, of marking to market Hedging Obligations pursuant
to Financial Accounting Standards Board Statement No. 133.
 
(b)  Minimum Net Worth.  The Borrower shall have a net worth of not less than
the amount established by the next sentence on the Closing Date, and thereafter
shall maintain at all times the minimum net worth requirement as changed
annually on the following basis.  During 2007 the Borrower’s minimum net worth
requirement shall be $135,961,144.00.  Thereafter, this minimum net worth
requirement shall be changed annually by the Agent after the end of each fiscal
year as to the amount to be met during the new calendar year, with the amount to
be met during the new calendar year (tested quarterly as of the last day of each
fiscal quarter) being increased (but not reduced) by the sum of (x) fifty (50%)
percent of the Borrower’s prior fiscal year’s positive net income plus (y) one
hundred (100%) percent of the net proceeds from stock or other equity offerings
of any nature by the Borrower or any Subsidiary (including without limitation
any Qualified Redeemable Preferred Equity).  For purposes of this covenant, the
non-cash effects, if any, of Hedging Agreements pursuant to Financial Accounting
Standards Board Rule No. 133 (Accounting for Derivative Instruments and Hedging
Activities) will not be included.
 
(c)  Minimum EBITDA to Interest Expense.  The Borrower shall maintain, on a
quarterly basis as of the last day of each fiscal quarter, a ratio (on a rolling
four fiscal quarter basis) of EBITDA to Interest Expense during the four
preceding fiscal quarters of not less than 3.00 to 1.00.
 
- 50 -

--------------------------------------------------------------------------------


(d)  Calculation.  The Borrower acknowledges that any outstanding Qualified
Subordinated Debt and any Qualified Redeemable Preferred Equity shall be counted
and included as Debt for purposes of the financial covenants in this Section
5.15.  Without limiting the foregoing, the dividends payable under the Qualified
Redeemable Preferred Equity shall be counted and included within Interest
Expense for purposes of the financial covenant in Subsection 5.15(c).
 
Section 5.16  Bank Accounts.  (a)  The Borrower shall maintain (and cause to be
maintained) with the Agent the Companies’ primary operating, money
market/treasury management, collection and disbursement accounts, including
without limitation as provided in Section 5.17.
 
(b)           The Borrower hereby grants to the Agent for the benefit of the
Secured Parties a continuing security interest in all of Borrower’s deposit
accounts now existing or hereafter maintained with Agent as security for the
Secured Liabilities, and all funds, investment property and proceeds pertaining
thereto.
 
(c)           The Agent will be granted security interests by the Subsidiaries
in all of their respective deposit accounts (if any) (separate from the
Borrower’s deposit accounts) maintained with Agent as security for the Secured
Liabilities, and all funds, investment property and proceeds pertaining thereto.
 
Section 5.17  Revenues.  (a)  The Borrower and Endeavor each shall immediately
deposit daily all payments for oil or natural gas sales from the Borrower’s
properties (whether or not such property is Collateral), or for resales thereof
by Endeavor, to a revenue clearing deposit account with the Agent at all
times.  All such deposits shall be made no later than the first Business Day
after collection by such Company.  Without limiting the foregoing, the Borrower
shall use its best efforts to cause all Operators of any Company’s Collateral or
purchasers from the Borrower or any Subsidiary (including Endeavor) which make
payments for oil or natural gas sales or purchases by electronic transfer
payments to change such electronic payments to be made directly to Borrower’s or
such Subsidiary’s accounts with the Agent.  (The foregoing covenant is separate
from the Agent’s right after an Event of Default to send letters in lieu of
transfer orders signed by the Borrower under Subsections 3.1(a)(x) and 8.2(c)
below.)
 
(b)           The Borrower, the Agent and the Banks acknowledge that Collateral
is comprised in part of the Borrower’s undivided interests in mineral properties
for which the Borrower is operator, and accordingly a portion of the payments
made to the Borrower from the sale of hydrocarbons from such properties may be
owed by the Borrower to the non-operator working interest owners or to royalty
or overriding royalty owners.  In the event that revenues of another Person
attributable to such other Person’s working interest or royalty or overriding
royalty interest (“Other Revenues”) are deposited into the revenue clearing
account at the Agent, then the Agent and the Banks agrees that such Other
Revenues will be released by the Agent to
 
- 51 -

--------------------------------------------------------------------------------


such Persons (even if an Event of Default has occurred and is continuing) upon
the receipt by the Agent of appropriate evidence that such funds are Other
Revenues (i.e., are not the Borrower’s funds).  The Agent and the Banks shall
not be liable, however, for any actions by Agent which are taken in compliance
with the terms of this Agreement and the Collateral Documents with respect to
funds in the revenue clearing account that are Other Revenues and which are
taken before Agent received such evidence that such funds are Other Revenues.


(c)           Upon the occurrence of any Event of Default, the Borrower shall
upon Agent’s or the Required Banks' request execute such division orders,
transfer orders or letters in lieu thereof as are necessary to direct that all
payments of mineral production due to the Borrower from its properties are paid
directly to the Agent, including as further provided in the Deed of Trust.


Section 5.18  Hedging Program.  At all times when the Percentage Outstanding
exceeds seventy-five (75%), the Borrower shall enter into and maintain in effect
a hedging program (the “Hedging Program”) consisting of Permitted Hedge
Agreements that are mutually satisfactory to the Agent, the Required Banks and
the Borrower.  Without limiting the foregoing, the Borrower acknowledges the
Agent’s and the Banks' general expectation that at such time the Permitted Hedge
Agreements comprising the Hedging Program (i) shall in no contract fix a price
for a term of more than three (3) years, and (ii) in the aggregate shall cover
no more than eighty (80%) percent of the Borrower’s projected oil and gas PDP
production set forth in the most recent third party engineering report.
 
Section 5.19  Payables.  The Companies shall pay all accounts payable for which
applicable law grants the account holder a Lien against any property of such
Company within 60 days from the date such payable is due and owing; provided,
however, such Company shall not be required to pay any such account if the
amount or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted and if such Company shall have set
up reserves therefore adequate under generally accepted accounting principles
(provided that such reserves may be set up under generally accepted accounting
principles) and so long as such contest proceedings conclusively operate to stay
the sale of any property subject to such Lien to satisfy such account.
 
Section 5.20  Diamond Loan.  The Borrower shall cause any loan made by the
Borrower to Diamond to be unsecured.
 
Section 5.21  Diamond Limitation.  The Borrower shall not, and shall not permit
Diamond or any Subsidiary, to own any drilling rig other than the three (3)
drilling rigs owned by Diamond on July 15, 2007.  (The Borrower must also comply
with Subsection 6.3(g) below.)
 
ARTICLE 6
 
NEGATIVE COVENANTS
 
- 52 -

--------------------------------------------------------------------------------


Unless the Agent’s and the Required Banks' (or if required by Section 10.4
hereof, all of the Banks) prior written consent to the contrary is obtained, the
Borrower will at all times comply with the covenants contained in this Article 6
(including where applicable, without the necessity of expressly so stating in
each instance, causing its Subsidiaries to comply with such covenant), from the
date hereof and for so long as any part of the Indebtedness is outstanding.
 
Section 6.1  Debts, Guaranties and Other Obligations.  Each Company will not
incur, create, assume or in any manner become or be liable in respect of any
Debt direct or contingent, except for:
 
 
(a)
The Indebtedness to the Agent and the Banks under this Agreement and the Notes.



 
(b)
Customary trade payables or operating leases, and endorsements of negotiable
instruments for deposit or collection, all from time to time incurred in the
ordinary course of business.



 
(c)
Debt under operating agreements, unitization and pooling agreements and orders,
farmout agreements and gas balancing agreements, in each case that are customary
in the oil, gas and mineral production business and that are entered into in the
ordinary course of business.  [For the avoidance of doubt, it is acknowledged
that this covenant is separate and independent of the Event of Default under
Subsection 8.1(n).]



 
(d)
Taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor.



 
(e)
Hedging Obligations incurred under Permitted Hedge Agreements.



 
(f)
Debt owing by a Subsidiary to the Borrower.



 
(g)
The PVOG Production Payment; provided, the Borrower shall not (i) prepay any
portion of such Debt before it is due while a Default has occurred

 
- 53 -

--------------------------------------------------------------------------------




 
 
and is continuing, (ii) allow the amount owing thereunder to exceed at any one
time $2,050,000.00 outstanding, nor (iii) amend any of the documents evidencing
or pertaining to the PVOG Production Payment as in effect on the Closing Date or
enter into any new agreements pertaining thereto which affect the terms of the
PVOG Production Payment adversely to the Borrower, in each case without the
Agent’s and the Required Banks' prior written consent.

 
 
(h)
Qualified Subordinated Debt, and Qualified Redeemable Preferred Equity, in
combined amounts (as provided in the definitions thereof) which do not exceed
the Maximum Subordinated Amount, provided that the conditions in Sections 6.10
and 6.11 are satisfied.

 
Section 6.2  Liens.  The Borrower will not, and will not allow or suffer any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
property now owned or hereafter acquired, except for:
 
 
(a)
Liens for taxes, assessments, or other governmental charges not yet due or which
are being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor, and so long as the payment
of same is not a condition to be met in order to maintain in force such Person’s
interest in such property or (if applicable) the Agent’s first Lien therein.



 
(b)
Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law in the ordinary course of business for sums either
not more than 90 days past due or being contested in good faith by appropriate
action promptly initiated and diligently conducted, if such reserve as shall be
required by generally accepted accounting principles shall have been made
therefor, and so long as the payment of same

 
- 54 -

--------------------------------------------------------------------------------


 
 
 
is not a condition to be met in order to maintain in force such Person’s
interest in such property or (if applicable) the Agent’s first Lien therein.

 
 
(c)
Inchoate liens arising under ERISA to secure the contingent liability of the
Borrower permitted by this Agreement.



 
(d)
The pledge of the Collateral and any other Liens in favor of the Agent to secure
on a paripassu basis, (i) the Indebtedness of the Borrower to the Agent and the
Banks and (ii) (in some or all cases as determined by the Banks) the Secured
Hedge Obligations permitted hereby.



 
(e)
Minor imperfections of title or non-monetary Liens that do not materially impair
the development, operation or value of property in its intended use or the title
thereto and which are of a nature commonly existing with respect to properties
of a similar character as the Collateral.



 
(f)
Royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower warranted in the
Collateral Documents.



 
(g)
Operating agreements, unitization and pooling agreements and orders, farmout
agreements, gas balancing agreements and other agreements, in each case that are
customary in the oil, gas and mineral production business in the general area of
such property and that are entered into in the ordinary course of business in
good faith.  [For the avoidance of doubt, it is acknowledged that this covenant
is separate and independent of the Event of Default under Subsection 8.1(n).]



- 55 -

--------------------------------------------------------------------------------


 
(h)
Judgment Liens arising in the ordinary course of business (provided the
litigation is actively being contested in good faith and by appropriate
proceedings) and which do not constitute an Event of Default under Subsection
8.1(j).



 
(i)
Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (excluding Liens under Section
4068 of ERISA) or to secure the performance of bids, tenders, statutory
obligations, surety and appeal bonds, contracts (other than for payment of debt)
or operating leases, in each case made in the ordinary course of business.



 
(j)
The PVOG Production Payment (non-recourse to the Borrower except as provided in
the definition thereof).



 
(k)
Liens securing Qualified Subordinated Debt, fully subordinated to the Liens
securing the Secured Liabilities under an Intercreditor Agreement satisfactory
to the Agent.



The inclusion of this Section 6.2 shall not constitute in any way an
acknowledgment by the Agent and the Banks of the validity, legality,
enforceability or binding effect on the Agent and the Banks of such Liens, the
sole purpose of this provision being to provide that the existence of any such
permitted Liens shall not in and of itself constitute an Event of Default under
this Agreement.
 
Section 6.3  Investments, Loans and Advances.  The Borrower will not (directly
or indirectly through any Subsidiary), and will not allow or suffer any
Subsidiary to, make or permit to remain outstanding any loans or advances or
extensions of credit to, or purchases or other acquisitions of capital stock or
ownership (direct or beneficial) interests or obligations of, or other
investments in, any Person (including without limitation any Subsidiary), except
for:
 
 
(a)
Investments in readily marketable direct obligations of the United States of
America or any agency thereof.



 
(b)
Investments in either certificates of deposit of maturities less than one year
issued by the Agent or any Bank, or, if no Bank is substantially

 
- 56 -

--------------------------------------------------------------------------------


 
 
competitive (in terms of its certificate of deposit interest rate for comparable
amounts) with other banks (having a credit rating equal or better than the
Banks), then certificates of deposit of maturities less than one year issued by
one or more of such other banks.

 
 
(c)
Investments in commercial paper of maturities less than one year with the best
rating by Standard & Poors, Moody’s Investors Service, Inc., or any other rating
agency satisfactory to the Agent.



 
(d)
Routine advances to employees made in the ordinary course of business, and that
do not exceed historical levels in a material manner.



 
(e)
Advances pursuant to operating agreements, unitization and pooling agreements
and orders, farmout agreements and gas balancing agreements, in each case that
are customary in the oil, gas and mineral production business and that are
entered into in the ordinary course of business.



 
(f)
Accounts receivable created or acquired in the ordinary course of business and
upon terms common in the industry for such accounts.



 
(g)
The Borrower’s ownership of equity interest in Endeavor, and in Diamond,
provided further that the Borrower shall not make further investment (debt or
equity) in Diamond after July 15, 2007, except to the extent of investment or a
loan or advance necessary to fund capital expenditures by Diamond which are
necessary and appropriate to maintain the existing three (3) drilling rigs in
service (including the initial placement of the third drilling rig in
service).  For the avoidance of doubt, the Borrower acknowledges that the
foregoing restriction (and Section 5.21), without limitation, requires the
Agent’s and the Required Bank’s consent to any investment, loan or advance to
permit Diamond to acquire an additional drilling rig.



- 57 -

--------------------------------------------------------------------------------




 
(h)
Loans and advances made by the Borrower to its Subsidiaries in the ordinary
course of business to be used in normal business operations of such Subsidiary,
provided that with respect to any loan to Diamond, (i) such loans by the
Borrower to Diamond shall not violate the limit in paragraph (g) of this
Section, and (ii) such loan is otherwise in compliance with Section 5.20.



For the avoidance of doubt, pursuant to the foregoing the Borrower shall not
establish, acquire or otherwise own any new Subsidiary after the Closing Date,
without in each case the prior written consent of the Agent and the Required
Banks.
 
Section 6.4  Nature of Business.  The Borrower will not permit any material
change to be made in the character of its business or the business of any
Subsidiary as carried on at the Closing Date (or as to a Subsidiary established
or acquired after the Closing Date (in compliance with Section 6.3) as carried
on at such time of establishment or acquisition.
 
Section 6.5  Mergers and Consolidations.  The Borrower will not, and will not
allow or suffer any Subsidiary to, acquire, merge with or consolidate with any
Person or acquire by purchase, lease or otherwise all or substantially all of
the assets of any Person (whether or not such acquisition, merger or
consolidation requires any capital expenditures on the part of the Borrower).
 
Section 6.6  ERISA Compliance.  The Borrower will not at any time permit any
Plan maintained by it to engage in any “prohibited transaction” as such term is
defined in Section 4975 of the Code; incur any “accumulated funding deficiency”
as such term is defined in Section 302 of ERISA; or terminate any such Plan in a
manner which could result in the imposition of a Lien on the property of the
Borrower pursuant to Section 4068 of ERISA.
 
Section 6.7  Changes.  Each Company will not without 30 days prior notice to the
Agent change the location of any of its Collateral, or change the location of
its state of organization or chief executive office or change its name.
 
Section 6.8  Sales.  The Borrower will not, and will not allow or suffer any
Subsidiary to, sell, assign, transfer by bond for deed, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its property (whether now owned or hereafter acquired) to
any Person.  The Borrower will not, and will not allow or suffer any Subsidiary
to, sell, assign, transfer by bond for deed, lease or otherwise dispose
(including by any sale-leaseback transaction) of any of its Collateral or any
material portion of its other property, business, or assets, including without
limitation any producing mineral properties or
 
- 58 -

--------------------------------------------------------------------------------


equity interests in a Subsidiary, except for sales of production (in compliance
with the terms of the Collateral Documents and this Agreement), collection of
its accounts, sales of items of equipment which are obsolete or otherwise no
longer useful for such Person’s operations, and sales of items of equipment to
the extent the proceeds of such sale are promptly reinvested in the acquisition
of replacement equipment, in each case in the ordinary course of business.  For
purposes of the preceding sentence, “material” means asset sales which exceed in
the aggregate $100,000.00 during any one fiscal year.
 
Section 6.9  Agreements.  Each Company will not enter into or be a party to any
contract or agreement for the purchase of materials, supplies or other property
or services if such contract or agreement shall require that such Company make
payment for such materials, supplies or other property irrespective of whether
delivery thereof is made or whether such services are rendered.  Except in the
ordinary course of business, each Company will not enter into any arrangement
with any gas pipeline company or any other purchaser of hydrocarbons regarding
the Collateral whereby the Company agrees that said gas pipeline company or
purchaser may set off any claim against the Company by withholding payment for
any hydrocarbons actually delivered.
 
Section 6.10  Distributions or Redemption.  (a) The Borrower will not (i) pay or
declare any dividend on any shares of any class of its stock (other than stock
dividends), (ii) make any other distribution or other shareholder expenditure on
account of any shares of any class of its stock, nor set aside any funds for
such purpose, nor (iii) otherwise make or agree to pay for or make (except as
set forth in (b) below), directly or indirectly, any other distribution with
respect to any shares of any class of its stock, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares or any option, warrants or other
right to acquire any such shares, except that if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing (or be created), and no Loan Excess shall then
exist, the Borrower may declare, and agree to declare and pay, dividends
(interest expense) in cash to the holders of Qualified Redeemable Preferred
Equity, and the Borrower may make and pay such cash dividends so declared within
thirty (30) days of such declaration.  For the avoidance of doubt, shares of
Qualified Redeemable Preferred Equity are Borrower's stock for purposes of
clauses (i), (ii) and (iii) above, and the Borrower shall not elect (or agree to
elect) any option to redeem any Qualified Redeemable Preferred Equity without
the prior written consent of the Required Banks.
 
(b)           The Qualified Redeemable Preferred Equity issued by Borrower may
include (as provided in clause (ii) of the definition thereof) a provision
providing for a mandatory redemption of such stock following a change of
ownership or control or management (as contemplated by Sections 6.13 or 6.12,
respectively).  Moreover, the Borrower may make a mandatory redemption payment
on the Qualified Redeemable Preferred Equity solely by reason of a change of
ownership or control or management (as contemplated by Sections 6.13 or 6.12,
respectively), and such mandatory redemption payment in itself is not an Event
of Default
 
- 59 -

--------------------------------------------------------------------------------


(although nothing set forth in this Agreement shall subordinate the Secured
Parties' rights to priority of payment).  However, the Borrower acknowledges
that nothing set forth in this Section 6.10 (or in the definition of Qualified
Redeemable Preferred Equity or Subsection 8.1(o) below) modifies or restricts
the application of Section 6.12 and Section 6.13, and if a change in management
or a change in ownership or control, respectively, occurs within the meaning of
those Sections then an Event of Default occurs under Subsection 8.1(c) unless
the Agent's and the Required Banks' prior written consent to the contrary is
obtained (even though any mandatory redemption of Qualified Redeemable Preferred
Equity which also may arise due to such change in management, ownership or
control is not itself a breach of this Section 6.10 or an Event of Default).


Section 6.11  Subordinated Financings.  (a)  The Borrower shall not make any
cash or other payment or transfer of property (i) on account of any Qualified
Subordinated Debt except as expressly permitted under the Intercreditor
Agreement pertaining thereto and (ii) on account of any Qualified Redeemable
Preferred Equity except as expressly permitted under Section 6.10 hereof.
 
(b)           The Borrower shall not enter into the initial closing and funding
of any Qualified Subordinated Debt or Qualified Redeemable Preferred Equity
without the Agent's prior written approval as to the form and substance of the
documentation pertaining thereto, based upon the Agent's receipt of a
certificate of an officer of the Borrower attaching true, correct and complete
copies thereof (including without limitation a copy of the prospectus for any
Qualified Redeemable Preferred Equity).  The Borrower shall not enter into or
agree to any amendment, modification or waiver of any term or condition of, or
any of its rights under, the documents pertaining to any issued Qualified
Subordinated Debt or any issued Qualified Redeemable Preferred Equity, which
amendment, modification or waiver could, in the reasonable opinion of the Agent,
materially and adversely affect the interests of the Banks.
 
Section 6.12  Management.  The Borrower will not permit or suffer a change in
the key management of the Borrower and its Affiliates to occur.  For purposes of
this Section, key management shall mean the continued active full time
employment of each of Ken Kenworthy, Jr. (as CEO and President) and Ken
Kenworthy Sr. (as CFO and EVP); provided, however, that the cessation of active
employment of one such officer due to death or disability or the retirement of
Ken Kenworthy Sr. (as CFO and EVP) shall not be a Default hereunder so long as
the Borrower hires or promotes a replacement officer with experience and
qualifications reasonably acceptable to the Agent and the Required Banks within
four (4) months of the former officer’s cessation of activity.
 
Section 6.13  Change of Ownership or Control.  (a)  No Person or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934), other than
existing management of Borrower as of the Closing Date, shall become the
beneficial owner of more than 33% of the total voting power of the capital stock
of the Borrower then outstanding.
 
- 60 -

--------------------------------------------------------------------------------


(b)           A majority of the members of the Board of Directors of the
Borrower shall not cease to be Continuing Directors.  For purposes of this
Section, the term “Continuing Directors” of a Person means any member of such
Person’s Board of Directors who: (x) was a member of such Person’s Board of
Directors on the Closing Date; or (y) was nominated for election or elected with
the approval of a majority of the Continuing Directors who were then members of
such Person’s Board of Directors (but excluding any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Continuing
Directors).
 
Section 6.14  Transactions with Affiliates.  The Borrower will not sell,
transfer, lease or otherwise dispose of (including pursuant to any merger) any
property or assets to, or purchase, lease or otherwise acquire (including
pursuant to a merger) any property or assets from, or otherwise engage in any
other transactions with, any Affiliates, except in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower as could be obtained on an arms-length basis from unrelated third
persons in a comparable transaction.
 
Section 6.15  Subsidiaries.  The Borrower will not allow or suffer any changes
to be made in the ownership structure of each Subsidiary, and shall not own and
control directly or indirectly less than one hundred (100%) percent of the
ownership and voting rights in each Subsidiary.  The Borrower will not create,
incur, assume or permit to exist any Lien on its equity interest in any
Subsidiary, other than in favor of the Agent.
 
Section 6.16  Restrictive Agreements.  The Borrower will not directly or
indirectly enter into, incur or permit to exist, or permit any Subsidiary so to
do, any agreement or other arrangement that (i) prohibits, restricts or imposes
any condition upon the ability of a Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its equity securities or other
ownership interest or to repay to the Borrower any loans or advances, provided
that (x) the foregoing shall not apply to restrictions and conditions imposed by
corporate law or by this Agreement, (y) clause (i) of this Section shall not
apply to customary provisions in leases restricting the transfer thereof and (z)
the foregoing shall not apply to prohibitions, restrictions and conditions
imposed by the documents pertaining to any issued Qualified Subordinated Debt
(as such documents are approved in accordance with Subsection 6.11(b) above).
 
ARTICLE 7

 
CONDITIONS OF LENDING
 
Section 7.1  Conditions of Lending.  The obligation of the Banks to make the
Loan (or the Issuing Bank to issue a standby letter of credit) is subject to the
accuracy of each
 
- 61 -

--------------------------------------------------------------------------------


and every representation and warranty of the Borrower contained in this
Agreement, the absence of a Default or an Event of Default, and to the receipt
of the following on or before the Closing Date by the Agent (and the receipt by
each Bank of a counterpart of this Agreement and its respective Note):
 
 
(a)
Agreement.  A duly executed counterpart of this Agreement signed by all the
parties hereto.



 
(b)
Notes.  The duly executed Notes signed by the Borrower.



 
(c)
Good Standing.  Certificates of good standing of the Companies issued by the
Secretaries of State of Oklahoma, Texas, Louisiana and New Mexico.



 
(d)
Corporate Certificates.  A certificate of the secretary of each Company (i)
setting forth resolutions of its board of directors in form and substance
satisfactory to the Agent and Agent's counsel with respect to the unanimous
authorization of this Agreement, the Notes and the Collateral Documents to which
it is a party, (ii) attaching the articles of incorporation and bylaws of such
Company, and (iii) setting forth the officers authorized to sign such
instruments.



 
(e)
Fees.  The fees required by Subsections 2.5(a) and (d).



 
(f)
Updated Collateral Documents.  Duly executed restatements of, or supplements to,
or confirmation of, mortgages or deeds of trust, security agreements, and
guaranty agreements, and any other reasonably appropriate Collateral Documents,
all in  form and substance and in such number of counterparts as may be
reasonably required by the Agent.



 
(g)
Stock Certificates.  The original stock certificates held by the Borrower for
its shares in Endeavor and Diamond, each duly endorsed in blank and delivered to
the Agent with executed stock powers.



- 62 -

--------------------------------------------------------------------------------


 
(h)
Lien Searches.  UCC lien searches satisfactory to the Agent from Oklahoma, Texas
and other pertinent states pertaining to the Companies.



 
(i)
Legal Opinion.  Legal Opinion from the Borrower's counsel (Crowe & Dunlevy) in
form, scope and substance satisfactory to the Agent and Agent's counsel.



 
(j)
Legal Fees.  Payment of the reasonable legal fees and expenses incurred by the
Agent in accordance with Section 5.7.

 
In the event that the Agent and the Required Banks in their sole and absolute
discretion waive the receipt of any items set forth above, the Borrower agrees
that it nonetheless will promptly deliver such item to the Agent and the Banks
upon request within the time period reasonably specified by the Agent.  Until
such conditions are satisfied, Section 11.3 shall apply.
 
Section 7.2  Certification.  The obligation of the Banks to make the Loan is
further subject to the certification by the Borrower, which the Borrower hereby
makes, that no Default or Event of Default exists, and that no material adverse
change (in the Agent’s and the Required Banks' sole determination) in the
Collateral or other assets, liabilities, financial condition, business
operations, affairs or circumstances of the Companies or other facts,
circumstances or conditions (financial or otherwise) upon which Agent and the
Banks has relied or utilized in making its decision to make this Loan have
occurred from those reflected in the most recent financial statements furnished
to the Agent prior to the Closing Date or otherwise existing at the time of the
issuance of Agent’s commitment letter.
 
- 63 -

--------------------------------------------------------------------------------


Section 7.3  Post-Closing Items.  (a)  Reserved.
 
(b)           Certain properties included within the Borrowing Base from time to
time at zero or low value may not be covered by title opinions at the time of
their inclusion in the Borrowing Base.  The Borrower acknowledges and agrees
that the Agent has the right under the terms of this Agreement to require title
opinions on such Borrowing Base properties in the future at the time of a
material increase in the value attributed to such property in the Borrowing
Base, and Borrower agrees promptly to deliver such title opinions and
acknowledges that in the absence thereof such properties may be excluded by the
Agent from the Borrowing Base (as provided in the definition of Borrowing Base).
 
Section 7.4  Each Additional Advance.  The obligation of the Banks to make
additional Advances on the line of credit or the Issuing Bank to issue standby
letters of credit is subject to the satisfaction of each of the following
conditions:
 
 
(a)
Each of the representations and warranties of the Companies contained in this
Agreement and the Collateral Documents shall be true and correct on and as of
the date of each subsequent Advance or issuance, both before and after giving
effect to the proposed Advance or issuance and to the application of the
proceeds therefrom, as though made on and as of such date, except as such
representations and warranties relate to matters that are changed as permitted
by this Agreement, or except to the extent such representations and warranties
by their terms specifically refer and relate to an earlier date, in which case
such representations and warranties shall have been true and correct on and as
of such earlier date.



 
(b)
At the time of such Advance, no Default shall have occurred and be continuing.



 
(c)
There shall have occurred no material adverse change (in the Agent's and the
Required Banks' sole determination), either individually or in the aggregate, in
the assets, liabilities, financial condition, business operations, affairs or
circumstances of the Borrower and the Subsidiaries taken as a whole, except to
the extent that such changes are permitted by this Agreement.



- 64 -

--------------------------------------------------------------------------------


 
(d)
If reasonably required by Agent, a bringdown title search report by a landman or
land title service in the appropriate states, confirming the absence of Lien
filings against the Borrower since the effective date of the preceding bringdown
search.



Section 7.5  Title Opinions.  It is expressly acknowledged by the Borrower that
the waiver by the Borrower (on the basis of the Borrower’s business judgment) of
any title requirements contained in any title opinions delivered to the Agent
from time to time in connection with this Agreement, and funding by the Banks of
Advances, shall not constitute a waiver by the Agent and the Banks of any of the
representations or warranties of the Borrower contained herein.
 
ARTICLE 8

 
DEFAULT
 
Section 8.1  Events of Default.  Any of the following events shall be considered
an “Event of Default” as that term is used herein:
 
 
(a)
Principal and Interest Payments.  The Borrower fails to make payment (x) when
due of any principal or interest installment on any Note, any unused facility
fee, any commitment fee, engineering fee or any other Indebtedness incurred
pursuant to this Agreement to the Agent or any Bank, and such failure continues
unremedied for a period of three (3) Business Days after the earlier of (i)
notice thereof being given by the Agent to the Borrower or (ii) such default
otherwise becoming known to the president or chief financial officer of the
Borrower or (y) when due of any mandatory prepayment under Subsection 2.4(b) or
Subsection 2.4(c).



 
(b)
Representations and Warranties.  Any representation or warranty made by or on
behalf of any Company contained in this Agreement, the Notes or any of the
Collateral Documents proves to have been incorrect in any material respect as of
the date thereof; or any representation, statement (including financial
statements), certificate or data furnished or made to the Agent and the Banks by
any Person under this Agreement, the Notes or any of the Collateral

 
- 65 -

--------------------------------------------------------------------------------


 
 
Documents proves to have been untrue in any material adverse respect as of the
date as of which the facts therein set forth were stated or certified.  For
purposes of this paragraph, to the extent such representation or warranty
pertains to individual properties, “material” shall mean two hundred thousand
($200,000.00) dollars or amount of property with an equivalent value.

 
 
(c)
Specific Covenants.  The Borrower fails to observe or perform at any time any
covenant or agreement contained in Section 5.6, Section 5.8, Section 5.15,
Section 5.16, Section 5.17, or Article 6 of this Agreement.



 
(d)
Covenants.  The Borrower or other Person (other than the Agent and the Banks)
defaults in the observance or performance of any of the covenants or agreements
contained in this Agreement, the Notes or any of the Collateral Documents to be
kept or performed by the Borrower or such Person (other than a default under
Subsections (a) through (c) hereof), and such default continues unremedied for a
period of 30 days after the earlier of (i) notice thereof being given by the
Agent to the Borrower or such Person, as applicable, or (ii) such default (and
the fact that it is a default) otherwise becoming known to the president or
chief financial officer of the Borrower or other Person, as applicable.



 
(e)
Other Debt to Agent or Bank.  The Borrower or any other Company defaults in the
payment of any amounts due to the Agent or any Bank not covered under Subsection
(a) above or in the observance or performance of any of the covenants, or
agreements contained in any loan agreements, notes, leases, collateral or other
documents relating to any other Debt of the Borrower to the Agent or any Bank
(including without limitation any Permitted Hedge Obligations or other Hedge
Agreements) other than the Indebtedness, and any grace period applicable to such
default has elapsed.



- 66 -

--------------------------------------------------------------------------------


 
(f)
Other Debt to Other Lenders.  The Borrower defaults (x) under the PVOG
Production Payment, (y) under any Qualified Subordinate Debt, or (z) in the
payment of any amounts due to any Person (other than the Agent and the Banks) or
in the observance or performance of any of the covenants or agreements contained
in any credit agreements, notes, leases, collateral or other documents relating
to any Debt of the Borrower to any Person (other than the Agent or any Bank)
which is not Indebtedness (including without limitation any Hedging Obligations)
in excess of $50,000.00, and in each case of clause (x), (y) or (z) any grace
period applicable to such default has elapsed or if the effect of such default
is to cause, or permit the holder of such obligation to be able to cause
(whether or not so done), such obligation to become due prior to its stated
maturity.



 
(g)
Involuntary Bankruptcy or Receivership Proceedings.  A receiver, conservator,
liquidator or trustee of any Company, or of any of its respective Collateral, is
appointed by order or decree of any court or agency or supervisory authority
having jurisdiction; or an order for relief is entered against any Company under
the Federal Bankruptcy Code; or any Company is adjudicated bankrupt or
insolvent; or any material portion of the property of is sequestered by court
order and such order remains in effect for more than 30 days after such party
obtains knowledge thereof; or a petition is filed against any Company under any
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or receivership law of any jurisdiction, whether now or hereafter in
effect, and such petition is not dismissed within 60 days.



 
(h)
Voluntary Petitions.  Any Company files a case under the Federal Bankruptcy Code
or seeking relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law

 
- 67 -

--------------------------------------------------------------------------------


 
 
of any jurisdiction, whether now or hereafter in effect, or consents to the
filing of any case or petition against it under any such law.

 
 
(i)
Assignments for Benefit of Creditors.  Any Company makes an assignment for the
benefit of its creditors, or admits in writing its inability to pay its debts
generally as they become due, or consents to the appointment of a receiver,
trustee or liquidator of any Company or of all or any part of its property.



 
(j)
Undischarged Judgments.  Judgment for the payment of money in excess of
$50,000.00 (which is not covered by insurance) is rendered by any court or other
governmental body against any Company, and such Company does not discharge the
same or provide for its discharge in accordance with its terms, or procure a
stay of execution thereof within 30 days from the date of entry thereof, and
within said 30-day period or such longer period during which execution of such
judgment shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal while providing such reserves therefor
as may be required under generally accepted accounting principles.



 
(k)
Attachment.  A writ or warrant of attachment or any similar process shall be
issued by any court against all or any material portion of the property of any
Company, and such writ or warrant of attachment or any similar process is not
released or bonded within 30 days after its entry.



 
(l)
Condemnation.  The Collateral, or any substantial portion thereof, is condemned
or expropriated under power of eminent domain by any legally constituted
governmental authority.



 
(m)
Invalidity.  Any Company shall assert in writing that any material provision of
this Agreement, any Note or any of the Collateral Documents shall for

 
- 68 -

--------------------------------------------------------------------------------


 
 
any reason be or cease to be valid and binding on such Company after the Closing
Date.

 
 
(n)
Debt to Operator.  On the last day of any calendar month the Borrower has owed
any Operator (not counting the PVOG Production Payment) the cumulative amount of
$200,000.00 or greater for more than forty-five consecutive days without the
Agent’s and the Required Banks' written consent; provided, however, such Debt
shall not be an Event of Default and such Company shall not be required to pay
any such account if the amount or validity thereof shall currently be contested
in good faith by appropriate proceedings diligently conducted and if such
Company shall have set up reserves therefore adequate under generally accepted
accounting principles (provided that such reserves may be set up under generally
accepted accounting principles) and so long as such contest proceedings
conclusively operate to stay and prevent the set off or withholding of monies by
such Operator and the sale or seizure of any property subject to any Lien held
by such Operator to satisfy such account.



 
(o)
Qualified Redeemable Preferred Equity.  (i) The Borrower defaults in the payment
of any amounts due under or in the observance or performance of any of the
covenants or agreements contained in any documents pertaining to any Qualified
Redeemable Preferred Equity, and any grace period applicable to such default has
elapsed; or (ii) any shares of Qualified Redeemable Preferred Equity shall for
any reason become subject to mandatory redemption by the Borrower before the
fifth anniversary of the date on which such shares are issued or if any event or
condition occurs that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder of any shares of any Qualified Redeemable
Preferred Equity to cause any of such shares to be redeemable or to require the
redemption thereof by the Borrower (in each case after giving effect to any
applicable cure period), except as to all of this



- 69 -

--------------------------------------------------------------------------------


 
 
clause (ii) for a mandatory redemption following a change of ownership or
control or management (as contemplated by Sections 6.13 or 6.12, respectively);
or (iii) any judgment for redemption of any shares of Qualified Redeemable
Preferred Equity is rendered by any court or other governmental body except to
enforce a mandatory redemption following a change of ownership or control or
management (as contemplated by Sections 6.13 or 6.12, respectively).  For the
avoidance of doubt, nothing in this Subsection modifies or restricts the
application of Section 6.10, Section 6.11, Section 6.12 or Section 6.13, nor
does this Subsection modify or limit Subsection 8.1(c) above.

 
Section 8.2  Remedies.  (a) Upon the happening of any Event of Default specified
in the preceding Section (other than Subsections (g) or (h) thereof), (i) all
obligations, if any, of the Banks to make Advances to the Borrower or issue
letters of credit at the request of the Borrower shall immediately cease and
terminate, and (ii) the Agent shall at the direction, or may with the consent,
of the Required Banks by written notice to the Borrower declare the entire
principal amount of all Indebtedness then outstanding including interest accrued
thereon to be immediately due and payable without presentment, demand, protest,
notice of protest or dishonor or other notice of default of any kind, all of
which are hereby expressly waived by the Borrower.
 
(b)           Upon the happening of any Event of Default specified in
Subsections (g) or (h) of the preceding Section, (i) all obligations, if any, of
the Banks to make Advances to the Borrower or issue letters of credit at the
request of the Borrower shall immediately cease and terminate, and (ii) the
entire principal amount of all obligations then outstanding including interest
accrued thereon shall, without notice or action by the Agent and the Banks, be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor or other notice of default of any kind, all of which are
hereby expressly waived by the Borrower.
 
(c)           In addition to the foregoing, the Agent may exercise any of the
rights and remedies established in the Collateral Documents or avail itself of
any other rights and remedies provided by applicable law, including without
limitation completing and sending the letters described in Subsection
3.1(a)(x).  In the event the Agent sends such letters, the Agent agrees that it
shall request such purchasers of production to remit any proceeds net of lease
operating expenses and production taxes.  However, the Agent may accept any
gross payments made despite such requests without liability thereunder.
 
- 70 -

--------------------------------------------------------------------------------


(d)           In furtherance of the foregoing, to the extent that any standby
letters of credit are outstanding upon the occurrence of any Event of Default,
the Agent may be written notice to the Borrower require the Borrower to pay to
the Agent immediately on such demand the full undisbursed amount of such letters
of credit to be held by the Agent as collateral for the payment of such letters
of credit.  Such amount shall bear interest from demand until paid at the
Default Rate notwithstanding any interest rate provision to the contrary in any
letter of credit application or agreement between the Borrower and the Issuing
Bank, even if executed after this Agreement.
 
Section 8.3  Set-Off.  Upon the occurrence of any Event of Default, the Agent
and the Banks shall have the right to set-off any funds of the Borrower or any
Company in the possession of the Agent or such Bank (including without
limitation funds in the accounts provided for in Article 5) against any amounts
then due by the Borrower to the Agent or such Bank pursuant to the Agreement
(but the Borrower acknowledges that the Agent may apply funds in such accounts
against any interest, fee or mandatory principal prepayment amounts then due and
payable by the Borrower even without the occurrence of an Event of
Default).  The Borrower agrees that any holder of a participation in any Note
may exercise any and all rights of counter-claim, set-off, banker’s lien and
other liens with respect to any and all monies owing by Borrower to such holder
as fully as if such holder of a participation were a holder of a note in the
amount of such participation.
 
Section 8.4  Marshaling.  The Companies shall not in any time hereafter assert
any right under any law pertaining to marshaling (whether of assets or liens)
and the Borrower expressly agrees that the Agent may execute or foreclose upon
the Collateral Documents in such order and manner as the Agent, in its sole
discretion, deems appropriate.
 
ARTICLE 9

 
THE AGENT
 
Section 9.1  Appointment and Authorization.  (a)  Each Bank irrevocably appoints
and authorizes the Agent to receive all payments of principal, interest, fees
and other amounts payable by the Borrower under this Agreement and to remit same
that is payable to the Banks promptly to the Banks, to disburse the Advances
from the Banks, and to take such action and to exercise such powers under this
Agreement, the Notes, and the Collateral Documents as are delegated to the Agent
by the Banks from time to time.  The Agent shall promptly distribute to the
Banks upon receipt all payments and prepayments of principal, interest, fees
(except for those fees which by their express terms are payable on another
basis) and other amounts paid by the Borrower under this Agreement that are
payable to the Banks, in proportion to the Banks’ Commitments.  Similarly, the
Banks shall be obligated to fund Advances in proportion to their
Commitments.  If the Agent receives a payment in immediately available funds by
11:00 a.m. (Central Time), the Agent will make available to each Bank on the
same date, by wire transfer of immediately available funds, such Bank’s ratable
share of such payment, and if such payment is
 
- 71 -

--------------------------------------------------------------------------------


received after 11:00 a.m. (Central Time) or in other than immediately available
funds, the Agent will make available to each Bank its ratable share of such
payment by wire transfer of immediately available funds on the next succeeding
Business Day (or in the case of uncollected funds, as soon as practicable after
collected).  If the Agent shall not have made a required distribution to the
Banks as required by the preceding sentence after receiving a payment for the
account of such Banks, the Agent shall pay to each such Bank, on demand, its
ratable share of such payment with interest thereon at the Federal Funds Rate
(as defined in the next sentence) for each day from the date such amount was
required to be disbursed by the Agent until the date repaid to such Bank.  The
Federal Funds Rate shall mean, for any day, an interest rate per annum
(expressed as a decimal, rounded upwards, if necessary, to the next higher 1/100
of 1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
Time) on such day on such transactions received by the Agent from three federal
funds brokers of recognized standing selected by the Agent.
 
(b)           The Agent or the Issuing Bank may resign at any time by written
notice to the Banks and the Borrower.  The Agent or the Issuing Bank may be
removed at any time with or without cause by the Required Banks.  The successor
Agent or successor Issuing Bank shall be selected by the Required Banks from
among the remaining Banks.  If no successor Agent or successor Issuing Bank has
been so appointed by the Required Banks (and approved by the Borrower as
provided below) and has accepted such appointment within thirty (30) days after
such notice of resignation or removal, then the retiring Agent or retiring
Issuing Bank may, on behalf of the Banks and the Borrower, appoint a successor
Agent or successor Issuing Bank from among the remaining Banks.  Any successor
Agent or successor Issuing Bank must be approved by the Borrower, which approval
will not be unreasonably withheld, delayed or conditioned.  Upon the acceptance
of any appointment as Agent or Issuing Bank by a successor Agent or successor
Issuing Bank, such successor Agent or successor Issuing Bank shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Agent or retiring Issuing Bank, and the retiring Agent or
retiring Issuing Bank shall be discharged from its duties and obligations under
this Agreement and the Collateral Documents, except that the retiring Issuing
Bank shall remain the Issuing Bank with respect to any letters of credit
outstanding hereunder on the effective date of its resignation or removal and
the provisions affecting the Issuing Bank with respect to such letters of credit
shall inure to the benefit of the retiring Issuing Bank until the termination of
all such letters of credit.  After any retiring Agent’s or retiring Issuing
Bank’s resignation or removal hereunder as Agent or Issuing Bank, the provisions
of this Article 9 shall inure to its benefit as to any actions taken or omitted
to be taken while it was acting as Agent or Issuing Bank.
 
(c)           Each Bank irrevocably appoints and authorizes the Agent to hold
this Agreement and the Collateral Documents (but not the Notes, which will be
held by the respective
 
- 72 -

--------------------------------------------------------------------------------


Banks), and to take such action and exercise such powers under this Agreement,
the Notes and the Collateral Documents as are delegated to the Agent by the
Banks from time to time.  Any requests by the Borrower for consent by the Banks
or waiver or amendment of provisions of this Agreement shall be delivered by the
Borrower to the Agent, but favorable action on such requests shall require the
approval of the Required Banks or all of the Banks, as the case may be.
 
Section 9.2  Agent’s Reliance.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it under or in connection with this Agreement, the Notes or the
Collateral Documents, except for its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, the Agent:  (i)
may treat the payee of any of the Notes as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof, signed by such
payee and in form satisfactory to the Agent; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Bank
and shall not be responsible to any Bank for any statements, warranties or
representations made in or in connection with this Agreement, the Notes and the
Collateral Documents; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, the Notes or the Collateral Documents (except receipt of items
expressly required to be delivered to the Agent hereunder), or to inspect any
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Bank for the due execution, legality, validity, enforce
ability, genuineness, sufficiency or value of this Agreement, the Notes or the
Collateral Documents; and (vi) shall incur no liability under or in respect to
this Agreement, the Notes or the Collateral Documents by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper party or parties.  The Agent shall not have a fiduciary relationship in
respect of any Bank by reason of this Agreement.  The Agent shall not have any
implied duties to the Banks, or any obligation to the Banks to take any action
under this Agreement, the Notes, the Collateral Documents or the Intercreditor
Agreement except any actions specifically provided by such documents to be taken
by it.
 
Section 9.3  Acts by Agent after Default, etc.  In the event that the Agent
shall have been notified in writing by any of the Borrower or the Banks of any
Event of Default (or in the event that the officer of the Agent responsible for
the Borrower’ account obtains actual knowledge of an Event of Default), the
Agent (i) shall immediately notify the Banks; (ii) shall take such action and
assert such rights under this Agreement as it is expressly required to do
pursuant to the terms of this Agreement with the consent of or direction by the
Required Banks; (iii) may take such other actions and assert such other rights
as it deems advisable, in its discretion, for the protection of the interests of
the Banks pursuant to applicable laws with the consent of the Required Banks;
and (iv) shall inform all the Banks of the taking of action or assertion of
rights pursuant to this Section.  Each Bank agrees with the Agent and the other
Banks that the decisions and determinations of the Required Banks in enforcing
this Agreement,
 
- 73 -

--------------------------------------------------------------------------------


the Notes and the Collateral Documents and guiding the Agent in those matters
shall be binding upon all the Banks, including without limitation authorizing
the Agent at the pro rata expense of all the Banks (to the extent not reimbursed
by the Borrower) to retain attorneys to seek judgment on this Agreement, the
Notes and the Collateral Documents. Each Bank agrees with the other Banks that
it will not, without the consent of all the other Banks, separately seek to
institute any legal action with respect to the Loan.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any Collateral Document or the Intercreditor Agreement in accordance with
written instructions signed by the Required Banks (or, where required, all the
Banks), and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Banks and on all of the holders of Notes,
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or the Intercreditor Agreement or applicable law.
 
Section 9.4  Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, the Notes and the Collateral Documents.  No representation
or warranty, express or implied, is made by the Agent as to the accuracy or
completeness of information provided by the Borrower to the Banks, and the Agent
assumes no responsibility for its accuracy or completeness.
 
Section 9.5  Agent.  The Agent shall have the same rights and powers under this
Agreement, the Notes and the Collateral Documents as any other Bank and may
exercise the same as though it were not the Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include Agent in its
individual capacity.  The Agent may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with
Borrower and its Subsidiaries as if the Agent were not the Agent and without any
duty to account therefor to the Banks.  The Banks acknowledge that Section 3.4
shall govern the relationship among the Secured Parties with respect to the
Secured Liabilities.  The Banks acknowledge that the Intercreditor Agreement
shall govern the relationship between the Agent and the Banks and the
Subordinated Holders with respect to loans made by the Subordinated Holders to
the Borrower.
 
Section 9.6  Assignments and Participations.  (a) No Bank may assign to any
other Person any portion of its interests, rights and obligations under this
Agreement (including, without limitation, any portion of its Commitment or the
Loan at the time owing to it and Note held by it) unless each of the following
conditions is or has been satisfied:  (i) the Agent has given its prior written
consent (which consent will not be unreasonably withheld), (ii) the Borrower has
given its prior written consent (which consent will not be unreasonably
withheld,
 
- 74 -

--------------------------------------------------------------------------------


and shall not be required upon the occurrence and during the continuance of an
Event of Default), (iii) each such assignment is of a constant, and not a
varying, percentage of all the assigning Bank’s rights and obligations under
this Agreement, (iv) the assignment is for a Commitment of $5,000,000.00 or
more, (v) the parties to such assignment have executed and delivered to the
Agent an Assignment and Acceptance, substantially in the form of Exhibit B
hereto (the “Assignment and Acceptance”), together with any Note subject to such
assignment, one or more signature pages to this Agreement containing the
signature of the assignee, one or more signature pages to the Intercreditor
Agreement (if in effect) containing the signature of the assignee, and
(following the Effective Date, as defined in the applicable Assignment and
Acceptance) payment by the assignee to the Agent for its own account of an
assignment administration fee in the amount of $3,500.00, (vi) either the
assignor or assignee shall have paid the Agent’s reasonable costs and expenses
(including without limitation attorneys’ fees and expenses) in connection with
the assignment, (vii) the Agent shall have delivered to the Borrower a fully
executed copy of such Assignment and Acceptance, and (viii) the assignee is (A)
a state or national commercial bank located in the United States or (B) a bank
organized under a jurisdiction other than the United States, provided that such
foreign bank has provided the Agent and the Borrower with accurate and complete
signed original forms prescribed by the Internal Revenue Service certifying as
to such Bank’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Bank
hereunder, and provided further that such foreign bank shall not transfer its
interests, rights and obligations under this Agreement to any Affiliate of such
foreign bank unless such Affiliate provides the Agent and the Borrower with the
aforesaid tax forms.  Upon satisfaction of each of the foregoing conditions and
upon acceptance and notation by the Agent, from and after the Effective Date
specified in each Assignment and Acceptance, which Effective Date shall be at
least five (5) Business Days after the execution thereof, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Bank, and (y)
the assigning Bank shall, to the extent provided in such assignment, be released
from its obligations under this Agreement.  Notwithstanding the foregoing, the
restrictions contained above in this Subsection 9.6(a) shall not apply to
assignments to any Federal Reserve Bank, and the conditions set forth in clauses
(i) and (ii) above shall not apply to assignments by any Bank to any Person
which controls, is controlled by, or is under common control with, or is
otherwise substantially affiliated with that Bank.
 
(b)           Upon its receipt of an Assignment and Acceptance executed by the
parties to such assignment together with any Note subject to such assignment and
the written consent of the Agent and the Borrower to such assignment, the Agent
shall give prompt notice thereof to the Borrower and the Banks.  Within five (5)
Business Days after receipt of such notice, the Borrower at its own expense,
shall execute and deliver to the Agent, in exchange for the surrendered Note, a
new Note to the order of such assignee(s) in an amount equal to the amount
assumed by such assignee(s) pursuant to such Assignment and Acceptance and, if
the assigning Bank has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Bank in an amount equal to the amount
retained by it hereunder.  Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the
 
- 75 -

--------------------------------------------------------------------------------


surrendered Note, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in the form of the assigned Note.  The
surrendered Note shall be canceled and returned to the Borrower.  The Agent
shall have the right to substitute a revised Schedule 1 hereto to reflect the
respective Commitments following each such assignment.
 
(c)           Each Bank, without the consent of the Agent or the other Banks but
with the prior written consent of the Borrower (which consent will not be
unreasonably withheld, and shall not be required during the existence and
continuance of an Event of Default), may sell participations to one or more
banks or other financial institutions (and such bank or banks or financial
institution or financial institutions shall be bound by the terms of this
Agreement, including without limitation this Section 9.6) in all or a portion of
the Loan (including its Commitment) under this Agreement; provided, that the
selling Bank shall retain the sole right and responsibility to enforce the
obligations of the Borrower relating to the Loan and that the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of this Agreement shall be the
right to approve waivers, amendments, or modifications which require the consent
of all of the Banks as provided in Section 10.4 hereof.  Notwithstanding the
foregoing, the Borrower’s consent shall not be required for any participation
granted to any Federal Reserve Bank.
 
Section 9.7  Indemnification of the Agent and Issuing Bank.  The Banks ratably
(computed by reference to each Bank’s respective Commitment) shall indemnify the
Agent, its respective Affiliates, the Issuing Bank, its respective Affiliates,
and the respective shareholders, directors, officers, employees, agents and
counsel of the foregoing (each an “Agent Indemnitee”) and hold each Agent
Indemnitee harmless from and against any and all claims (whether groundless or
otherwise), liabilities, losses, damages, costs and expenses of any kind
(including, without limitation, (i) the reasonable fees and disbursements of
counsel and (ii) any expenses for which the Agent has not been reimbursed by the
Borrower as required by this Agreement) which may be incurred by such Agent
Indemnitee arising out of or related to this Agreement or the transactions
contemplated hereby, or the Agent’s actions taken hereunder (including the Agent
Indemnitee’s own negligence); provided, that no Agent Indemnitee shall have the
right to be indemnified hereunder for such Agent Indemnitee’s own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction, or to the extent that such claim relates to the breach by such
Agent Indemnitee of its obligations under this Agreement.  The foregoing shall
survive the termination of this Agreement.
 
ARTICLE 10

 
MISCELLANEOUS
 
Section 10.1  Notices.  Any notice or demand which by provision of this
Agreement or any Collateral Document referencing this provision, is required or
permitted to be given by one party to the other party hereunder shall be given
by (i) deposit, postage prepaid, in the mail, registered or certified mail, or
(ii) delivery to a recognized express courier service, or
 
- 76 -

--------------------------------------------------------------------------------


(iii) delivery by hand, or (iv) by facsimile, in each case addressed (until
another address or addresses is given in writing by such party to the other
party) as follows:
 
 
 
If to Borrower:
GMX Resources Inc.

9400 North Broadway, Suite 600
Oklahoma City, Oklahoma 73114


Attention: Chief Financial Officer


Facsimile Number:  (405) 600-0600


If to Agent:
Capital One, National Association

5718 Westheimer, Suite 600
Houston, Texas  77057


Attention:  Eric Broussard


Facsimile Number: (713) 435-5106


If to Bank:
At the addresses set forth

on Schedule 1 hereto.




All notices sent by facsimile transmission shall be deemed received by the
addressee upon the transmitter’s receipt of acknowledgment of receipt from the
offices of such addressee (if before 5:00 p.m. on a Business Day; if later, then
on the next Business Day).
 
Section 10.2  Entire Agreement.  This Agreement, the Notes and the Collateral
Documents together with the letter agreement referred to in Subsection 2.5(d)
set forth the entire agreement between the Borrower and the Agent and the Banks
with respect to the Indebtedness, and supersede all prior written or oral
understandings with respect thereto; provided, however, that all written
representations, warranties and certifications made by the Borrower to the Agent
and the Banks with respect to the Indebtedness and the security therefor shall
survive the execution of this Agreement.  The Borrower is not relying on any
representation by the Agent or any Bank, and no representation has been made,
that the Agent or any Bank will, at the time of a Default or at any other time,
waive, negotiate, discuss, or take or refrain from taking any action with
respect to such Default.
 
Section 10.3  Renewal, Extension or Rearrangement.  All provisions of this
Agreement relating to the Notes shall apply with equal force and effect to each
and all promissory notes or security instruments hereinafter executed which in
whole or in part represent a renewal, extension for any period, increase or
rearrangement of any part of the Notes.
 
- 77 -

--------------------------------------------------------------------------------


Section 10.4  Amendment.  No amendment or waiver of any provision of this
Agreement or consent to any departure therefrom by the Borrower or the Banks
shall be effective unless the same shall be in writing and signed by the
Borrower, the Agent and the Required Banks; provided, that without the written
consent of all of the Banks, no amendment or waiver to this Agreement, any Note
or any Collateral Document shall (i) change the scheduled payment dates or
maturity of the Loan, or (ii) change the principal of or decrease the rate or
change the  time of payment of interest or fees or decrease any premium payable
with respect to any Note, or change the currency in which the Loan is to be
paid, or (iii) increase the Commitments, or permit the Borrower to assign its
rights hereunder, or add additional borrowers hereunder, or (iv) release the
Borrower, or affect the time, amount or allocation of any required prepayments,
or (v) effect the release of any Collateral (other than as expressly permitted
in the Collateral Documents or this Agreement) or subordinate the rights of the
Agent and the Banks with respect to Collateral, or (vi) reduce the proportion of
the Banks required to agree on each determination of the Borrowing Base, or on
which portion of the Collateral is Shared Collateral under Section 3.4 or (vii)
reduce the proportion of the Banks or the Required Banks (as applicable)
required with respect to any consent, waiver, determination or change made
hereunder, (viii) change the definition of Required Banks or amend this Section
10.4, or (ix) change any provisions hereof in a manner that would alter the pro
rata sharing of payments required by Section 2.9 and Section 2.10.  No amendment
of any provision of this Agreement relating to the Agent shall be effective
without the written consent of the Agent, and no amendment of any provision of
this Agreement relating to the Issuing Bank issuing letters of credit shall be
effective without the written consent of such Issuing Bank.  However, the Agent
may waive or reduce payment of its own fee required under Section 2.5(d) or
clause (v) of Subsection 9.6(a) without obtaining the consent of any of the
Banks.  The Borrower, the Agent and the Banks agree that no Bank will receive
compensation from the Borrower in order to obtain such Bank’s consent to an
amendment or waiver in a greater proportion than that received by any other Bank
for the same matter (but this provision does not restrict fees to the agents for
their services in connection with this Agreement).
 
Section 10.5  Invalidity.  In the event that any one or more of the provisions
contained in this Agreement, the Notes, or the Collateral Documents shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, the Notes or the Collateral Documents.
 
Section 10.6  Survival of Agreements.  All representations and warranties of the
Borrower herein, and all covenants and agreements herein not fully performed
before the effective date of this Agreement, shall survive such date.
 
Section 10.7  Waivers.  No course of dealing on the part of the Agent, any Bank,
its respective officers, employees, consultants or agents, nor any failure or
delay by the Agent or any Bank with respect to exercising any of its rights,
powers or privileges under this Agreement, the Notes or the Collateral
Documents, shall operate as a waiver thereof.
 
- 78 -

--------------------------------------------------------------------------------


Section 10.8  Cumulative Rights.  The rights and remedies of the Agent and the
Banks under this Agreement, the Notes and the Collateral Documents shall be
cumulative, and the exercise or partial exercise of any such right or remedy
shall not preclude the exercise of any other right or remedy.
 
Section 10.9  Time of the Essence.  Time shall be deemed of the essence with
respect to the performance of all of the terms, provisions and conditions on the
part of the Borrower, and the Agent and the Banks to be performed hereunder.
 
Section 10.10  Successors and Assigns; Participants.  All covenants and
agreements made by or on behalf of the Borrower in this Agreement, the Notes and
the Collateral Documents shall bind its successors and assigns and shall inure
to the benefit of the Agent and the Banks and their respective successors and
assigns.  The Borrower may not assign its rights or obligations under this
Agreement.
 
Section 10.11  Relationship Between the Parties.  The relationship between the
Agent and the Banks, on the one hand, and the Borrower on the other, shall be
solely that of lender and borrower, and such relationship shall not, under any
circumstances whatsoever, be construed to be a joint venture, joint adventure,
or partnership.  Neither the Agent nor any Bank has a fiduciary obligation to
the Borrower with respect to this Agreement or the transactions contemplated
hereby.
 
Section 10.12  Limitation of Liability.  This Agreement, the Notes and the
Collateral Documents are executed by officers of the Agent and the Banks, and by
acceptance of the Loan, the Borrower agrees that for the payment of any claim or
the performance of any obligations hereunder resulting from any default by the
Agent or any of the Banks, resort shall be had solely to the assets and property
of the Agent or such Bank, and no shareholder, officer, employee or agent of the
defaulting Agent or Bank shall be personally liable therefor.
 
Section 10.13  Titles of Articles, Sections and Subsections.  All titles or
headings to articles, sections, subsections or other divisions of this Agreement
or the exhibits hereto are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.
 
Section 10.14  Singular and Plural.  Words used herein in the singular, where
the context so permits, shall be deemed to include the plural and vice
versa.  The definitions of words in the singular herein shall apply to such
words when used in the plural where the context so permits and vice versa.
 
Section 10.15  GOVERNING LAW.  THIS AGREEMENT IS, AND THE NOTES WILL BE,
CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE UNITED STATES OF AMERICA (INCLUDING FEDERAL LAW THAT PERMITS A
BANK TO CHARGE

- 79 -

--------------------------------------------------------------------------------


INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH BANK IS
LOCATED) AND THE STATE OF TEXAS.  Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts (formerly Tex.  Rev.
Civ.  Stat.  Ann.  Art.  5069, Ch.  15)), shall not apply to this Agreement, the
Notes, or the transactions contemplated hereby and (b) to the extent that a Bank
may be subject to Texas law limiting the amount of interest payable for its
account, such Bank shall utilize the indicated (weekly) rate ceiling from time
to time in effect, provided that such Bank may also rely, to the extent
permitted by applicable laws including without limitation the laws of the United
States, on alternative maximum rates of interest under other laws applicable to
such Bank for calculation of the Maximum Rate if the application thereof results
in a greater Maximum Rate.  
 
Section 10.16  Counterparts.  This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
Section 10.17  WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION.  (a)  THE
BORROWER, THE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH THE BORROWER, THE AGENT AND THE BANKS MAY BE
PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES, (ii) THIS
AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL.  IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE AGENT AND THE
BANKS, AND THE BORROWER, THE AGENT AND THE BANKS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE
BORROWER, THE AGENT AND THE BANKS EACH FURTHER REPRESENT THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
(b)           THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF LOUISIANA AND THE FEDERAL EASTERN DISTRICT
COURT IN LOUISIANA, AND AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR
BROUGHT TO ENFORCE THE PROVISIONS OF THE NOTES, THIS AGREEMENT AND/OR THE
COLLATERAL DOCUMENTS MAY BE BROUGHT IN ANY COURT HAVING SUBJECT MATTER
JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
 
- 80 -

--------------------------------------------------------------------------------


OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH ACTION OR PROCEEDING WAS BROUGHT
IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE
BORROWER AGREES THAT NOTHING HEREIN SHALL LIMIT THE AGENT’S AND THE BANKS' RIGHT
TO SUE IN ANY OTHER JURISDICTION.


(c)           THE BORROWER HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 10.1 OR AT SUCH OTHER ADDRESS
AS TO WHICH THE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.  THE BORROWER
AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 
Section 10.18  AGREEMENT SUPERCEDES ALL PRIOR AGREEMENTS.  THIS AGREEMENT,
TOGETHER WITH THE NOTES, THE COLLATERAL DOCUMENTS, AND ANY OTHER WRITTEN
INSTRUMENTS EXECUTED PURSUANT TO THIS AGREEMENT REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN
THE PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 10.19  Imaging.  The Borrower understands and agrees that the Agent's or
a Bank's document retention policy may involve the imaging of executed loan
documents and the destruction of the paper originals, and the Borrower waives
any right that it may have to claim that the imaged copies of this Agreement and
the Collateral Documents are not originals in any court proceedings pertaining
thereto.
 
Section 10.20  Patriot Act.  The Agent and the Banks each hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Companies, which information includes the name and address of the Borrower and
other information that will allow the Agent and the Banks each to identify the
Borrower in accordance with the Patriot Act.
 
- 81 -

--------------------------------------------------------------------------------


ARTICLE 11

 
RENEWAL
 
Section 11.1  No Novation.  The Borrower confirms that this Agreement has been
given in renewal and extension of the Indebtedness to the Banks and the Issuing
Bank under the Prior Loan Agreement described in the Preliminary Statement to
this Agreement, and that nothing in this Agreement shall constitute the
satisfaction or extinguishment of the amount owed thereunder, nor shall it be a
novation of the amount owed thereunder.
 
Section 11.2  No Defenses.  The Borrower represents and warrants that there is
no defense, offset, compensation, counterclaim or reconventional demand with
respect to amounts due under, or performance of the terms of, the Prior Loan
Agreement or the prior line of credit promissory notes issued thereunder; and to
the extent any such defense, offset, compensation, counterclaim or
reconventional demand or other causes of action might exist, known or unknown,
such items are hereby waived by the Borrower.
 
Section 11.3  Transition.  Until the conditions precedent in Section 7.1 have
been met, the terms of the Prior Loan Agreement shall remain in full force and
effect, and the Borrower may borrow under the terms established thereunder (but
only until and no later than October 31, 2007), so long as all of the conditions
and requirements otherwise established in this Agreement are met.  The Borrower,
the Agent and the Banks acknowledge that certain provisions of the Prior Loan
Agreement shall remain pertinent for a time after the effectiveness of this
Agreement, such as the Percentage Outstanding under the Prior Loan Agreement
being used for the determinations of the initial Applicable LIBO Rate Margin,
the fee payable under Subsection 2.5(a) to the Banks, and pertaining to letters
of credit issued under the Prior Loan Agreement which remain outstanding on and
after the Closing Date.
 
- 82 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.
 
SECTIONS 2.8, 5.13 and 5.14 contain AN INDEMNITY.
 



BORROWER:   GMX RESOURCES INC.          
 
By:
/s/ Ken L. Kenworthy, Sr.       Name: Ken L. Kenworthy, Sr.      
Title: Executive Vice President and CFO          

 

AGENT:  CAPITAL ONE, NATIONAL ASSOCIATION          
 
By:
/s/ Eric Broussard       Name: Eric Broussard       Title: Senior Vice President
         

                                                          

BANKS: 
CAPITAL ONE, NATIONAL ASSOCIATION,
   
as a Bank
 
 
By:
/s/ Eric Broussard        Name: Eric Broussard        Title: Senior Vice
President           

 

  UNION BANK OF CALIFORNIA, N.A.          
 
By:
/s/ Jarrod Bourgeois       Name: Jarrod Bourgeois        Title: Vice President 
         

   


--------------------------------------------------------------------------------


LIST OF SCHEDULE

1.  Commitments of the Banks


LIST OF ADDENDA
 
1.  LIBO Rate Provisions


2.  Subordination Terms


LIST OF EXHIBITS


A.  Form of  Note

B.  Form of Assignment and Acceptance
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 1



 
Effective October 31, 2007



 
Commitments of the Banks



 

 Name and Address of Bank
Commitment of Bank 
 
            1.
Capital One, National Association
$75,000,000.00
 
   
5718 Westheimer, Suite 600
       
Houston, Texas  77057
                 
Attention:   Mr. Eric Broussard
                 
Facsimile Number: (713) 435-5106
       
Telephone Number: (713) 435-5278
                2.
Union Bank of California, N.A.
$50,000,000.00
     
500 North Akard, Suite 4200
       
Dallas, Texas  75201
       
Attention:  Mr. Jarrod Bourgeois
                 
Facsimile Number:  (214) 922-4209
       
Telephone Number: (214) 922-4200
                         

 

--------------------------------------------------------------------------------


ADDENDUM I
 
LIBO RATE PROVISIONS
 


1.           The Agent shall determine the interest rate applicable to LIBO Rate
Advances, and its determination shall be conclusive in the absence of manifest
error.  The Agent shall endeavor to notify the Borrower prior to the date on
which an interest payment is due, provided that the failure of the Agent to
provide such notice shall not affect the Borrower’s obligation to pay interest
on such date.


2.           If any applicable law or regulation, or the action of any
applicable regulatory requirement increases the reserves or capital required to
be maintained by any Bank or the Agent with respect to the Loan (including
unfunded commitments and obligations on letter of credit), such Bank or the
Agent shall promptly deliver a certificate to the Borrower specifying the
additional amount as will compensate such Bank or the Agent for the additional
costs, which certificate shall be conclusive in the absence of manifest
error.  The Borrower shall pay the amount specified in such certificate promptly
upon receipt.


3.           If the Agent gives notice to the Borrower that no LIBO bid rate is
quoted to the Agent (or otherwise that adequate and reasonable methods do not
exist for ascertaining the LIBO Rate) for the applicable Interest Period or in
the applicable amounts (which notice shall
be conclusive and binding on the Borrower and the Banks absent manifest error),
then (A) the obligation of the Agent and the Banks to make a LIBO Rate Advance
and the ability of the Borrower to select the LIBO Rate for an Advance shall be
suspended, and (B) the Borrower shall either prepay all LIBO Rate Advances for
which an interest rate is to be determined on such date or the Loan shall
thereafter bear interest at the Base Rate.


4.           If any applicable domestic or foreign law, treaty, rule or
regulation (whether now in effect or hereinafter enacted or promulgated,
including Regulation D of the Board of Governors of the Federal Reserve System)
or any interpretation or adminis­tration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of law):


(i)           changes the basis of taxation of payments to any Bank or the Agent
or any principal, interest, or other amounts attributable to any LIBO Rate
Advance (other than taxes imposed on the overall net income of such Bank or the
Agent);


(ii)           changes, imposes, modifies, applies or deems applicable any
reserve, special deposit or similar requirements in respect of any such LIBO
Rate Advance (excluding those for which such Bank or the Agent is fully
compensated pursuant to adjustments made in the definition of LIBO Rate) or
against assets of, deposits with or for the account of, or credit extended by,
any Bank or the Agent; or


--------------------------------------------------------------------------------


ADDENDUM I
PAGE -2-
 
(iii)           imposes on any Bank or the Agent or the interbank eurocurrency
deposit and transfer market any other condition or requirement affecting any
such LIBO Rate Advance,


and the result of any of the foregoing is to increase the cost to such Bank or
the Agent of funding or maintaining any such LIBO Rate Advance (other than costs
for which such Bank or the Agent is fully compensated pursuant to adjustments
made in the definition of LIBO Rate) or to reduce the amount of any sum
receivable by such Bank or the Agent in respect of any such LIBO Rate advance by
an amount deemed by such Bank or the Agent to be material, then such Bank or the
Agent shall promptly notify the Borrower in writing of the happening of such
event and (1) Borrower shall upon demand pay to such Bank or the Agent such
additional amount or amounts as will compensate such Bank or the Agent for such
additional cost or reduction and (2) Borrower may elect, by giving to the Agent
not less than three Business Days’ notice, to change the interest rate
applicable to such Advance, and any other portion of the Loan bearing interest
at the LIBO Rate, to the Base Rate.


5.           Notwithstanding any other provision hereof, if any change in
applicable laws, treaties, rules or regulations or in the interpretation or
administration thereof of or in any jurisdiction whatsoever, domestic or
foreign, shall make it unlawful or impracticable for any Bank to maintain
Advances bearing interest at the LIBO Rate, or shall materially restrict the
authority of any Bank to purchase, sell or take certificates of deposit or
offshore deposits of dollars, then, upon notice by such Bank to Borrower and the
Agent, such Bank’s portion of all LIBO Rate Advances which are then outstanding
and which cannot lawfully or practicably be maintained shall immediately cease
to bear interest at the LIBO Rate and shall commence to bear interest at the
Base Rate.  The Borrower agrees to indemnify each Bank and hold it harmless
against all costs, expenses, claims, penalties, liabilities and damages which
may result from any such change in law, treaty, rule, regulation, interpretation
or administration.  The Borrower hereby agrees promptly to pay the Agent for the
account of such Bank, upon demand by such Bank, any additional amounts necessary
to compensate such Bank for any costs incurred by such Bank in making any
conversion in accordance with this Paragraph, including any interest or fees
payable by such Bank to lenders of funds obtained by it in order to make or
maintain hereunder its portion of the Loan accruing interest based on the LIBO
Rate.


6.           The Borrower will indemnify the Agent and each Bank against, and
reimburse the Agent and each Bank on demand for, any loss or expense incurred or
sustained by the Agent and each Bank (including without limitation, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Agent and each Bank to fund or maintain LIBO Rate
Advances) as a result of (i) any payment or prepayment (whether authorized or
required hereunder or otherwise) of all or a portion of any LIBO Rate Advance on
a day other than the day on which the applicable Interest Period ends, (ii) any
payment or prepayment, whether required hereunder or otherwise, of the LIBO Rate
Advances made after the delivery, but before the effective date, of an election
to have the LIBO Rate apply to LIBO
 

--------------------------------------------------------------------------------


ADDENDUM I
PAGE -3-
 
Rate Advance, if such payment or prepayment prevents such election from becoming
fully effective, or (iii) the failure of any LIBO Rate Advance to be made by the
Agent and each Bank or of any such election to become effective due to any
condition precedent to a LIBO Rate Advance not being satisfied or due to any
other action or inaction of Borrower.  For purposes of this section, funding
losses arising by reason of liquidation or reemployment of deposits or other
funds acquired by the Agent or any Bank to fund or maintain LIBO Rate Advances
shall be calculated as the remainder obtained by subtracting:  (1) the yield
(reflecting both stated interest rate and discount, if any) to maturity of
obligations of the United States Treasury as determined by the Agent or such
Bank in an amount equal or comparable to such advance for the period of time
commencing on the date of the payment, prepayment or change of rate as provided
above and ending on the last day of the subject Interest Period, from (2) the
LIBO Rate of the subject Interest Period, times the number of days from the date
of payment, prepayment or change of rate to the last day of the subject Interest
Period, divided by 360.  Any payment due under this paragraph will be paid to
the Agent or such Bank within five days after demand therefor by the Agent or
such Bank.


7.           The Borrower covenants and agrees that:


(i)  The Borrower will pay, within five days after notice thereof from Agent (on
behalf of itself or any Bank) and on an after-tax basis, all present and future
income, stamp and other taxes, levies, costs and charges whatsoever imposed,
assessed, levied or collected on or in respect of any LIBO Rate Advance whether
or not legally or correctly imposed, assessed, levied or collected (excluding
taxes, levies, costs or charges imposed on or measured by the overall net income
of the Agent or any Bank) (all such non-excluded taxes, levies, costs and
charges being collectively called “Reimbursable Taxes”).  Promptly after the
date on which payment of any Reimbursable Taxes is due pursuant to applicable
law, the Borrower will, at the request of the Agent, furnish to the Agent
evidence in form and substance satisfactory to the Agent that Borrower has met
its obligation under this paragraph.


(ii)  The Borrower will indemnify the Agent and each Bank against, and reimburse
the Agent and each Bank on demand for, any Reimbursable Taxes paid by the Agent
or such Bank and any loss, liability, claim or expense, including interest,
penalties and legal fees, that the Agent and each Bank may incur at any time
arising out of or in connection with the failure of Borrower to make any payment
of Reimbursable Taxes when due, unless such failure is due to Agent or such
Bank’s failure to give notice to Borrower of Borrower’s obligation to pay such
Reimbursable Taxes at least five days prior to the date when they are due.  Any
payment due under this subsection will be paid to the Agent or such Bank within
five days after demand therefor by the Agent or such Bank.



--------------------------------------------------------------------------------


ADDENDUM I
PAGE -4-
 
(iii)  All payments on account of the principal of, and interest on, LIBO Rate
Advances and all other amounts payable by Borrower to the Agent and the Banks
hereunder shall be made free and clear of and without reduction by reason of any
Reimbursable Taxes.


(iv)  If Borrower is ever required to pay any Reimbursable Taxes with respect to
any LIBO Rate Advance, Borrower may elect, by giving to the Agent not less than
three (3) Business Days’ notice, to change the interest rate applicable to any
such advance from the LIBO Rate to the Base Rate, but such election shall not
diminish Borrower’s obligation to pay all Reimbursable Taxes therefore imposed,
assessed, levied or collected.


--------------------------------------------------------------------------------


ADDENDUM II


APPROVED SUBORDINATION TERMS
 
Reference is made to the Second Amended and Restated Loan Agreement, dated as of
October 31, 2007, by and among GMX Resources Inc., as Borrower, the Banks party
thereto, and Capital One, National Association, as Agent (the "Loan
Agreement").  Capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in the Loan Agreement.  In the event that
the subordination terms are in connection with a guaranty, the term “Guarantor”
shall be substituted for the term “Borrower”.
 
Following are the subordination terms to be applicable to Indebtedness or
Guarantees permitted pursuant to Section 6.1(h) of the Loan Agreement.
 
DEFINITIONS
 
“Insolvency Event” means any event with respect to the Borrower described in
Sections 8.1(g), 8.1(h) or 8.1(i) of the Loan Agreement.
 
“Junior Creditors” means any holder of, or obligee under or in respect of, any
Junior Obligations.
 
“Junior Documents” means (i)[Identify the documents creating the subordinated
Indebtedness or subordinated Guarantees], (ii) each agreement, instrument or
other document executed or delivered in connection with the refinancing of any
Junior Obligations, and (iii) each agreement, instrument or other document
executed or delivered in connection with any of the foregoing.
 
"Junior Liens" means any Liens securing all or any portion of the Junior
Obligations.
 
"Lien" means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on jurisprudence, statute or contract, and including without limitation
the lien or security interest arising from a mortgage, pledge, security
agreement, production payment, conditional sale, bond for deed or trust receipt
or a lease, consignment or bailment for security purposes.  For the purposes of
this definition, the Borrower shall be deemed to be the owner of any property
which it has accrued or holds subject to a conditional sale agreement, financing
lease or other arrangement pursuant to which title to the property has been
retained by or vested in some other Person for security purposes.
 
“Junior Obligations” means all of the obligations and liabilities of the
Borrower under the Junior Documents, whether fixed, contingent, now existing or
hereafter arising, created, assumed or incurred, and including any obligation or
liability in respect of any breach of any representation or warranty and in
respect of any rights of repurchase, redemption or rescission.
 

--------------------------------------------------------------------------------


ADDENDUM II
PAGE -2-
 
"Remedies" means, with respect to any debt (including without limitation the
Junior Obligations) (i) the acceleration of the maturity of any such debt, (ii)
the exercise of any put right or other similar right to require the Borrower or
any Subsidiary to repurchase any such debt prior to the stated maturity thereof,
(iii) the collection or commencement of proceedings against the Borrower, any
Subsidiary or any other Person obligated on such debt or any of their respective
property, to enforce or collect any such debt, (iv) taking possession of or
foreclosing upon (whether by judicial proceedings or otherwise) any Liens, or
causing a marshaling of any property of the Borrower or any Subsidiary, (v) the
making of a demand and respect of any guaranty given by any Person of such debt,
(vi) exercising any other remedies with respect to such debt or any claim with
respect thereto, or (vii) the taking of any action against the Borrower, any
Subsidiary or any other Person obligated on or for such debt, or any of their
respective assets, pertaining to the terms of the agreements governing such debt
(including documents regarding the Junior Liens).
 
“Senior Agent” means the Agent.
 
“Senior Creditors” means any holder of, or obligee under or in respect of, any
Senior Obligations.
 
“Senior Documents” means (i) the Loan Agreement, (ii) each agreement, instrument
or other document executed or delivered in connection with refinancing of Senior
Obligations, (iii) any Secured Hedge Agreement, and (iv) each agreement,
instrument or other document executed or delivered in connection with any of the
foregoing.
 
"Senior Liens" means any Liens securing all or any portion of the Senior
Obligations.
 
“Senior Obligations” means all of the obligations and liabilities of the
Borrower under the Senior Documents, whether fixed, contingent, now existing or
hereafter arising, created, assumed or incurred, and including (i) any
obligation or liability in respect of any breach of any representation or
warranty and in respect of any rights of redemption or rescission and (ii) all
post-petition interest and make-whole premiums, whether or not allowed as a
secured claim or as an unsecured claim in any proceeding, including any
proceeding arising under Title 11 of the United States Code, arising in
connection with an Insolvency Event.
 
PAYMENT PROVISIONS
 
1.           Payment Defaults. No payment of Junior Obligations may be made by
the Borrower in the event that the principal of, or interest on, or any other
amount payable in respect of, the Senior Obligations is not paid when due,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise (a “Payment Default”), unless and until such Payment Default has been
cured or waived or otherwise has ceased to exist.
 

--------------------------------------------------------------------------------


ADDENDUM II
PAGE -3-
 
2.           Non-Payment Defaults. No payment of Junior Obligations may be made
by the Borrower in the event that an Event of Default other than a Payment
Default (a “Non-Payment Default”) has occurred, and has not been cured or
waived, provided that the Senior Agent delivers written notice (a “Blockage
Notice”) to the Borrower and to the Junior Creditors directing the Borrower not
to make payment of the Junior obligations.  Notwithstanding the foregoing,
unless (i) the Senior Obligations have been declared due and payable in their
entirety within ninety (90) days after the Blockage Notice is given as set forth
above (the “Blockage Period”) and (ii) such declaration has not been rescinded
or waived upon expiration of the Blockage Period, the Borrower will be required
to pay to the Junior Creditors all sums not paid to the Junior Creditors during
the Blockage Period due to the prohibitions of this paragraph (and upon the
making of such payments any acceleration of the Borrower’s obligations with
regard to the Junior Obligations which was declared during the Blockage Period
because of the Borrower’s failure to make payments due to the prohibitions in
this paragraph will be of no further force or effect) and to resume all other
payments due under the Junior Obligations as and when they are due.  Not more
than one Blockage Notice may be given in any consecutive 365 day period,
irrespective of the number of defaults with respect to Senior Obligations that
may occur during such period.  In no event may the number of days during which
any Blockage Period is, or Blockage Periods are, in effect exceed 180 days in
the aggregate during any consecutive 365 day period.
 
3.           Insolvency Events. Upon any distribution of assets of the Borrower
as a result of any dissolution, winding up, liquidation or reorganization
(including as a result of an Insolvency Event), all Senior Obligations must be
paid in full in cash before any payment is made on account of the Junior
Obligations.
 
4.           Turn-Over. If the Junior Creditors receive any payments in respect
of the Junior Obligations which they are not entitled to receive pursuant to the
applicable subordination terms, such payment must be delivered to the Senior
Agent on behalf of the holders of the Senior Obligations as their interests may
appear.
 
LIEN PROVISIONS
 
5.           Priority.  The Senior Liens shall be senior and superior to the
Junior Liens.  The foregoing priority shall remain irrespective of
modifications, amendments, renewals or extensions of the Senior Obligations, and
irrespective of any advances made by either party to preserve the collateral or
the priority of their Liens in the Collateral.
 
6.           No Contest.  The Junior Creditors shall not contest the validity,
perfection, priority or enforceability of any Lien granted to the Senior
Creditors by the Borrower or its affiliates.  The Junior Creditors shall not
contest Remedies actions taken by the Senior Creditors.
 
7.           Standstill.  The Junior Creditors shall not exercise any Remedies
in respect of the Junior Liens until ninety (90) days after the first to occur
of (i) the date the Agent receives
 

--------------------------------------------------------------------------------


ADDENDUM II
PAGE -4-
 
notice from the Junior Creditors of the occurrence of an Event of Default under
the Junior Obligations or (ii) the Borrower files or consents by answer or
otherwise to the filing against it of a petition for relief or reorganization or
other partition in bankruptcy.
 
8.           Release of Collateral.  The Junior Creditors shall agree and
consent in advance to the automatic release of the Junior Liens on any
collateral upon a sale thereof in compliance with the asset sale covenant in the
Senior Documents.
 
OTHER PROVISIONS
 
9.           Maturity.  The maturity of the Junior Obligations shall be at least
one year after the Maturity Date.
 
10.           Maximum Amount.  The maximum aggregate principal amount of the
Junior Obligations outstanding at any time and from time to time, when added to
the total amount of Qualified Redeemable Preferred Equity issued by the
Borrower, shall not exceed eighty million ($80,000,000.00) dollars.
 
11.           No Cross Default.  No Default under the Senior Obligations shall
result in a default under the Junior Obligations, except for a Payment Default
on the Maturity Date.  [THE FOREGOING SENTENCE IS WAIVED AS TO THE
$30,000,000.00 SENIOR SUBORDINATED SECURED NOTES, SERIES A, ISSUED TO THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA.]  Cross acceleration is permitted.
 
12.           Filing Claims.  The Senior Agent shall be irrevocably authorized
to file any required proof of claim if the Junior Creditors fail to do so in a
timely manner.
 
13.           Bankruptcy.  The Junior Creditors shall agree and give advance
consent with respect to any of the following actions in any bankruptcy
proceedings of the Borrower: (i) any use of cash collateral approved by the
Senior Creditors, (ii) any court-approved asset sale that is also approved by
the Senior Creditors, so long as the Junior Liens attach to the proceeds of the
sale in accordance with the Lien priorities agreed to in the Intercreditor
Agreement, and (iii) debtor-in-possession financings under which the Liens
securing such debtor-in-possession financing rank prior or equal to the Liens
securing the Senior Obligations.    [THE FOREGOING SENTENCE IS WAIVED AS TO THE
$30,000,000.00 SENIOR SUBORDINATED SECURED NOTES, SERIES A, ISSUED TO THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA.]
 
14.           Amendments. No amendment to the subordination provisions is
permitted without the consent of the Senior Agent.
 

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NOTE


LINE OF CREDIT NOTE
 
 
 
Borrower: 
 
GMX Resources Inc.
9400 North Broadway, Suite 600
Oklahoma City, Oklahoma  73114
 Bank:
 
_________________________________
_________________________________
_________________________________
_________________________________

                                                                  
 

--------------------------------------------------------------------------------

 

Principal Amount:  
Maturity Date of Note:
Date of Note
U.S. $ __________________ 
July 15, 2011
 October, 2007

 
    
PROMISE TO PAY. GMX RESOURCES INC. (“Borrower”), an Oklahoma corporation,
promises to pay to the order of (“Bank”) at the main office in New Orleans,
Louisiana (313 Carondelet Street) of Capital One, National Association
(“Agent”), in lawful money of the United States of America, the sum of  and
00/100 dollars (U.S. $), or such other or lesser amount as from time to time
equals the aggregate unpaid principal balance of loan advances made to Borrower
by Bank on a revolving line of credit basis as provided below, together with
simple interest assessed on the variable rate(s) basis provided below, with
interest being assessed on the unpaid principal balance of this Note as
outstanding from time to time, commencing on the date hereof and continuing
until this Note is paid in full.  Interest on Base Rate Advances under this Note
shall be calculated on the basis of a 365 (or in a leap year 366) day year and
the actual number of days elapsed, and on LIBO Rate Advances under this Note
shall be calculated on a 365/360 simple interest basis, that is, by applying the
ratio of the annual interest rate over a year of 360 days, times the outstanding
principal balance, times the actual number of days the principal balance is
outstanding.
 
LOAN AGREEMENT.  This Note is a Note referred to in and executed pursuant to
that certain second amended and restated loan agreement dated as of October 31,
2007 among Borrower, Agent and the banks from time to time party thereto (as
amended, renewed or restated from time to time, the “Loan Agreement”), and is
entitled to the benefits thereof.  Unless otherwise defined herein, each
capitalized term used herein shall have the same meaning set forth in the Loan
Agreement.  Reference is made to the Loan Agreement for provisions for the
acceleration of the
 

--------------------------------------------------------------------------------


EXHIBIT A
PAGE -2-
 
maturity hereof on the occurrence of certain events specified therein, for
mandatory prepayments required of the Borrower in certain circumstances, and for
all other pertinent provisions.
 
LINE OF CREDIT.  This Note evidences revolving line of credit advances that may
be made from time to time to Borrower under the Loan Agreement (including loan
advances arising from draws on standby letters of credit issued
thereunder).  Borrower agrees to be liable for all sums either (a) advanced in
accordance with the instructions of an authorized person as specified in the
Loan Agreement or (b) credited pursuant to the Loan Agreement to any of
Borrower’s deposit accounts with Agent.  The unpaid principal balance owing on
this Note at any time may be evidenced by endorsements on this Note or by
Agent’s or Bank’s internal records, including daily computer
print-outs.  Advances shall only be made in accordance with the terms and
conditions of the Loan Agreement.
 
PAYMENT.  Borrower will pay interest on Base Rate Advances at the Base Rate
monthly in arrears on the last day of each successive calendar month, but in no
event greater than the Maximum Rate (as such term is defined in the Loan
Agreement).  Borrower will pay interest on LIBO Rate Advances at the applicable
LIBO Rate on the last day of each applicable LIBO Rate Interest Period for each
LIBO Rate Advance, but in no event greater than the Maximum Rate.  Borrower will
pay the balance of all outstanding principal on this Note, together with all
accrued but unpaid interest, at the Maturity Date.  Borrower will pay Bank at
Agent’s address shown above or at such other place as Bank may designate in
writing.  All payments and prepayments made by Borrower hereunder shall be made
to Bank, in immediately available funds, before 11:00 a.m. (Central Time) on the
day that such payment is required, or otherwise is, to be made.  Any payment
received and accepted by Bank after such time shall be considered for all
purposes (including the calculation of interest to the extent permitted by law)
as having been made on the next following Business Day.  Whenever any payment to
be made hereunder falls on a day other than a Business Day, then unless
otherwise provided in the Loan Agreement such payment shall be made on the next
succeeding Business Day (without penalty or default), and such extension of time
shall in each case be included in the calculation of interest.  Unless otherwise
agreed or required by applicable law, payments will be applied first to accrued
unpaid interest, then to principal, and any remaining amount to any unpaid
collection costs and late charges.
 
VARIABLE INTEREST RATES.  This Note bears interest on and after the date hereof
to and including the Maturity Date at the variable rate(s) per annum equal to
the Base Rate or LIBO Rate, as selected by Borrower in accordance with the Loan
Agreement, but in no event greater than the Maximum Rate.  The interest rate on
this Note is subject to change from time to time based on changes in the Prime
Rate and the LIBO Rate.  If the index rate used in determining the Prime Rate
becomes unavailable during the term of this Note, Agent may designate a
substitute index after notice to Borrower.  Agent will tell Borrower the Prime
Rate upon Borrower’s request.  Borrower understands that Bank may make loans
based on other rates as well.  The interest rate change will not occur more than
once each day.  Under no circumstances will the interest rate on this Note be
more than the Maximum Rate allowed by applicable law.  The
 

--------------------------------------------------------------------------------


EXHIBIT A
PAGE -3-
 
unpaid principal balance of this Note shall bear interest from and after an
Event of Default or the Maturity Date until paid at the Default Rate from time
to time in effect.
 
PREPAYMENT.  Borrower may prepay this Note in full or in part at any time by
paying the then unpaid principal balance of this Note, plus accrued simple
interest and any unpaid late charges through date  of prepayment, subject to
restrictions regarding permitted timing and advance notice set forth in the Loan
Agreement, but without penalty or premium.  Borrower may be required to prepay
this Note from time to time in accordance with the Loan Agreement.  If Borrower
prepays this Note in full, or if Bank accelerates payment, Borrower understands
that, unless otherwise required by law, any prepaid fees or charges will not be
subject to rebate and will be earned by Bank at the time this Note is signed.
 
LATE CHARGE.  If Borrower fails to pay any payment under this Note in full
within ten (10) days of when due, Borrower agrees to pay Bank a late payment fee
in an amount equal to 5.000% of the delinquent interest due.  Late charges will
not be assessed following declaration of default and acceleration of maturity of
this Note.
 
DEFAULT. If any Event of Default occurs, Agent and Bank shall have all the
rights and remedies (including acceleration of the Maturity Date of this Note)
available to them pursuant to the Loan Agreement or applicable law.
 
ATTORNEYS’ FEES.  If Bank refers this Note to an attorney for collection, or
files suit against Borrower to collect this Note, or if Borrower files for
bankruptcy or other relief from  creditors, Borrower agrees to pay Agent’s and
Bank’s reasonable attorneys’ fees.
 
DEPOSIT ACCOUNTS.  As collateral security for repayment of this Note and all
renewals and extensions, as well as to secure any and all Indebtedness that
Borrower may now or in the future owe to Agent or any Bank in connection with
the Loan Agreement, Borrower hereby grants Agent for itself and the ratable
benefit of the Banks a continuing security interest in any and all funds that
Borrower may now and in the future have on deposit with Agent or in certificates
of deposit or other deposit accounts as to which Borrower is an account holder
(with the exception of IRA, pension, and other tax-deferred deposits).
 
COLLATERAL.  This Note is secured by the Collateral and Collateral Documents as
provided in the Loan Agreement.
 
WAIVERS.  Borrower and each guarantor of this Note hereby waive presentment for
payment, protest, notice of protest and notice of nonpayment, and all pleas of
division and discussion, and severally agree that their obligations and
liabilities to Bank hereunder shall be on a “solidary” or “joint and several”
basis.  Borrower and each guarantor further severally agree that discharge or
release of any party who is or may be liable to Bank for the indebtedness
represented hereby, or the release of any collateral directly or indirectly
securing repayment hereof, shall not have the effect of releasing any other
party or parties, who shall remain liable to Bank, or of releasing any
 

--------------------------------------------------------------------------------


EXHIBIT A
PAGE -4-
 
other collateral that is not expressly released by Bank.  Borrower and each
guarantor additionally agree that Bank’s acceptance of payment other than in
accordance with the terms of this Note, or Bank’s subsequent agreement to extend
or modify such repayment terms, or Bank’s failure or delay in exercising any
rights or remedies granted to Bank, shall likewise not have the effect of
releasing Borrower or any other party or parties from their respective
obligations to Bank, or of releasing any collateral that directly or indirectly
secures repayment hereof.  In addition, any failure or delay on the part of Bank
to exercise any of the rights and remedies granted to Bank shall not have the
effect of waiving any of Bank’s rights and remedies.  Any partial exercise of
any rights and/or remedies granted to Bank shall furthermore not be construed as
a waiver of any other rights and remedies; it being Borrower’s intent and
agreement that Bank’s rights and remedies shall be cumulative in nature.  A
waiver or forbearance on the part of Bank as to one event of default shall not
be construed as a waiver or forbearance as to any other default.  Borrower and
each guarantor of this Note further agrees that any late charges provided for
under this Note will not be charges for deferral of time for payment and will
not and are not intended to compensate Bank for a grace or cure period, and no
such deferral, grace or cure period has been or will be granted to Borrower in
return for the imposition of any late charge.  Borrower recognizes that
Borrower’s failure to make timely payment of amounts due under this Note will
result in damages to Bank, including but not limited to Bank’s loss of the use
of amounts due, and Borrower agrees that any late charges imposed by Bank
hereunder will represent reasonable compensation to Bank for such
damages.  Failure to pay in full any installment or payment timely when due
under this Note,  whether or not a late charge is assessed, will remain and
shall constitute an event of default hereunder.
 
SUCCESSORS AND ASSIGNS LIABLE.  Borrower’s and each guarantor’s obligations and
agreements under this Note shall be binding upon Borrower’s and each guarantor’s
respective successors, heirs, legatees, devisees, administrators, executors and
assigns.  The rights and remedies granted to Bank under this Note shall inure to
the benefit of Bank’s successors and assigns, as well as to any subsequent
holder or holders of this Note.
 
CAPTION HEADINGS.  Caption headings of the sections of this Note are for
convenience purposes only and are not to be used to interpret or to define their
provisions.  In this Note, whenever the context so requires, the singular
includes the plural and the plural also includes the singular.
 
WAIVER OF JURY TRIAL.  BANK AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
BROUGHT BY EITHER BANK OR BORROWER AGAINST THE OTHER.
 
GOVERNING LAW.  THIS NOTE IS A CONTRACT MADE UNDER AND SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA
(INCLUDING FEDERAL
LAW THAT PERMITS
 

--------------------------------------------------------------------------------


EXHIBIT A
PAGE -5-
 
BANK TO CHARGE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE BANK
IS LOCATED) AND THE STATE OF TEXAS.  Without limiting the intent of the parties
set forth above, Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts (formerly Tex.  Rev.
Civ.  Stat.  Ann.  Art.  5069, Ch.  15)), shall not apply to this Note, or the
transactions contemplated hereby.  
 
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS.  THIS NOTE, AND THE LOAN AGREEMENT
AND THE COLLATERAL DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES, AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE
PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
SEVERABILITY.  If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.
 
RENEWAL.  This Note is given in renewal of Indebtedness under a prior promissory
note, and nothing in this Note shall constitute the satisfaction or
extinguishment of such Indebtedness, nor shall it be a novation of the amount
owed by Borrower under the Loan Agreement prior to its restatement; rather this
Note merely evidences a replacement of the amounts available to be borrowed by
Borrower from Bank under the Loan Agreement.
 
USURY SAVINGS.  The usury savings provisions set forth in the Loan Agreement
(including the provisions of subparts (iii) and (iv) of Section 2.13 of the Loan
Agreement), are hereby incorporated into this Note by this reference.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.
 
 

BORROWER: 
GMX RESOURCES INC.
 
By:________________________________
Name:  Ken L. Kenworthy, Sr.
Title:    Executive Vice President & CFO 

                                                        
 

--------------------------------------------------------------------------------


EXHIBIT A
PAGE -6-
 

STATE OF OKLAHOMA  )      )      )  SS:      )    COUNTY OF OKLAHOMA  )   

 
   
BEFORE ME, the undersigned Notary Public duly commissioned qualified and sworn
within and for the State and County written above, personally came and appeared
Ken L. Kenworthy, Sr., to me personally known, and who being by me duly sworn,
did say that he is the authorized Executive Vice President & CFO of GMX
Resources Inc., whose name is subscribed to the foregoing Line of Credit Note
and that he executed the foregoing Line of Credit Note by authority of said
corporation’s board of directors on behalf of said corporation.
 
THUS DONE AND SIGNED before me and the two undersigned witnesses in the County
and State aforesaid, on this ____ day of October, 2007.  Witness my hand and
official seal.
 
WITNESSES:




_____________________
 Name:                                                              


_____________________                                                            
Name:
 
__________________________________ 
Name:  Ken L. Kenworthy, Sr. 





________________________________________
NOTARY PUBLIC




Seal


My Commission expires:__________________
Commission number: ____________________


 

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF ASSIGNMENT AND ACCEPTANCE

 
Dated Effective _____________, 200__


 
Reference is made to the Second Amended and Restated Loan Agreement dated
effective as of October 31, 2007, as the same may be amended, modified or
supplemented from time to time (as so amended, modified or supplemented from
time to time, the “Agreement”), among GMX Resources Inc., as Borrower, Capital
One, National Association, as Agent, and the banks party thereto
(the  “Banks”).  Capitalized terms which are used herein without definition and
which are defined in the Agreement shall have the same meanings herein as in the
Agreement.
 
____________________(the “Assignor”) and ______________________(the “Assignee”)
agree as follows:
 
1.           Assignment.  The Assignor hereby sells and assigns, without
recourse, to the Assignee, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, as of the Effective Date (as hereinafter
defined) a ___% interest in and to all the Assignor’s rights and obligations
under the Agreement (including, without limitation, its Commitment, the Loan
currently owing to it and the Note held by it and the related participations in
respect of issued letters of credit).
 
2.           Concerning the Assignor.  The Assignor (i) represents that as of
the date hereof, its Commitment percentage (without giving effect to assignments
thereof which have not yet become effective) is ___%, and the outstanding
balance of its Loan (unreduced by any assignments thereof which have not yet
become effective) is $_____________; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Agreement, the
Note, or any Collateral Document or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Note delivered to it under the Agreement
and requests that the Borrower exchange such Note for a new Note payable to each
of the Assignor and the Assignee as follows:
 

--------------------------------------------------------------------------------


EXHIBIT B
PAGE -2-

 
Notes Payable to
the Order of  :

[Name of Assignor]
 
[Name of Assignee]
Amount of Note
 
 [Note ($          )] 
 
 [Note ($          )]

                                                                           


3.           Concerning the Assignee.  The Assignee (i) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance; (ii)
confirms that it has received a copy of the Agreement, together with copies of
the financial statements referred to therein and the most recent financial
statements delivered pursuant thereto and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Agent or any other
Banks and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Agreement; (iv) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement
and the Note as are delegated to the Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all the obligations which the Agreement,
the Note, and the Collateral Documents require are to be performed by it as a
Bank; and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 9.6(a)(viii)(B) of the Loan Agreement.
 
4.           Substitution.  The Assignee shall deliver to the Agent one or more
signature pages to the Loan Agreement, and one or more signatures to the
Intercreditor Agreement (if in effect), in each case containing the signature of
the Assignee.  The Assignee’s address for notices to be given under the Loan
Agreement, and to be noted on the revised Schedule 1 to the Loan Agreement, is:
 
 
_____________________

 
_____________________

 
_____________________



 
Facsimile Number:_____________________



5.           Effective Date.  The effective date for this Assignment and
Acceptance shall be __________________ (the  “Effective Date”) (which Effective
Date shall be at least five (5) Business Days after the execution of this
Assignment and Acceptance).  Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance together with the
Agent’s fee and reasonable expenses as required by Loan Agreement Section
9.6(a)(v) and (vi).
 

--------------------------------------------------------------------------------


EXHIBIT B
PAGE -3-
 
6.           Obligations.  Upon such acceptance and recording, from and after
the Effective Date, (i) the Assignee shall be a party to the Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and
be  released from its obligations under the Agreement, other than
confidentiality requirements.
 
7.           Payments.  Upon such acceptance and recording, from and after the
Effective Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest and other amounts) to
the Assignee.  The Assignor and Assignee shall make all appropriate adjustments
in payments for periods prior to the Effective Date (such as accrued interest
and fees up to but excluding the Effective Date) or with respect to the making
of this assignment directly between themselves.
 
8.           GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 




THE REST OF THIS PAGE IS LEFT BLANK INTENTIONALLY.



--------------------------------------------------------------------------------


EXHIBIT B
PAGE -4-

9.           Counterparts.  This Assignment and Acceptance may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed taken together shall constitute one
and the same instrument.
 



 
[NAME OF ASSIGNOR]
 
By:___________________________
     Name:
     Title:
     Date:
 

 
[NAME OF ASSIGNEE]
 
By:___________________________
     Name:
     Title:
     Date: 



Each of the undersigned hereby consents to the assignment contemplated by this
Assignment and Acceptance.
 



 
GMX RESOURCES INC.
 
By:___________________________
     Name:
     Title:
     Date:
 

 
CAPITAL ONE, NATIONAL ASSOCIATION,
as Agent
 
By:___________________________
     Name:
      Title:
      Date:

 
 

--------------------------------------------------------------------------------




   

   